 

 

EXECUTABLE VERSION

Exhibit 10.1

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

MAY 28, 2010

among

GEOMET, INC.,

as Borrower,

The Financial Institutions Listed on Schedule 1 hereto,

as Banks,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

BNP PARIBAS,

as Syndication Agent

BANC OF AMERICA SECURITIES LLC and BNP PARIBAS,

as Co-Lead Arrangers and Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.

ARTICLE I

   TERMS DEFINED    2

Section 1.1

   Definitions    2

Section 1.2

   Accounting Terms and Determinations    27

Section 1.3

   Terms Generally    27

Section 1.4

   Letter of Credit Amounts    27

ARTICLE II

   THE CREDIT FACILITIES    27

Section 2.1

   Commitment    27

Section 2.2

   Method of Borrowing    32

Section 2.3

   Method of Requesting Letters of Credit    33

Section 2.4

   Swing Line Loans    33

Section 2.5

   Notes    37

Section 2.6

   Interest Rates; Payments    37

Section 2.7

   Mandatory Prepayment Following Certain Events    39

Section 2.8

   Voluntary Prepayments    39

Section 2.9

   Mandatory Termination of Commitments; Termination Date and Maturity    39

Section 2.10

   Voluntary Reduction of Total Commitment    39

Section 2.11

   Application of Payments    40

Section 2.12

   Commitment Fee    40

Section 2.13

   Letter of Credit Fees    40

Section 2.14

   Agency and Other Fees    40

ARTICLE III

   GENERAL PROVISIONS    40

Section 3.1

   Delivery and Endorsement of Notes    40

Section 3.2

   General Provisions as to Payments    41

Section 3.3

   Funding Losses    42

Section 3.4

   Foreign Lenders, Participants, and Assignees    42

Section 3.5

   Non Receipt of Funds by Administrative Agent    43

ARTICLE IV

   BORROWING BASE    43

Section 4.1

   Reserve Reports; Proposed Borrowing Base    43

Section 4.2

   Scheduled Redeterminations of the Borrowing Base; Procedures and Standards   
43

Section 4.3

   Special Determination of Borrowing Base    44

Section 4.4

   Adjustments for Certain Approved Asset Dispositions    45

Section 4.5

   Borrowing Base Deficiency    45

Section 4.6

   Initial Borrowing Base    45

ARTICLE V

   COLLATERAL    46

Section 5.1

   Security    46

Section 5.2

   Opinions of Counsel    47

 

i



--------------------------------------------------------------------------------

Section 5.3

   Guarantees    47

ARTICLE VI

   CONDITIONS TO BORROWINGS    47

Section 6.1

   Conditions to Amendment and Restatement of Existing Credit Agreement, Initial
Borrowing and Participation in Letter of Credit Exposure    47

Section 6.2

   Conditions to each Borrowing and each Letter of Credit    51

Section 6.3

   Materiality of Conditions    52

ARTICLE VII

   REPRESENTATIONS AND WARRANTIES    52

Section 7.1

   Existence and Power    52

Section 7.2

   Corporate, Limited Liability Company, Partnership and Governmental
Authorization; Contravention    52

Section 7.3

   Binding Effect    53

Section 7.4

   Financial Information    53

Section 7.5

   Litigation    53

Section 7.6

   ERISA    53

Section 7.7

   Taxes and Filing of Tax Returns    54

Section 7.8

   Title to Properties; Liens    54

Section 7.9

   Mineral Interests    55

Section 7.10

   Business; Compliance    55

Section 7.11

   Licenses, Permits, Etc    55

Section 7.12

   Compliance with Law    55

Section 7.13

   Full Disclosure    56

Section 7.14

   Organizational Structure; Nature of Business    56

Section 7.15

   Environmental Matters    56

Section 7.16

   Burdensome Obligations    57

Section 7.17

   Government Regulations    57

Section 7.18

   Fiscal Year    57

Section 7.19

   No Default    57

Section 7.20

   Gas Balancing Agreements and Advance Payment Contracts    57

Section 7.21

   Convertible Preferred Equity Documents    58

ARTICLE VIII

   AFFIRMATIVE COVENANTS    58

Section 8.1

   Information    58

Section 8.2

   Business of Credit Parties    60

Section 8.3

   Maintenance of Existence    60

Section 8.4

   Right of Inspection    61

Section 8.5

   Maintenance of Insurance    61

Section 8.6

   Payment of Taxes and Claims    61

Section 8.7

   Compliance with Laws and Documents    61

Section 8.8

   Operation of Properties and Equipment    62

Section 8.9

   Further Assurances    62

Section 8.10

   Environmental Law Compliance and Indemnity    62

Section 8.11

   ERISA Reporting Requirements    63

 

ii



--------------------------------------------------------------------------------

ARTICLE IX

   NEGATIVE COVENANTS    64

Section 9.1

   Debt of Borrower    64

Section 9.2

   Restricted Payments    65

Section 9.3

   Negative Pledge    65

Section 9.4

   Consolidations and Mergers    65

Section 9.5

   Asset Dispositions    65

Section 9.6

   Amendments to Organizational Documents; Other Material Agreements    66

Section 9.7

   Use of Proceeds    66

Section 9.8

   Investments    67

Section 9.9

   Transactions with Affiliates    67

Section 9.10

   ERISA    67

Section 9.11

   Hedge Transactions    67

Section 9.12

   Operating Leases and Master Leases    67

Section 9.13

   Speculative Hedge Transactions    67

Section 9.14

   Fiscal Year    68

Section 9.15

   Change in Business    68

ARTICLE X

   FINANCIAL COVENANTS    68

ARTICLE XI

   DEFAULTS    68

Section 11.1

   Events of Default    68

ARTICLE XII

   AGENTS    70

Section 12.1

   Appointment and Authority    70

Section 12.2

   Rights as a Bank    71

Section 12.3

   Exculpatory Provisions    71

Section 12.4

   Reliance by Administrative Agent    72

Section 12.5

   Delegation of Duties    72

Section 12.6

   Resignation of Administrative Agent    72

Section 12.7

   Non-Reliance on Administrative Agent and Other Banks    73

Section 12.8

   No Other Duties, Etc    73

Section 12.9

   Administrative Agent May File Proofs of Claim    73

Section 12.10

   Collateral and Guarantee Matters    74

ARTICLE XIII

   PROTECTION OF YIELD; CHANGE IN LAWS    75

Section 13.1

   Basis for Determining Interest Rate Applicable to Eurodollar Tranches
Inadequate    75

Section 13.2

   Illegality of Eurodollar Tranches    75

Section 13.3

   Increased Cost of Eurodollar Tranche    76

Section 13.4

   Adjusted Base Rate Tranche Substituted for Affected Eurodollar Tranche    77

Section 13.5

   Capital Adequacy    77

Section 13.6

   Taxes    78

Section 13.7

   Discretion of Banks as to Manner of Funding    79

 

iii



--------------------------------------------------------------------------------

ARTICLE XIV

   MISCELLANEOUS    79

Section 14.1

   Notices; Electronic Communication    79

Section 14.2

   Waivers and Amendments; Acknowledgments    80

Section 14.3

   Expenses; Documentary Taxes; Indemnification    81

Section 14.4

   Right and Sharing of Set-Offs    82

Section 14.5

   Survival    83

Section 14.6

   Limitation on Interest    83

Section 14.7

   Invalid Provisions    84

Section 14.8

   Successors and Assigns    84

Section 14.9

   Applicable Law and Jurisdiction    86

Section 14.10

   Counterparts; Effectiveness    87

Section 14.11

   No Third Party Beneficiaries    87

Section 14.12

   COMPLETE AGREEMENT    87

Section 14.13

   WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC    87

Section 14.14

   Confidential Information    88

Section 14.15

   USA Patriot Act Notice    88

 

iv



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

     Page No.

Act

   90

Adjusted Base Rate

   2

Adjusted Base Rate Borrowing

   2

Adjusted Base Rate Loan

   2

Adjusted Base Rate Tranche

   2

Adjusted LIBOR Rate

   2

Administrative Agent

   1, 2

Advance Payment

   2

Advance Payment Contract

   2

Affiliate

   3

Agent

   3

Agents

   3

Agreement

   3

Applicable Environmental Law

   3

Applicable Margin

   4

Approved Fund

   4

Approved Petroleum Engineer

   4

Asset Disposition

   4

Assignee

   86

Assignment and Assumption Agreement

   87

Authorized Officer

   4

Availability

   4

Bank

   1, 5

Bank of America

   5

Bank of America Master Lease

   5

Banks

   1, 5

Base Rate

   5

Book Runner

   5

Borrower

   5

Borrower Pledge Agreement

   5

Borrowing

   5

Borrowing Base

   5

Borrowing Base Deficiency

   5

Borrowing Base Hedge

   5

Borrowing Base Hedge Monetization

   6

Borrowing Base Properties

   6

Borrowing Date

   6

Cadent

   6

Cahaba Mortgage

   6

Cahaba Wells

   6, 56

Capital Expenditure

   6

Capital Lease

   6

 

v



--------------------------------------------------------------------------------

Capital Lease Obligations

   6

Cash Management Obligations

   6

Cash Management Products

   7

CERCLA

   3

Certificate of Effectiveness

   7

Code

   7

Commitment

   7

Commitment Fee Percentage

   7

Commitment Percentage

   7

Consolidated Current Assets

   7

Consolidated Current Liabilities

   8

Consolidated Domestic Subsidiaries

   8

Consolidated Domestic Subsidiary

   8

Consolidated EBITDA

   8

Consolidated Net Income

   8

Consolidated Net Interest

   8

Consolidated Subsidiaries

   8

Consolidated Subsidiary

   8

contract rate

   40

Control

   8

Conversion Date

   39

Convertible Preferred Equity

   9

Convertible Preferred Equity Documents

   9

Credit Parties

   9

Credit Party

   9

Current Financials

   9

Debt

   9

Debtor Relief Laws

   10

Default

   10

Default Rate

   10

Defaulting Bank

   10

Determination

   10

Determination Date

   10

Determination Period

   10

disposal

   3

disposed

   3

Distribution

   11

Domestic Business Day

   11

Domestic Lending Office

   11

Domestic Subsidiary

   11

Effective Date

   11

Election Notice

   46

Environmental Complaint

   11

Environmental Liability

   11

Equity

   12

ERISA

   12

 

vi



--------------------------------------------------------------------------------

ERISA Affiliate

   12

ERISA Event

   12

Eurodollar Borrowing

   12

Eurodollar Business Day

   12

Eurodollar Lending Office

   12

Eurodollar Reserve Percentage

   12

Eurodollar Tranche

   13

Event of Default

   70

Events of Default

   70

Exchange Act

   13

Exhibit

   13

Existing Banks

   1

Existing Credit Agreement

   1

Existing Mortgages

   13

Facility Guaranty

   13

Federal Funds Rate

   13

Fiscal Quarter

   13

Fiscal Year

   13

Foreign Subsidiary

   13

GAAP

   13

Gas Balancing Agreement

   14

GeoMet Gathering

   14

GeoMet Operating

   14

Governmental Authority

   14

Guarantee

   14

Hazardous Discharge

   14

hazardous substance

   3

Hazardous Substance

   14

Hedge Transaction

   15

Hedge Transaction Letters of Credit

   15

Hydrocarbons

   15

Immaterial Title Deficiencies

   15

Impacted Bank

   15

Indemnified Entity

   83

Indirect Domestic Subsidiary

   27

Initial Borrowing Base

   15

Initial Reserve Report

   15

Interest Coverage Ratio

   16

Interest Expense

   16

Interest Option

   39

Interest Period

   16

Investment

   16, 17

Issuer Documents

   17

Laws

   17

Lead Arranger

   17

Lending Office

   17

 

vii



--------------------------------------------------------------------------------

Letter of Credit Application

   29

Letter of Credit Exposure

   17

Letter of Credit Fee

   17

Letter of Credit Fronting Fee

   18

Letter of Credit Issuer

   18, 29

Letter of Credit Period

   18

Letters of Credit

   18

Leverage Ratio

   18

liabilities and costs

   83

LIBOR Rate

   18

Lien

   19

Loan

   19

Loan Papers

   19

Margin Regulations

   19

Margin Stock

   19

Master Leases

   19

Material Adverse Change

   19

Material Adverse Effect

   19

Material Agreement

   19

Material Gas Imbalance

   20

Maximum Lawful Rate

   20

Mineral Interests

   20

Mortgages

   20

Net Cash Proceeds

   20

Note

   21

Notes

   21

Obligations

   21

Oil and Gas Hedge Transactions

   21

Operating Lease

   21

Outstanding Credit

   21

Participant

   86

Payor

   44

PBGC

   22

Periodic Determination

   22

Permitted Asset Dispositions

   22

Permitted Encumbrances

   22

Permitted Investment

   24

Person

   24

petroleum

   3

Plan

   25

Process Agent

   88

Proved Mineral Interests

   25

Proved Non-producing Mineral Interests

   25

Proved Producing Mineral Interests

   25

Proved Undeveloped Mineral Interests

   25

RCRA

   3

 

viii



--------------------------------------------------------------------------------

Recognized Value

   25

Refunding Borrowing

   25

Regulation U

   25

Related Parties

   25

release

   3

Required Banks

   25

Required Payment

   44

Required Reserve Value

   26

Reserve Report

   26

Restricted Payment

   26

Rollover Notice

   39

Schedule

   26

Scheduled Determination Date

   26

SEC

   26

Section

   26

Sherwood

   26

solid waste

   3

Special Determination

   26

Subsidiary

   26

Subsidiary Pledge Agreement

   27

Surplus Commitment

   79

Swing Line Bank

   27

Swing Line Borrowing

   27

Swing Line Exposure

   27

Swing Line Loan

   35

Swing Line Notice

   27

Swing Line Sublimit

   27

Syndication Agent

   1, 27

Tax

   27

Taxes

   27

Termination Date

   27

threatened release

   3

Total Commitment

   27

Total Indebtedness

   28

Tranche

   28

Tranches

   28

Type

   28

US Bank Master Lease

   28

Yorktown

   28

 

ix



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

  —     Form of Note

Exhibit B

  —     Form of Request for Borrowing

Exhibit C

  —     Form of Request for Letter of Credit

Exhibit D

  —     Form of Rollover Notice

Exhibit E

  —     Form of Financial Officer’s Certificate

Exhibit F

  —     Form of Assignment and Assumption Agreement

Exhibit G

  —     Form of Borrower Pledge Agreement

Exhibit H

  —     Form of Subsidiary Pledge Agreement

Exhibit I

  —     Form of Facility Guaranty

Exhibit J

  —     Form of Certificate of Effectiveness

Exhibit K

  —     Form of Swing Line Notice

SCHEDULES

 

Schedule 1

  —     Financial Institutions

Schedule 2

  —     Litigation

Schedule 3

  —     Organizational Structure

Schedule 4

  —     Liens to be Released

Schedule 5

  —     Debt

 

x



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 28, 2010, to
be effective as of the Effective Date (as hereinafter defined), is by and among
GeoMet, Inc., a Delaware corporation (“Borrower”), Bank of America, N.A., a
national banking association, as Administrative Agent (“Administrative Agent”),
BNP Paribas, as Syndication Agent (“Syndication Agent”), and the financial
institutions listed on Schedule 1 hereto as Banks including, without limitation,
Swing Line Bank (as defined below) (individually a “Bank” and collectively
“Banks”).

W I T N E S E T H

WHEREAS, Borrower, Administrative Agent, Syndication Agent and the financial
institutions a party thereto (“Existing Banks”) are parties to that certain
Third Amended and Restated Credit Agreement dated as of June 9, 2006, pursuant
to which Existing Banks provided certain loans and extensions of credit to
Borrower (as amended, the “Existing Credit Agreement”); and

WHEREAS, subject to the conditions precedent set forth herein (including the
closing of the Convertible Preferred Equity Issuance on or before August 16,
2010), the parties hereto desire to amend and restate the Existing Credit
Agreement in its entirety in the form of this Agreement, and Borrower desires to
obtain Borrowings (as herein defined) (a) to refinance the indebtedness under
the Existing Credit Agreement, and (b) for other purposes permitted herein; and

WHEREAS, pursuant to Article XII of this Agreement, Bank of America, N.A. has
been appointed Administrative Agent for Banks hereunder.

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower, Administrative Agent, Syndication Agent and Banks hereby
agree as follows:

AMENDMENT AND RESTATEMENT

Subject to the satisfaction of each condition precedent contained in Section 6.1
hereof, the satisfaction of which shall be evidenced by the execution by
Borrower and Administrative Agent of the Certificate of Effectiveness (as
hereinafter defined), the Existing Credit Agreement shall be amended and
restated as of the Effective Date (as hereinafter defined) in the form of this
Agreement. It is the intention of Borrower, Administrative Agent and Banks that
this Agreement supersede and replace the Existing Credit Agreement in its
entirety; provided, that (a) such amendment and restatement shall operate to
renew, amend and modify certain of the rights and obligations of the parties
under the Existing Credit Agreement as provided herein, but shall not effect a
novation thereof, and (b) the Liens securing the Obligations under and as
defined in the Existing Credit Agreement shall not be extinguished, but shall be
carried forward and shall secure such Obligations as renewed, amended, restated
and modified hereby. Borrower, Administrative Agent, Syndication Agent and Banks
hereby further agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

TERMS DEFINED

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

“Adjusted Base Rate” means, on any day, the greatest of (a) the Base Rate in
effect on such day, (b) the sum of (i) the Federal Funds Rate in effect on such
day, plus (ii) one half of one percent (.5%) and (c) the sum of (i) the Adjusted
LIBOR Rate with respect to an Interest Period of one month beginning on such day
(or if such day is not a Eurodollar Business Day, beginning on the immediately
preceding Eurodollar Business Day) plus (ii) one percent (1%). Each change in
the Adjusted Base Rate shall become effective automatically and without notice
to Borrower or any Bank upon the effective date of each change in the Federal
Funds Rate, the Base Rate or the Adjusted LIBOR Rate, as the case may be.

“Adjusted Base Rate Borrowing” means any Borrowing which will constitute an
Adjusted Base Rate Tranche.

“Adjusted Base Rate Loan” means a portion of the principal of the Loan
(including a Swing Line Loan) bearing interest with reference to the Adjusted
Base Rate.

“Adjusted Base Rate Tranche” means the portion of the principal of the Loan
bearing interest with reference to the Adjusted Base Rate.

“Adjusted LIBOR Rate” applicable to any Interest Period, means a rate per annum
equal to the quotient obtained (rounded upwards, if necessary, to the next
higher 1/100 of 1%) by dividing (a) the applicable LIBOR Rate by (b) 1.00 minus
the Eurodollar Reserve Percentage.

“Administrative Agent” means Bank of America, N.A. in its capacity as
Administrative Agent for Banks hereunder, or any successor thereto.

“Advance Payment Contract” means any contract whereby any Credit Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Mineral Interests owned by
any Credit Party and which Advance Payment is paid or to be paid more than
forty-five (45) days in advance of actual delivery of such production to or for
the account of the purchaser regardless of such production, or (b) grants an
option or right of refusal to the purchaser to take delivery of such production
in lieu of payment, and, in either of the foregoing instances, the Advance
Payment is, or is to be, applied as payment in full for such production when
sold and delivered or is, or is to be, applied as payment for a portion only of
the purchase price thereof or of a percentage or share of such production;
provided that inclusion of the standard “take or pay” provision in any gas sales
or purchase contract or any other similar contract shall not, in and of itself,
constitute such contract as an Advance Payment Contract for the purposes hereof.

“Affiliate” means, as to any Person, any Subsidiary of such Person, or any other
Person which, directly or indirectly, Controls, is Controlled by, or is under
common Control with, such Person.

 

2



--------------------------------------------------------------------------------

“Agent” means Administrative Agent, co-Lead Arranger, co-Book Runner,
Syndication Agent or any other agent appointed hereunder from time to time, and
“Agents” means Administrative Agent, co-Lead Arrangers, co-Book Runners,
Syndication Agent and any other agent appointed hereunder from time to time,
collectively.

“Agreement” means this Fourth Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as the same may be amended or supplemented
from time to time.

“Applicable Environmental Law” means any Law, statute, ordinance, rule,
regulation, order or determination of any Governmental Authority (or other body
exercising similar functions), affecting any real or personal property owned,
operated or leased by any Credit Party or any other operation of any Credit
Party in any way pertaining to the environment, including, without limitation,
(a) the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986 (as
amended from time to time, herein referred to as “CERCLA”), (b) the Resource
Conservation and Recovery Act of 1976, as amended by the Used Oil Recycling Act
of 1980, the Solid Waste Recovery Act of 1976, as amended by the Solid Waste
Disposal Act of 1980, and the Hazardous and Solid Waste Amendments of 1984 (as
amended from time to time, herein referred to as “RCRA”), (c) the Safe Drinking
Water Act, as amended, (d) the Toxic Substances Control Act, as amended, (e) the
Clean Air Act, as amended, (f) the Laws, rules and regulations of any state
having jurisdiction over any real or personal property owned, operated or leased
by any Credit Party or any other operation of any Credit Party which relates to
health, safety or the environment, as each may be amended from time to time, and
(g) any federal, state or municipal Laws, ordinances or regulations which may
now or hereafter require removal of asbestos or other hazardous wastes or impose
any liability related to asbestos or other hazardous wastes. As used in any
provision hereof relating to environmental matters, the terms “hazardous
substance”, “petroleum”, “release” and “threatened release” have the meanings
specified in CERCLA, and the terms “solid waste” and “disposal” (or “disposed”)
have the meanings specified in RCRA; provided, however, in the event either
CERCLA or RCRA is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment with respect to all provisions of this Agreement; and provided
further that, to the extent the Laws of the state in which any real or personal
property owned, operated or leased by any Credit Party is located establish a
meaning for “hazardous substance”, “petroleum”, “release”, “solid waste” or
“disposal” which is broader than that specified in either CERCLA or RCRA, such
broader meaning shall apply in such provisions in so far as such broader meaning
is applicable to the real or personal property owned, operated or leased by any
such Credit Party and located in such state.

“Applicable Margin” means, on any date, with respect to each Adjusted Base Rate
Tranche or Eurodollar Tranche, an amount determined by reference to the ratio of
Outstanding Credit to the Borrowing Base on such date in accordance with the
table below:

 

Ratio of Outstanding Credit to
Borrowing Base    Applicable Margin    LIBOR    ABR ³ 90%    3.250%    2.250% ³
75%    3.000%    2.000% ³ 50%    2.750%    1.750% ³ 25%    2.500%    1.500% <
25%    2.250%    1.250%

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding and otherwise investing in commercial
revolving loans in the ordinary course of its business, that is adequately
capitalized to perform its funding obligations with respect to its commitment
hereunder, and that is administered or managed by (a) a Bank, (b) an Affiliate
of a Bank, or (c) an entity or an Affiliate of an entity that administers or
manages a Bank.

“Approved Petroleum Engineer” means (a) DeGolyer and MacNaughton and (b) any
other reputable firm of independent petroleum engineers as shall be selected by
Borrower and approved by Required Banks, such approval not to be unreasonably
withheld.

“Asset Disposition” means the sale, assignment, lease, license, transfer,
exchange or other disposition by any Credit Party of any Borrowing Base Property
or any Borrowing Base Hedge Monetization.

“Assignee” has the meaning given such term in Section 14.8(c).

“Assignment and Assumption Agreement” has the meaning given such term in
Section 14.8(c).

“Authorized Officer” means, as to any Person, its Chairman, Chief Executive
Officer, Vice-Chairman, President, Executive Vice President(s), Senior Vice
President(s), Vice President, Secretary, Assistant Secretary, Treasurer or
Controller duly authorized to act on behalf of such Person.

“Availability” means, at any time, (a) the Borrowing Base in effect at such
time, minus (b) the Outstanding Credit at such time.

“Bank” means any financial institution listed on Schedule 1 hereto as having a
Commitment, and its successors and assigns, and “Banks” shall mean all Banks
including, as the context requires, Swing Line Bank.

“Bank of America” means Bank of America, N.A., a national banking association.

“Bank of America Master Lease” means that certain Master Equipment Lease
Agreement dated as of October 31, 2003 between GeoMet Operating and Bank of
America Business Capital Corporation, successor by merger to Fleet Capital
Corporation, as from time to time amended and supplemented.

“Base Rate” means the floating rate of interest established from time to time by
Administrative Agent as its “Base Rate” of interest, which rate is not the
lowest rate of interest

 

4



--------------------------------------------------------------------------------

which Administrative Agent charges, each change in the Base Rate to become
effective without notice to Borrower on the effective date of each such change.

“Book Runner” means Banc of America Securities LLC and BNP Paribas, or either of
them, each in their respective capacities as co-book runners for the credit
facility hereunder or any successor thereto.

“Borrower” means GeoMet, Inc., a Delaware corporation.

“Borrower Pledge Agreement” means a Fourth Amended and Restated Pledge Agreement
substantially in the form of Exhibit G attached hereto to be executed by
Borrower, pursuant to which Borrower shall (except as provided otherwise in the
definition of “Credit Parties”) pledge to Administrative Agent, for the ratable
benefit of Banks, one-hundred percent (100%) of the issued and outstanding
Equity owned by Borrower in each existing or hereafter created or acquired
Subsidiary of Borrower to secure the Obligations.

“Borrowing” means any disbursement to Borrower under, or to satisfy the
obligations of any Credit Party under, any of the Loan Papers and shall include,
as the context may require, any Swing Line Borrowing.

“Borrowing Base” means the amount from time to time determined as such pursuant
to Section 4.2 through Section 4.6 hereof.

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
(a) the Outstanding Credit on such date, exceeds (b) the Borrowing Base in
effect on such date; provided, that for purposes of computing the existence and
amount of any Borrowing Base Deficiency, Letter of Credit Exposure will not be
deemed to be outstanding to the extent funds have been deposited with
Administrative Agent to secure such Letter of Credit Exposure pursuant to
Section 2.1(b).

“Borrowing Base Hedge” means, at any time, any Hedge Transaction that has been
incorporated into the determination of the Borrowing Base then in effect, as
determined by Administrative Agent.

“Borrowing Base Hedge Monetization” means the termination (other than at its
scheduled maturity) or monetization of any Borrowing Base Hedge, provided that
the termination or offset of a Borrowing Base Hedge that is, in substantially
contemporaneous transactions, replaced by one or more other Hedge Transactions
with approximately the same mark-to-market value and without material cash
payments to any Credit Party in connection therewith, will not constitute a
Borrowing Hedge Monetization, and further provided that all of such replacement
Hedge Transactions will be deemed Borrowing Base Hedges.

“Borrowing Base Properties” means all Proved Mineral Interests evaluated by
Banks for purposes of establishing the Borrowing Base. The Borrowing Base
Properties on the Effective Date are described in the Initial Reserve Report.

 

5



--------------------------------------------------------------------------------

“Borrowing Date” means the Eurodollar Business Day or the Domestic Business Day,
as the case may be, upon which the proceeds of any Borrowing are made available
to Borrower or to satisfy the obligations of Borrower or any Subsidiary of
Borrower.

“Cadent” means, collectively, Cadent Energy Partners, LLC, a Delaware limited
liability company, and its Affiliates and any fund managed or administered by
Cadent Energy Partners, LLC or any of its Affiliates.

“Cahaba Mortgage” means, collectively, the Mortgage or Mortgages encumbering the
Cahaba Wells in Bibb and Shelby Counties, Alabama, as the same may be amended,
modified, restated or supplemented from time to time.

“Cahaba Wells” has the meaning given such term in Section 7.8.

“Capital Expenditure” means any expenditure for any purchase or other
acquisition of any asset which would be classified as a fixed or capital asset
on a consolidated balance sheet of Borrower and its Domestic Subsidiaries
prepared in accordance with GAAP.

“Capital Lease” means, for any Person as of any date, any lease of property,
real or personal, which would be capitalized on a balance sheet of the lessee
prepared as of such date in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, which obligations are
required to be classified and accounted for as Capital Leases on a balance sheet
of such Person under GAAP, and the amount of such obligations at any time shall
be the capitalized amount thereof at such time determined in accordance with
GAAP.

“Cash Management Obligations” means liabilities of any Credit Party owing to any
Agent or to any Bank (or an Affiliate of a Bank in reliance on such Bank’s
agreement to indemnify such Affiliate) relating to or arising out of the
provision by such Agent, such Bank or such Affiliate, as applicable, of Cash
Management Products.

“Cash Management Products” means (a) cash and treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts, interstate depository network services,
corporate card services and international wire services) and (b) services
relating to the establishment and maintenance of deposit accounts.

“Certificate of Effectiveness” means a Certificate of Effectiveness in the form
of Exhibit J attached hereto to be executed by Borrower and Administrative Agent
upon the satisfaction of each of the conditions precedent contained in
Section 6.1 hereof.

“Change of Control” means the occurrence of the following, whether voluntary or
involuntary, including by operation of law: (a) any Person or group (as defined
in Section 13(d)(3) or 14(d)(2) of the Exchange Act) shall become the direct or
indirect beneficial owner (as defined in Section 13(d)(3) of the Exchange Act)
of a larger percentage of the total voting power of all classes of capital stock
then outstanding of Borrower entitled (without regard to the

 

6



--------------------------------------------------------------------------------

occurrence of any contingency) to vote in elections of directors of Borrower
than the percentage of such total voting power directly or indirectly
beneficially owned by Yorktown, Sherwood and Cadent, or (b) any Person or group
(as defined in Section 13(d)(3) or 14(d)(2) of the Exchange Act) other than
Yorktown, Sherwood and Cadent, or a group of which any of them is a part, shall
become the direct or indirect beneficial owner (as defined in Section 13(d)(3)
of the Exchange Act) of greater than thirty-three percent (33%) of the total
voting power of all classes of capital stock then outstanding of Borrower
entitled (without regard to the occurrence of any contingency) to vote in
elections of directors of Borrower.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to any Bank, the amount set forth opposite such
Bank’s name on Schedule 1 hereto, as such amount may be terminated or reduced
from time to time in accordance with the provisions hereof, and the term
“Commitment” shall include the commitment of Swing Line Bank to make Swing Line
Loans, and the requirement of Banks to fund and purchase participations in Swing
Line Loans, pursuant to Section 2.4 hereof.

“Commitment Fee Percentage” means, for any day, one-half of one percent (0.5%).

“Commitment Percentage” means, with respect to any Bank at any time, the
Commitment Percentage for such Bank set forth on Schedule 1 hereto.

“Consolidated Current Assets” means, in the case of Borrower at any time, the
sum of (a) the current assets of Borrower and its Consolidated Domestic
Subsidiaries at such time determined in accordance with GAAP, plus (b) the
Availability at such time. For purposes of this definition, any unrealized gains
on any Hedge Transaction for any period of determination shall be excluded from
the determination of current assets of Borrower and its Consolidated Domestic
Subsidiaries.

“Consolidated Current Liabilities” means, in the case of Borrower at any time,
the current liabilities of Borrower and its Consolidated Domestic Subsidiaries
at such time determined in accordance with GAAP, excluding (a) any current
liabilities to pay principal on the Notes and (b) current liabilities of up to
$1,500,000 in the aggregate to pay accrued and unpaid Distributions in respect
of Convertible Preferred Equity. For purposes of this definition, any unrealized
losses or charges on any Hedge Transaction for any period of determination shall
also be excluded from the determination of current liabilities of Borrower and
its Consolidated Domestic Subsidiaries.

“Consolidated EBITDA” means, in the case of Borrower for any period, the
Consolidated Net Income of Borrower for such period, plus each of the following
determined for Borrower and its Consolidated Domestic Subsidiaries on a
consolidated basis for such period: (a) any provision for (or less any benefit
from) income or franchise Taxes included in determining Consolidated Net Income;
(b) Consolidated Net Interest Expense deducted in determining Consolidated Net
Income; (c) depreciation, depletion and amortization expense deducted in
determining Consolidated Net Income; and (d) other non-cash charges deducted in
determining Consolidated Net Income to the extent not already included in
clauses (b) and (c) of

 

7



--------------------------------------------------------------------------------

this definition (including exploration expenses in the event Borrower uses
successful efforts accounting).

“Consolidated Net Income” means, in the case of Borrower for any period, the net
income (or loss) of Borrower and its Consolidated Domestic Subsidiaries for such
period determined in accordance with GAAP, but excluding: (a) the after-tax
income or loss of any other Person (other than its Consolidated Domestic
Subsidiaries) in which Borrower or any of its Subsidiaries has an ownership
interest, unless received by Borrower or its Consolidated Domestic Subsidiaries
in a cash distribution; (b) any after-tax gains or losses attributable to fixed
asset dispositions; (c) to the extent not included in clauses (a) and (b) above,
any after-tax (i) extraordinary gains or extraordinary losses, or (ii) non-cash
nonrecurring gains; and (d) non-cash or nonrecurring charges.

“Consolidated Net Interest Expense” means, in the case of Borrower for any
period, the remainder of the following for Borrower and its Consolidated
Domestic Subsidiaries for such period: (a) Interest Expense, minus (b) interest
income.

“Consolidated Domestic Subsidiary” or “Consolidated Domestic Subsidiaries”
means, as to Borrower, at any time, its Consolidated Subsidiaries organized
under the Laws of the United States of America or any political subdivision
thereof.

“Consolidated Subsidiary” or “Consolidated Subsidiaries” means, for any Person,
at any time, any Subsidiary or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
as of such time.

“Control” (including with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or partnership interests, or by contract or
otherwise.

“Conversion Date” has the meaning set forth in Section 2.6(c).

“Convertible Preferred Equity” means convertible redeemable preferred Equity
issued by Borrower after the date hereof but on or prior to the Effective Date
that results in Borrower’s receipt of aggregate gross proceeds (prior to the
payment of related costs and expenses) of at least $40,000,000.

“Convertible Preferred Equity Documents” means all agreements, certificates,
documents or instruments executed by Borrower in connection with the issuance of
the Convertible Preferred Equity.

“Credit Parties” means, collectively, Borrower and any Domestic Subsidiary of
Borrower, and “Credit Party” means any one of the foregoing. Foreign
Subsidiaries shall not be Credit Parties for any purpose under the Loan Papers,
and nothing in any Loan Paper shall require the creation or granting of any Lien
upon (a) the Equity owned directly by Borrower or any Domestic Subsidiary in any
Foreign Subsidiary or (b) any of the Equity owned by any Foreign Subsidiary in
any other Foreign Subsidiary.

 

8



--------------------------------------------------------------------------------

“Current Financials” means, at any time, (a) the most recent annual audited
consolidated balance sheet of Borrower and the related consolidated statements
of operations and cash flow delivered to Banks hereunder, and (b) the most
recent quarterly unaudited consolidated balance sheet of Borrower and the
related unaudited consolidated statements of operations and cash flow delivered
to Banks hereunder. Until superseded by the delivery by Borrower to Banks of
more recent financial statements pursuant to Section 8.1(a) and Section 8.1(b)
hereof, “Current Financials” shall mean, collectively, (i) Borrower’s audited
consolidated balance sheet as of December 31, 2009, and related audited
consolidated statements of operations and cash flows, and (ii) Borrower’s
unaudited consolidated balance sheet as of March 31, 2010, and related unaudited
consolidated statements of operations and cash flows, copies of which have been
provided to Banks.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments issued by such Person,
(c) all other indebtedness (including obligations under Capital Leases, other
than Capital Leases which are usual and customary oil and gas leases) of such
Person on which interest charges are customarily paid or accrued, (d) all
Guarantees by such Person, (e) the unfunded or unreimbursed portion of all
letters of credit issued for the account of such Person, (f) any amount owed by
such Person representing the deferred purchase price for property or services
acquired by such Person other than trade payables incurred in the ordinary
course of business which are not more than ninety (90) days past the invoice
date (or are being disputed in good faith), (g) all Debt of any other Person
secured by a Lien on any property or asset owned or held by that Person
regardless of whether the Debt secured thereby shall have been assumed by that
Person or is non-recourse to the credit of that Person, and (h) all liability of
such Person as a general partner of a partnership for obligations of such
partnership of the nature described in clauses (a) through (g) preceding;
provided, however, that obligations in an aggregate amount up to $620,000
evidenced by the two notes payable and the salary continuation payable mentioned
in footnote 9 to Borrower’s December 31, 2009 financial statements shall not
constitute Debt for the purposes hereof.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Bank” means any Bank that (a) has failed to fund any portion of the
Loans or participations in Letters of Credit required to be funded by it
hereunder within one (1) Domestic Business Day of the date required to be funded
by it hereunder, (b) has otherwise failed to pay over to Administrative Agent or
any other Bank any other amount required to be paid by it hereunder within one
(1) Domestic Business Day of the date when due, unless the subject of a good
faith dispute, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.

 

9



--------------------------------------------------------------------------------

“Default Rate” means, in respect of any principal of the Loan or any other
amount payable by Borrower under any Loan Paper which is not paid when due
(whether at stated maturity, by acceleration, or otherwise), a rate per annum
during the period commencing on the due date until such amount is paid in full
equal to the sum of (1) two percent (2%), plus (2) the Adjusted Base Rate as in
effect from time to time; provided, that if such amount in default is principal
of a Borrowing subject to a Eurodollar Tranche and the due date is a day other
than the last day of an Interest Period therefor, the “Default Rate” for such
principal shall be, for the period from and including the due date and to but
excluding the last day of the Interest Period therefor, (a) two percent (2%),
plus (b) the Applicable Margin, plus (c) the LIBOR Rate for such Borrowing for
such Interest Period as provided in Section 2.6 hereof, and thereafter, the rate
provided for above in this definition.

“Determination” means any Periodic Determination or Special Determination.

“Determination Date” means (a) each Scheduled Determination Date, and (b) with
respect to any Special Determination, the first day of the first month which is
not less than twenty (20) Domestic Business Days following the date of a request
for a Special Determination.

“Determination Period” means any period beginning on a Scheduled Determination
Date and ending the day before the next succeeding Scheduled Determination Date.

“Distribution” by any Person, means (a) with respect to any stock issued by such
Person or any partnership, joint venture, limited liability company, membership
or other Equity interest of such Person, the retirement, redemption, purchase,
or other acquisition for value of any such stock, partnership, joint venture,
limited liability company, membership or other Equity interest, (b) the
declaration or payment of any dividend or other distribution on or with respect
to any stock, partnership, joint venture, limited liability company, membership
or other Equity interest of any Person, and (c) any other payment by such Person
with respect to such stock, partnership, joint venture, limited liability
company, membership or other Equity interest.

“Dollar” and the sign “$” means lawful currency of the United States of America.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which national banks in Boston, Massachusetts or Charlotte, North Carolina are
authorized by Law to close.

“Domestic Lending Office” means, as to each Bank, its office identified on
Schedule 1 hereto as its Domestic Lending Office or such other office as such
Bank may hereafter designate as its Domestic Lending Office by notice to
Borrower and Administrative Agent.

“Domestic Subsidiary” means any Subsidiary of Borrower other than a Foreign
Subsidiary.

“Effective Date” means the date upon which (a) all of the conditions precedent
set forth in Section 6.1 have been satisfied, and (b) Borrower and
Administrative Agent shall have executed the Certificate of Effectiveness, which
date shall be set forth in, or otherwise be the date of execution of, the
Certificate of Effectiveness.

 

10



--------------------------------------------------------------------------------

“Environmental Complaint” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, proceeding, judgment, letter
or other communication from any federal, state or municipal authority or any
other party against any Credit Party involving (a) a Hazardous Discharge from,
onto or about any real property owned, leased or operated at any time by any
Credit Party, (b) a Hazardous Discharge caused, in whole or in part, by any
Credit Party or by any Person acting on behalf of or at the instruction of any
Credit Party, or (c) any violation of any Applicable Environmental Law by any
Credit Party.

“Environmental Liability” means any liability, loss, fine, penalty, charge, or
damage of any kind that results directly or indirectly, in whole or in part
(a) from the violation of any Applicable Environmental Law, (b) from the release
or threatened release of any Hazardous Substance, (c) from removal, remediation,
or other actions in response to the release or threatened release of any
Hazardous Substance, (d) from actual or threatened damages to natural resources,
(e) from the imposition of injunctive relief or other orders in connection with
any of the foregoing, (f) from personal injury, death, or property damage which
occurs as a result of any Credit Party’s use, storage, handling, or the release
or threatened release of a Hazardous Substance, or (g) from any environmental
investigation performed at, on, or for any real property owned by any Credit
Party.

“Equity” means shares of capital stock or a partnership, profits, capital or
member interest, or options, warrants or any other right to substitute for or
otherwise acquire the capital stock or a partnership, profits, capital or member
interest of any Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any corporation or trade or business under common
control with any Credit Party as determined under section 4001(a)(14) of ERISA.

“ERISA Event” means, with respect to any Credit Party and any ERISA Affiliate,
(a) a “reportable event” as defined in section 4043 of ERISA (other than a
reportable event not subject to the provision for thirty (30) days notice to the
PBGC under regulations issued under section 4043 of ERISA), (b) the withdrawal
of any Credit Party or any ERISA Affiliate from a Plan during a plan year in
which it was a “substantial employer” as defined in section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan under section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC,
(e) the failure to make required contributions to a Plan which could result in
the imposition of a lien under section 412 of the Code or section 302 of ERISA,
or (f) any other event or condition which might reasonably be expected to
constitute grounds under section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

“Eurodollar Borrowing” means any Borrowing which will constitute a Eurodollar
Tranche.

“Eurodollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London and New York, New York.

 

11



--------------------------------------------------------------------------------

“Eurodollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address identified on Schedule 1 hereto as its
Eurodollar Lending Office or such other office, branch or affiliate of such Bank
as it may hereafter designate as its Eurodollar Lending Office by notice to
Borrower and Administrative Agent.

“Eurodollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York, New York in respect of “Eurocurrency liabilities” (or in respect of
any other category of liabilities which includes deposits by reference to which
the interest rate on Eurodollar Tranches is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any Bank to United States residents). The Adjusted LIBOR Rate shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Eurodollar Tranche” means, with respect to any Interest Period, any portion of
the principal amount outstanding under the Loan which bears interest at a rate
computed by reference to the Adjusted LIBOR Rate for such Interest Period.

“Event of Default” has the meaning set forth in Section 11.1 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exhibit” refers to an exhibit attached to this Agreement and incorporated
herein by reference, unless specifically provided otherwise.

“Existing Credit Agreement” has the meaning given such term in the recitals
hereto.

“Existing Mortgages” means the mortgages, deeds of trust, amendments to
mortgages, security agreements, assignments, pledges and other documents,
instruments and agreements executed and delivered in connection with the
Existing Credit Agreement, as amended, supplemented, restated or otherwise
modified from time to time.

“Facility Guaranty” means a Guaranty substantially in the form of Exhibit I
attached hereto to be executed by GeoMet Operating, GeoMet Gathering and each
other existing and future Domestic Subsidiary in favor of Banks, pursuant to
which each such Person guarantees payment and performance in full of the
Obligations.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided, that (a) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (b) if
such rate is not so published on such next succeeding Domestic Business Day, the
Federal Funds Rate for any day shall be the

 

12



--------------------------------------------------------------------------------

average rate charged to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

“Fiscal Quarter” means the three (3) month periods ending
March 31, June 30, September 30 or December 31 of each Fiscal Year.

“Fiscal Year” means a twelve (12) month period ending December 31.

“Foreign Subsidiary” means (a) any Subsidiary of Borrower that is not organized
under the Laws of the United States of America or any political subdivision
thereof and (b) any Subsidiary of a Foreign Subsidiary.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the American Institute of Certified Public Accountants
acting through its Accounting Principles Board or by the Financial Accounting
Standards Board or through other appropriate boards or committees thereof and
which are consistently applied for all periods after the date hereof so as to
properly reflect the financial condition, and the results of operations and
change in the financial position, of a Person and its Consolidated Subsidiaries,
except that any accounting principle or practice required to be changed by said
Accounting Principles Board or Financial Accounting Standards Board (or other
appropriate board or committee of said Boards) in order to continue as a
generally accepted accounting principle or practice may be so changed.

“Gas Balancing Agreement” means any agreement or arrangement whereby any Credit
Party, or any other party having an interest in any Hydrocarbons to be produced
from Mineral Interests in which any Credit Party owns an interest, has a right
to take more than its proportionate share of production therefrom.

“GeoMet Gathering” means GeoMet Gathering Company, LLC, an Alabama limited
liability company.

“GeoMet Operating” means GeoMet Operating Company, Inc., an Alabama corporation.

“Governmental Authority” means any court or governmental department, commission,
board, bureau, agency or instrumentality of any nation or of any province,
state, commonwealth, nation, territory, possession, county, parish or
municipality, whether now or hereafter constituted or existing.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions, by “comfort letter” or other similar undertaking
of support or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Debt of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part),

 

13



--------------------------------------------------------------------------------

provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.

“Hazardous Discharge” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping of any Hazardous Substance from or onto any real property owned, leased
or operated at any time by any Credit Party or any real property owned, leased
or operated by any other party.

“Hazardous Substance” means any pollutant, toxic substance, hazardous waste,
compound, element or chemical that is defined as hazardous, toxic, noxious,
dangerous or infectious pursuant to any Applicable Environmental Law or which is
otherwise regulated by any Applicable Environmental Law.

“Hedge Transaction” means any commodity, interest rate, currency or other swap,
option, collar, exchange-traded futures contract or other derivative contract
pursuant to which a Person hedges risks related to commodity prices, interest
rates, currency exchange rates, securities prices or financial market
conditions. Hedge Transactions expressly include Oil and Gas Hedge Transactions.

“Hedge Transaction Letters of Credit” means Letters of Credit issued to secure
Borrower’s obligations to counterparties under Oil and Gas Hedge Transactions.

“Hydrocarbons” means oil, gas, coal bed methane and occluded gasses, casinghead
gas, drip gasolines, natural gasoline, condensate, distillate, and all other
liquid and gaseous hydrocarbons produced or to be produced in conjunction
therewith, and all products, by-products and all other substances derived
therefrom or the processing thereof, including, without limitation, all gas
resulting from the in-situ combustion of coal or lignite.

“Immaterial Title Deficiencies” means, with respect to Borrowing Base
Properties, defects or clouds on title, discrepancies in reported net revenue
and working interest ownership percentages and other Liens, defects,
discrepancies and similar matters which do not, individually or in the
aggregate, affect Borrowing Base Properties with a Recognized Value greater than
four percent (4%) of the Recognized Value of all such Borrowing Base Properties.

“Impacted Bank” means any Bank (a) that is a Defaulting Bank and (b) (i) that
has notified Administrative Agent, the Letter of Credit Issuer or the Swing Line
Bank that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit or
(ii) as to which an entity that Controls such Bank has been deemed insolvent or
become subject to a bankruptcy or insolvency proceeding. Administrative Agent
shall endeavor to notify Borrower promptly upon Administrative Agent becoming
aware of the existence of an Impacted Bank hereunder; provided, that
Administrative Agent’s failure to provide such notice shall not be deemed to be
a breach of this Agreement.

“Indemnified Entity” has the meaning set forth in Section 14.3(b) hereof.

“Indirect Domestic Subsidiary” has the meaning given such term in the definition
of “Subsidiary Pledge Agreement.”

 

14



--------------------------------------------------------------------------------

“Initial Borrowing Base” means a Borrowing Base in the amount of $90,000,000,
which shall be in effect during the period commencing on the Effective Date and
continuing until the first Special Determination or Periodic Determination after
the Effective Date.

“Initial Reserve Report” means an engineering analysis of the Borrowing Base
Properties evaluated by Administrative Agent for purposes of establishing the
Initial Borrowing Base, dated as of December 31, 2009 and prepared or audited by
the Approved Petroleum Engineer.

“Interest Coverage Ratio” means, as of the end of any Fiscal Quarter, the ratio
of (a) Consolidated EBITDA for the period of four (4) consecutive Fiscal
Quarters then ending, to (b) cash Interest Expense accrued during such period,
all calculated for Borrower and its Domestic Subsidiaries on a consolidated
basis in accordance with GAAP.

“Interest/Cap Ex Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio of (a) Consolidated EBITDA for the period of four (4) consecutive Fiscal
Quarters then ending minus the Capital Expenditures made during such period, to
(b) cash Interest Expense accrued during such period, all calculated for
Borrower and its Domestic Subsidiaries on a consolidated basis in accordance
with GAAP.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of Borrower and its
Domestic Subsidiaries for such period with respect to all outstanding Debt of
Borrower and its Domestic Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit (including,
without limitation, all Letter of Credit Fees and Letter of Credit Fronting
Fees) and bankers’ acceptance financing and net costs under Hedge Transactions
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), calculated on a consolidated basis for Borrower
and its Domestic Subsidiaries for such period in accordance with GAAP.

“Interest Option” has the meaning given such term in Section 2.6(c).

“Interest Period” means, with respect to each Eurodollar Tranche, the period
commencing on the Borrowing Date or Conversion Date applicable to such Tranche
and ending one (1), three (3), six (6) or, if available, twelve (12) months
thereafter, as Borrower may elect in the applicable Request for Borrowing;
provided, that: (a) any Interest Period which would otherwise end on a day which
is not a Eurodollar Business Day shall be extended to the next succeeding
Eurodollar Business Day unless such Eurodollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Eurodollar Business Day; (b) any Interest Period which begins on the
last Eurodollar Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) below, end on the last Eurodollar
Business Day of a calendar month; (c) if any Interest Period includes a date on
which any payment of principal of the Loan subject to such Eurodollar Tranche is
required to be made hereunder, but does not end on such date, then (i) the
principal amount of each Eurodollar Tranche required to be repaid on such date
shall have an Interest Period ending on such date, and

 

15



--------------------------------------------------------------------------------

(ii) the remainder of each such Eurodollar Tranche shall have an Interest Period
determined as set forth above; and (d) no Interest Period shall extend past the
Termination Date.

“Investment” means, with respect to any Person, any loan, advance, extension of
credit, capital contribution to, investment in or purchase of the stock
securities of, or interests in, or guarantee of the obligations of any other
Person; provided, that “Investment” shall not include current customer and trade
accounts which are payable in accordance with customary trade terms.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and Borrower (or any Subsidiary) or in favor of
the Letter of Credit Issuer and relating to such Letter of Credit.

“Laws” means all applicable statutes, laws, ordinances, regulations, orders,
writs, injunctions or decrees of any state, commonwealth, nation, territory,
possession, county, township, parish, municipality or Governmental Authority.

“Lead Arranger” means Banc of America Securities LLC and BNP Paribas, or either
of them, each in their capacity as co-lead arranger for the credit facility
hereunder or any successor thereto.

“Lending Office” means, as to any Bank, its Domestic Lending Office or its
Eurodollar Lending Office, as the context may require.

“Letter of Credit Application” has the meaning given such term in
Section 2.1(b).

“Letter of Credit Exposure” of any Bank means, collectively as at any date of
determination, such Bank’s aggregate participation in (a) the unfunded portion
of Letters of Credit outstanding at any time, and (b) the funded but
unreimbursed (by Borrower) portion of Letters of Credit outstanding at such
time, including all extensions of credit resulting from a drawing under any
Letter of Credit which have not been reimbursed on the date when made or
refinanced as a Loan. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.4. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“Letter of Credit Fee” means, with respect to any Letter of Credit issued
hereunder, a fee in an amount equal to a percentage of the average daily
aggregate amount of Letter of Credit Exposure of all Banks during the Fiscal
Quarter (or portion thereof) ending on the date such payment is due (calculated
on a per annum basis based on such average daily aggregate Letter of

 

16



--------------------------------------------------------------------------------

Credit Exposure) determined by reference to the ratio of Outstanding Credit to
the Borrowing Base in effect on the date such payment is due in accordance with
the table below:

 

Ratio of Outstanding Credit

to Borrowing Base

 

Per Annum Letter of

Credit Fee

³ 90%

  3.250%

³ 75%

  3.000%

³ 50%

  2.750%

³ 25%

  2.500%

< 25%

  2.250%

“Letter of Credit Fronting Fee” means, with respect to any Letter of Credit
issued hereunder, a fee equal to the greater of (a) $150, or (b) .125% of the
stated amount of any such Letter of Credit.

“Letter of Credit Issuer” has the meaning set forth in Section 2.1(b).

“Letter of Credit Period” means the period commencing on the Effective Date and
ending nine (9) Domestic Business Days prior to the Termination Date.

“Letters of Credit” means, collectively, letters of credit issued for the
account of Borrower pursuant to Section 2.1(b).

“Leverage Ratio” means, for any particular date, the ratio of (a) Total
Indebtedness on such date to (b) Consolidated EBITDA (for the four (4) Fiscal
Quarters ending on such date) (or, if such date is not the last day of a Fiscal
Quarter, ended on the last day of the Fiscal Quarter most recently ended prior
to such date).

“LIBOR Rate” means:

(a) for any Interest Period with respect to a Eurodollar Tranche, the rate per
annum equal to: (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two (2) Eurodollar Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; or (ii) if such rate is not available at such time for any
reason, the per annum rate determined by Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in immediately available funds in the approximate amount of the Eurodollar
Tranche being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period, would be offered by Bank of America’s London
Branch to major banks in the London interbank market at their request at
approximately 11:00 a.m. (London Time) two (2) Eurodollar Business Days prior to
the commencement of such Interest Period.

 

17



--------------------------------------------------------------------------------

(b) for any interest rate calculation with respect to an Adjusted Base Rate
Tranche, the rate per annum equal to: (i) BBA LIBOR at approximately 11:00 a.m.,
London time on the date of determination (provided, that if such day is not a
Eurodollar Business Day, the next preceding Eurodollar Business Day) for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day; or (ii) if such published rate is not available at such
time for any reason, the per annum rate determined by Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in immediately available funds in the approximate amount of the Adjusted Base
Rate Loan being made, continued or converted by Bank of America and with a term
equal to one month, would be offered by Bank of America’s London Branch to major
banks in the London interbank market at their request on the date and time of
determination.

“Lien” means with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset.
For purposes of this Agreement, a Credit Party shall be deemed to own subject to
a Lien any asset which is acquired or held subject to the interest of a vendor
or lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.

“Loan” means, collectively, the revolving credit loans that are made by Banks to
Borrower pursuant to Section 2.1(a) and pursuant to the Commitments of each
Bank, and the Swing Line Loans made by Swing Line Bank to Borrower pursuant to
Section 2.5.

“Loan Papers” means this Agreement, the Notes, each Facility Guaranty now or
hereafter executed, the Mortgages, each Borrower Pledge Agreement now or
hereafter executed, each Subsidiary Pledge Agreement now or hereafter executed,
the Certificate of Effectiveness, the Letters of Credit and all other
certificates, documents or instruments delivered in connection with this
Agreement, as the foregoing may be amended from time to time.

“Margin Regulations” mean Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

“Margin Stock” means “margin stock” as defined in Regulation U.

“Master Leases” means the Bank of America Master Lease, the US Bank Master Lease
and any other similar master lease that is entered into by a Credit Party with
any Person that (a) is a Bank or an Affiliate of a Bank or (b) was a Bank or an
Affiliate of Bank at the time such master lease was entered into.

“Material Adverse Change” means any circumstance or event that has or would
reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” means a material adverse effect on (a) the assets,
liabilities, financial condition, results of operations, or prospects of
Borrower and its Subsidiaries, taken as a whole, (b) the right or ability of any
Credit Party to fully, completely and timely perform its obligations under the
Loan Papers, (c) the validity or enforceability of any Loan Papers against any
Credit Party (to the extent a party thereto), or (d) the validity, perfection or
priority of any Lien on a material portion of the assets intended to be created
under or pursuant to any Loan Paper to secure the Obligations.

 

18



--------------------------------------------------------------------------------

“Material Agreement” means any material written or enforceable oral agreement,
contract, commitment, or understanding to which a Person is a party, by which
such Person is directly or indirectly bound, or to which any assets of such
Person may be subject, which is not cancelable by such Person upon notice of
thirty (30) days or less without liability for further payment of $100,000 or
more.

“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which any Credit Party is a party or by which any Mineral Interest owned by any
Credit Party is bound, a net gas imbalance owed by Borrower and the other Credit
Parties, taken as a whole, in excess of $1,000,000. Gas imbalances will be
determined based on written agreements, if any, specifying the method of
calculation thereof, or, alternatively, if no such agreements are in existence,
gas imbalances will be calculated by multiplying (x) the volume of gas imbalance
as of the date of calculation (expressed in thousand cubic feet) by (y) the
heating value in btu’s per thousand cubic feet, times the Henry Hub average
daily spot price for the month immediately preceding the date of calculation.

“Maximum Lawful Rate” means, for each Bank, the maximum rate (or, if the context
so permits or requires, an amount calculated at such rate) of interest which, at
the time in question would not cause the interest charged on the portion of the
Loan owed to such Bank at such time to exceed the maximum amount which such Bank
would be allowed to contract for, charge, take, reserve, or receive under
applicable Law after taking into account, to the extent required by applicable
Law, any and all relevant payments or charges under the Loan Papers.

“Mineral Interests” means rights, estates, titles, and interests in and to oil
and gas leases, coal bed methane leases, and any oil and gas interests, royalty
and overriding royalty interests, production payments, net profits interests,
oil and gas fee interests, and other rights therein, including, without
limitation, any reversionary or carried interests relating to the foregoing,
together with rights, titles, and interests created by or arising under the
terms of any unitization, communitization, and pooling agreements or
arrangements, and all properties, rights and interests covered thereby, whether
arising by contract, by order, or by operation of Law, which now or hereafter
include all or any part of the foregoing.

“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
amendments to deeds of trust, security agreements, pledge agreements and similar
documents, instruments and agreements creating, evidencing, perfecting or
otherwise establishing the Liens on Mineral Interests that are required by
Article V hereof as may have been heretofore or may hereafter be granted or
assigned to Administrative Agent to secure payment of the Obligations or any
part thereof. All Mortgages shall be in form and substance satisfactory to
Administrative Agent in its sole discretion. The term “Mortgages” expressly
includes the Cahaba Mortgage, the Existing Mortgages and any amendments to, or
restatements of, the Existing Mortgages.

“Net Cash Proceeds” means the remainder of (a) the gross proceeds received by
any Credit Party from any Asset Disposition less (b) underwriter discounts and
commissions, investment banking fees, legal, accounting and other professional
fees and expenses, and other usual and customary transaction costs, in each case
only to the extent paid or payable by a Credit Party in cash and related to such
Asset Disposition, less (c) any federal or state income taxes reasonably
anticipated to be owed by any Credit Party as a result of such Asset
Disposition.

 

19



--------------------------------------------------------------------------------

“Note” means a promissory note of Borrower, payable to the order of a Bank, in
substantially the form of Exhibit A hereto, evidencing the obligation of
Borrower to repay to such Bank its Commitment Percentage of the Loan, together
with all modifications, extensions, renewals and rearrangements thereof, and
“Notes” means all of such Notes.

“Obligations” means, collectively, all present and future indebtedness,
obligations and liabilities, and all renewals and extensions thereof, or any
part thereof (regardless of whether such indebtedness, obligations and
liabilities are direct, indirect, fixed, contingent, liquidated, unliquidated,
joint, several or joint and several), of each Credit Party to any Bank
(including Swing Line Bank) or to any Affiliate of any Bank (a) arising pursuant
to the Loan Papers, and all interest accrued thereon and costs, expenses and
reasonable attorneys’ fees incurred in the enforcement or collection thereof,
(b) arising under or in connection with any Hedge Transaction entered into
between any Credit Party and any Bank or any Affiliate of any Bank, and (c) all
amounts constituting Cash Management Obligations; provided, that if any Bank or
any Affiliate of a Bank ceases to be either a Bank or an Affiliate of a Bank
hereunder, “Obligations” shall only include indebtedness, obligations, and
liabilities, and all renewals and extensions thereof, or any part thereof, of
each Credit Party to such Bank or such Affiliate of a Bank that arose from
transactions entered into prior to the time such Bank ceased to be a Bank
hereunder or prior to the time such Affiliate ceased to be an Affiliate of a
Bank hereunder.

“Oil and Gas Hedge Transactions” means a Hedge Transaction pursuant to which any
Person hedges all or any portion of the price to be received by it for future
production of Hydrocarbons.

“Operating Lease” means any lease, sublease, license or similar arrangement
(other than a Capital Lease and other than leases with a primary term of one
year or less or which can be terminated by the lessee upon notice of one year or
less without incurring a penalty) pursuant to which a Person leases, subleases
or otherwise is granted the right to occupy, take possession of, or use property
whether real, personal or mixed; provided, that “Operating Lease” shall not
include (a) any oil, gas or mineral lease or Mineral Interest or (b) any
transaction under a Master Lease.

“Outstanding Credit” means, at any time, the sum of (a) the aggregate Letter of
Credit Exposure on such date, including the aggregate Letter of Credit Exposure
related to Letters of Credit to be issued on such date, plus (b) the aggregate
outstanding principal balance of the Loans (including, without limitation, Swing
Line Loans) on such date, including the amount of any Borrowing (including any
Swing Line Borrowing) to be made on such date.

“Participant” has the meaning given such term in Section 14.8(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Periodic Determination” means any determination of the Borrowing Base pursuant
to Section 4.2.

“Permitted Asset Dispositions” means Asset Dispositions to the extent that the
aggregate present value (discounted at 10% per annum) of all Borrowing Base
Properties sold,

 

20



--------------------------------------------------------------------------------

leased, transferred, abandoned or disposed of in any Determination Period, plus
the net mark-to-market value to the Credit Parties of all Borrowing Base Hedges
terminated or monetized in Borrowing Base Hedge Monetizations during the same
Determination Period, shall not exceed five percent (5%) of the Borrowing Base
then in effect.

“Permitted Encumbrances” means with respect to any asset:

(a) Liens securing the Obligations in favor of Banks or their Affiliates under
the Loan Papers;

(b) minor defects in title which do not secure the payment of money and
otherwise have no material adverse effect on the value or operation of oil and
gas properties, and for the purposes of this Agreement, a minor defect in title
shall include (i) those instances where record title to an oil and gas lease is
in a predecessor in title to Borrower or any of its Subsidiaries, but where
Borrower or any of its Subsidiaries, by reason of a farmout or other instrument
is presently entitled to receive an assignment of its interest or other evidence
of title and the appropriate Person is proceeding diligently to obtain such
assignment, and (ii) easements, rights-of-way, servitudes, permits, surface
leases and other similar rights in respect of surface operations, and easements
for pipelines, streets, alleys, highways, telephone lines, power lines, railways
and other easements and rights-of-way, on, over or in respect of any of the
properties of Borrower (or its Subsidiaries, as applicable) that are customarily
granted in the oil and gas industry; so long as, with respect to any of such
minor defects in title, the same are minor defects which are customary and usual
in the oil and gas industry and which are customarily accepted by a reasonably
prudent operator dealing with its properties;

(c) inchoate statutory or operators’ liens securing obligations for labor,
services, materials and supplies furnished to Mineral Interests which are not
delinquent (except to the extent permitted by Section 8.6);

(d) mechanic’s, materialmen’s, warehouseman’s, journeyman’s and carrier’s liens
and other similar liens arising in the ordinary course of business which are not
delinquent (except to the extent permitted by Section 8.6);

(e) production sales contracts, Gas Balancing Agreements and joint operating
agreements; provided, that the amount of all gas imbalances known to any
Authorized Officer of Borrower and the amount of all production which has been
paid for but not delivered shall have been disclosed as and when required
hereunder;

(f) Liens for Taxes or assessments not yet due or not yet delinquent, or, if
delinquent, that are being contested in good faith in the normal course of
business by appropriate action, as permitted by Section 8.6;

(g) all rights to consent by, required notices to, filings with, or other
actions by, Governmental Authorities in connection with the sale or conveyance
of oil and gas leases or interests therein if Borrower or the applicable
Subsidiary is entitled to such consent, the same are customarily obtained
subsequent to such sale or conveyance and the appropriate Person is proceeding
diligently to obtain such consent, notice or filing and has not been advised and
has no reason to believe that such consent will not be forthcoming in a timely
manner;

 

21



--------------------------------------------------------------------------------

(h) the terms and provisions of any of the oil and gas leases and amendments
thereto pursuant to which Borrower (or its Subsidiaries, as applicable) derives
its interests; provided, that no such term or provision of any amendment
referred to in this clause that is hereafter made by a Credit Party materially
and adversely impairs the use of the property covered by such term or provision
for the purposes for which such property is held by any Credit Party or
materially and adversely impairs the value of such property subject thereto;

(i) lease burdens payable to third parties which are granted in the ordinary
course of business in the oil and gas industry and which are deducted in the
calculation of discounted present value in the Reserve Reports including,
without limitation, any royalty, overriding royalty, carried interest or
reversionary working interest;

(j) all applicable Laws, rules and orders of Governmental Authorities having
jurisdiction over the affairs of the Credit Parties;

(k) Liens encumbering assets (including accessions and additions thereto and
proceeds thereof) securing Debt incurred to finance the purchase of such assets,
including, without limitation, the interests of a lessor under a Capital Lease,
provided, that (i) the principal amount of the Debt secured by a purchased asset
shall not exceed one hundred percent (100%) of the purchase price of such asset,
(ii) such Liens shall not extend to or encumber any other asset of Borrower or
any of its Subsidiaries, (iii) such Liens shall attach to such purchased asset
substantially simultaneously with the purchase of such asset, and (iv) the
aggregate amount of all Debt secured by such Liens shall not exceed an amount
equal to $1,000,000;

(l) pledges of cash and cash equivalents to secure Oil and Gas Hedge
Transactions that are permitted hereunder;

(m) Liens securing bonding obligations (such as plugging and abandonment bonds)
issued in the ordinary course of business; and

(n) Liens on the Equity of a Subsidiary of Borrower in favor of such Subsidiary
to secure any debts owing to the Subsidiary by the holder of such Equity;

provided, that (i) except as otherwise expressly set forth herein or in any
other Loan Paper, or as otherwise permitted by operation of law, no intention to
subordinate the first priority Lien granted in favor of Administrative Agent
pursuant to any of the Loan Papers is to be hereby implied or expressed by the
permitted existence of such Permitted Encumbrances and (ii) except as set forth
in clause (k) of this definition, the term “Permitted Encumbrances” shall not
include any Lien securing Debt for borrowed money other than the Obligations.

“Permitted Investment” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

22



--------------------------------------------------------------------------------

(b) commercial paper maturing within two hundred seventy (270) days from the
date of acquisition thereof and having, at such date of acquisition, the highest
or second highest credit rating obtainable from Standard & Poor’s Corporation or
from Moody’s Investors Service;

(c) certificates of deposit, banker’s acceptances and time deposits maturing
within one year from the date of acquisition thereof issued or guaranteed by or
placed with, and deposit accounts (including money market deposit accounts)
issued or offered by, any office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

(d) collateralized repurchase agreements with a term of not more than thirty
(30) days for securities described in subsection (a) above and entered into with
a financial institution satisfying the criteria described in subsection
(c) above;

(e) Investments in funds substantially all of the assets of which are of the
types described in subsections (a), (b) or (c) above;

(f) Investments in Borrower or in any Domestic Subsidiary of Borrower (including
any Person that becomes a Domestic Subsidiary of Borrower as a result of such
Investment), so long as such Domestic Subsidiary has previously provided (or
contemporaneously provides) a Facility Guaranty and that one-hundred percent
(100%) of the issued and outstanding Equity in such Domestic Subsidiary has been
pledged (or is contemporaneously pledged) to Administrative Agent pursuant to a
Borrower Pledge Agreement or a Subsidiary Pledge Agreement;

(g) Investments in Hudson’s Hope Gas, Ltd., a Canadian corporation, made prior
to the date hereof; and

(h) other Investments (in addition to those contemplated by subsections
(a) through (g), inclusive, of this definition) that do not in the aggregate,
measured on a cumulative cost basis, exceed $1,000,000.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan which is now or was
previously covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code.

“Proved Mineral Interests” means, collectively, Proved Producing Mineral
Interests, Proved Non-producing Mineral Interests, and Proved Undeveloped
Mineral Interests.

“Proved Non-producing Mineral Interests” means all Mineral Interests which
constitute proved developed non-producing reserves.

 

23



--------------------------------------------------------------------------------

“Proved Producing Mineral Interests” means all Mineral Interests which
constitute proved developed producing reserves.

“Proved Undeveloped Mineral Interests” means all Mineral Interests which
constitute proved undeveloped reserves.

“Recognized Value” means, with respect to Mineral Interests, the portion of the
Borrowing Base which Bank of America attributes to such Mineral Interests for
purposes of the most recent redetermination of the Borrowing Base pursuant to
Article IV hereof (or for purposes of determining the Initial Borrowing Base in
the event no such redetermination has occurred), based upon the discounted
present value of the estimated net cash flow to be realized from the production
of Hydrocarbons from such Mineral Interests, as calculated in the then most
recent Reserve Report (or supplement thereto) using a discount factor of ten
percent (10%) per annum and the pricing assumptions provided to the Approved
Petroleum Engineer by Administrative Agent.

“Refunding Borrowing” means a Borrowing made solely for the purpose of
refinancing a Eurodollar Tranche on the expiration of the Interest Period
applicable thereto or for the purpose of converting all or any part of an
Adjusted Base Rate Tranche to a Eurodollar Tranche, in each case in the manner
contemplated by Section 2.6(c) and which does not result in any increase in the
outstanding principal balance of the Loan. Refunding Borrowings may be Adjusted
Base Rate Borrowings or Eurodollar Borrowings.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Request for Borrowing” has the meaning set forth in Section 2.2.

“Request for Letter of Credit” has the meaning given such term in Section 2.3.

“Required Banks” means (a) as long as the Commitments are in effect, Banks
having an aggregate Commitment Percentage which is greater than sixty-six and
two-thirds percent (66-2/3%) of the Total Commitment, and (b) following
termination of the Commitments, Banks holding greater than sixty-six and
two-thirds percent (66-2/3%) of the Outstanding Credit (with the aggregate
amount of each Bank’s risk participation and funded participation in Swing Line
Loans being deemed “held” by such Bank for purposes of this definition);
provided, that, notwithstanding anything to the contrary contained in this
Agreement, the Commitment of, and the portion of the Total Commitment held or
deemed held by, any Defaulting Bank shall be excluded for purposes of making a
determination of Required Banks.

“Required Reserve Value” means Proved Mineral Interests that have a Recognized
Value of not less than eighty percent (80%) of the Recognized Value of all
Proved Mineral Interests held by Borrower and its Subsidiaries.

 

24



--------------------------------------------------------------------------------

“Reserve Report” means an unsuperseded engineering analysis of the Mineral
Interests owned by Borrower in form and substance acceptable to Administrative
Agent prepared in accordance with customary and prudent practices in the
petroleum engineering industry. Each Reserve Report required to be delivered by
May 1 of each year pursuant to Section 4.1 shall be audited or prepared by the
Approved Petroleum Engineer. Each other Reserve Report shall be prepared by
Borrower’s in-house staff. Notwithstanding the foregoing, in connection with any
Special Determination requested by Borrower, the Reserve Report shall be in form
and scope mutually acceptable to Borrower and Administrative Agent. For purposes
of Section 4.1, and until superseded, the Initial Reserve Report shall be
considered a Reserve Report.

“Restricted Payment” means, with respect to any Person, any Distribution by such
Person.

“Rollover Notice” has the meaning given such term in Section 2.6(c).

“Schedule” means a “schedule” attached to this Agreement and incorporated herein
by reference, unless specifically indicated otherwise.

“Scheduled Determination Date” means each June 30 and December 31, commencing
December 31, 2010.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section” refers to a “section” or “subsection” of this Agreement unless
specifically indicated otherwise.

“Sherwood” means Sherwood Energy, LLC, a Delaware limited liability company.

“Special Determination” means any determination of the Borrowing Base pursuant
to Section 4.3.

“Subsidiary” means, for any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other Persons performing similar functions
(including that of a general partner) are at the time directly or indirectly
owned, collectively, by such Person and any Subsidiaries of such Person. The
term Subsidiary shall include Subsidiaries of Subsidiaries (and so on).

“Subsidiary Pledge Agreement” means a Pledge Agreement substantially in the form
of Exhibit H attached hereto to be executed by each existing and future
Subsidiary of Borrower to the extent such Subsidiary owns any outstanding Equity
of any Domestic Subsidiary of Borrower (an “Indirect Domestic Subsidiary”),
pursuant to which such Subsidiary shall pledge to Administrative Agent for the
ratable benefit of Banks, all of the issued and outstanding Equity owned by such
Subsidiary of such Indirect Domestic Subsidiary to secure the Obligations.

“Swing Line Bank” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line bank hereunder.

 

25



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a Borrowing of a Swing Line Loan pursuant to
Section 2.4 hereof.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans made to Borrower outstanding at such time.

“Swing Line Loan” has the meaning given such term in Section 2.4 hereof.

“Swing Line Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b) which, if in writing, shall be substantially in the form of
Exhibit K hereto.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000, and
(b) the Total Commitment. The Swing Line Sublimit is part of, and not in
addition to, the Total Commitment.

“Syndication Agent” means BNP Paribas, in its capacity as Syndication Agent for
Banks hereunder, or any successor thereto.

“Taxes” means all taxes, assessments, filing or other fees, levies, imposts,
duties, deductions, withholdings, stamp taxes, interest equalization taxes,
capital transaction taxes, foreign exchange taxes or other charges, or other
charges of any nature whatsoever, from time to time or at any time imposed by
Law or any federal, state or local governmental agency. “Tax” means any one of
the foregoing.

“Termination Date” means that date that is the third anniversary of the
Effective Date.

“Total Commitment” means the aggregate of all Banks’ Commitments.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Debt of Borrower and its Domestic Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Tranche” means an Adjusted Base Rate Tranche or a Eurodollar Tranche and
“Tranches” means Adjusted Base Rate Tranches or Eurodollar Tranches or any
combination thereof.

“Type” means with reference to a Tranche, the characterization of such Tranche
as an Adjusted Base Rate Tranche or a Eurodollar Tranche based on the method by
which the accrual of interest on such Tranche is calculated.

“US Bank Master Lease” means that certain Master Lease Agreement dated as of
May 15, 2008 between GeoMet Operating and U.S. Bancorp Equipment Finance, Inc.,
as from time to time amended or supplemented.

“Yorktown” means, collectively, Yorktown Partners LLC, a Delaware limited
liability company, and its Affiliates and any fund managed or administered by
Yorktown Partners LLC or any of its Affiliates.

 

26



--------------------------------------------------------------------------------

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time to time, applied on a basis consistent with the most recent audited
consolidated financial statements of Borrower and its Consolidated Subsidiaries
delivered to Banks except for changes in which Borrower’s independent certified
public accountants concur and which are disclosed to Administrative Agent on the
next date on which financial statements are required to be delivered to Banks
pursuant to Section 8.1(a) and Section 8.1(b); provided, that unless Borrower
and Required Banks shall otherwise agree in writing, no such change shall modify
or affect the manner in which compliance with the covenants contained in Article
X are computed such that all such computations shall be conducted utilizing
financial information presented consistently with prior periods.

Section 1.3 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “shall” shall be
construed to have the same meaning and effect as the word “will”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.4 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE II

THE CREDIT FACILITIES

Section 2.1 Commitment.

(a) Each Bank severally agrees, subject to Section 2.1(c), Section 6.2 and the
other terms and conditions set forth in this Agreement, to lend to Borrower from
time to time prior to the Termination Date amounts not to exceed in the
aggregate at any one time

 

27



--------------------------------------------------------------------------------

outstanding, the amount of such Bank’s Commitment reduced by an amount equal to
the sum of such Bank’s (x) Letter of Credit Exposure plus (y) Commitment
Percentage of the outstanding principal amount of all Swing Line Loans not
concurrently repaid. Each Borrowing shall (i) be in an aggregate principal
amount of $250,000 or any larger integral multiple of (A) $250,000 in the case
of a Eurodollar Borrowing, or (B) $50,000 in the case of an Adjusted Base Rate
Borrowing, and (ii) be made from each Bank ratably in accordance with its
respective Commitment Percentage. Subject to the foregoing limitations and the
other provisions of this Agreement, Borrower may borrow under this
Section 2.1(a), repay amounts borrowed under this Section 2.1(a), and request
new Borrowings under this Section 2.1(a).

(b) Administrative Agent, or such Bank designated by Administrative Agent which
(without obligation to do so) consents to the same (“Letter of Credit Issuer”),
may issue Letters of Credit, from time to time during the Letter of Credit
Period upon request by Borrower, for the account of Borrower, so long as (i) the
sum of (A) the total Letter of Credit Exposure then existing, and (B) the amount
of the requested Letter of Credit, does not exceed $5,000,000, and (ii) Borrower
would be entitled to a Borrowing under Section 2.1(a) and Section 2.1(c) in the
amount of the requested Letter of Credit. Not less than three (3) Domestic
Business Days prior to the requested date of issuance of any such Letter of
Credit, Borrower shall execute and deliver to Letter of Credit Issuer, Letter of
Credit Issuer’s customary letter of credit application (“Letter of Credit
Application”). Each Letter of Credit shall be in form and substance acceptable
to Letter of Credit Issuer and shall have an expiration date (or must be
terminable at the option of Letter of Credit Issuer) no later than one (1) year
from the date of issuance. Upon the date of issuance of a Letter of Credit,
Letter of Credit Issuer shall be deemed to have sold to each other Bank, and
each other Bank shall be deemed to have unconditionally and irrevocably
purchased from Letter of Credit Issuer, a non-recourse participation in the
related Letter of Credit and Letter of Credit Exposure equal to such Bank’s
Commitment Percentage of such Letter of Credit and Letter of Credit Exposure.
Upon request of any Bank, Administrative Agent shall provide notice to each Bank
by telephone, teletransmission, e-mail or telex setting forth each Letter of
Credit issued and outstanding pursuant to the terms hereof and specifying the
Letter of Credit Issuer, beneficiary and expiration date of each such Letter of
Credit, each Bank’s participation percentage of each such Letter of Credit and
the actual dollar amount of each Bank’s participation held by Letter of Credit
Issuer(s) thereof for such Bank’s account and risk. In connection with the
issuance of Letters of Credit hereunder, Borrower shall pay to Administrative
Agent in respect of such Letters of Credit (1) the applicable Letter of Credit
Fee in accordance with Section 2.13 hereof and (2) at the time of issuance of
each Letter of Credit, the applicable Letter of Credit Fronting Fee.
Administrative Agent shall distribute the Letter of Credit Fee to Banks in
accordance with their respective Commitment Percentages, and Administrative
Agent shall distribute the Letter of Credit Fronting Fee to the Letter of Credit
Issuer for its own account. Any amendment, modification, renewal or extension of
any Letter of Credit shall be deemed to be the issuance of a new Letter of
Credit for purposes of this Section 2.1(b); provided, however, that in
connection with such amendment, modification, renewal or extension Borrower
shall pay to Administrative Agent a fee in accordance with Administrative
Agent’s then-current schedule of charges.

Notwithstanding anything to the contrary herein, if any Letter of Credit
Exposure exists at the time a Bank becomes an Impacted Bank then: (i) all or any
part of such Letter of Credit Exposure shall be reallocated among the
non-Impacted Banks in accordance with their

 

28



--------------------------------------------------------------------------------

respective Commitment Percentages but only to the extent (x) the sum of all
non-Impacted Banks’ Outstanding Credit does not exceed the total of all
non-Impacted Banks’ Commitments and (y) the conditions set forth in Section 6.2
are satisfied at such time; (ii) if the Letter of Credit Exposure of the
non-Impacted Banks is reallocated pursuant to this paragraph, then the fees
payable to the Banks pursuant to Section 2.12 and Section 2.13 shall be adjusted
in accordance with such non-Impacted Banks’ Commitment Percentages; and (iii) if
any Impacted Bank’s Letter of Credit Exposure is not reallocated pursuant to
this paragraph, then, without prejudice to any rights or remedies of the Letter
of Credit Issuer or any Bank hereunder, all commitment fees that otherwise would
have been payable to such Impacted Bank (solely with respect to the portion of
such Impacted Bank’s Commitment that was utilized by such Letter of Credit
Exposure) under Section 2.12 and letter of credit fees payable under
Section 2.13 with respect to such Impacted Bank’s Letter of Credit Exposure
shall be payable to the Letter of Credit Issuer until such Letter of Credit
Exposure is reallocated. In the event that Administrative Agent agrees that an
Impacted Bank has adequately remedied all matters that caused such Bank to be a
Impacted Bank, then the Letter of Credit Exposure of the Banks shall be
reallocated to reflect the inclusion of such Bank’s Commitment and on such date
such Bank shall purchase at par such of the Loans of the other Banks as
Administrative Agent shall determine may be necessary in order for such Bank to
hold such Loans in accordance with its Commitment Percentage.

Notwithstanding anything to the contrary herein, in addition to such other
conditions and terms that are expressly provided in this Agreement, the Letter
of Credit Issuer shall not at any time be obligated to issue, amend, renew or
extend any Letter of Credit if (i) any Bank is at such time an Impacted Bank
hereunder, unless the Letter of Credit Issuer is satisfied that (1) the existing
Letter of Credit Exposure of the Impacted Bank has been fully covered in
accordance with the preceding paragraph, (2) (A) the Letter of Credit Exposure
associated with any Letter of Credit issue, increase or extension will be 100%
covered by the Commitments of the non-Impacted Banks pursuant to the preceding
paragraph, (B) Borrower has provided to the Letter of Credit Issuer cash
collateral for such Impacted Bank’s Letter of Credit Exposure, or (C) the Letter
of Credit Issuer has entered into other reasonably satisfactory arrangements
with Borrower or such Impacted Bank to eliminate the Letter of Credit Issuer’s
risk with respect to such Impacted Bank, and (3) participating interests in any
such Letter of Credit issue, increase or extension shall be allocated among
non-Impacted Banks in a manner consistent with the preceding paragraph (and
Impacted Banks shall not participate therein); (ii) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Letter of Credit Issuer from issuing the Letter of
Credit, or any Law applicable to the Letter of Credit Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Letter of Credit Issuer shall prohibit, or
request that the Letter of Credit Issuer refrain from, the issuance of letters
of credit generally or the Letter of Credit in particular or shall impose upon
the Letter of Credit Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Letter of Credit
Issuer is not otherwise compensated hereunder) not in effect on the date of this
Agreement, or shall impose upon the Letter of Credit Issuer any unreimbursed
loss, cost or expense which was not applicable on the date of this Agreement and
which the Letter of Credit Issuer in good faith deems material to it; or
(iii) the issuance of the Letter of Credit would violate one or more policies of
the Letter of Credit Issuer applicable to letters of credit generally.

 

29



--------------------------------------------------------------------------------

Upon the occurrence of an Event of Default, Borrower shall, on the next
succeeding Domestic Business Day, deposit with Administrative Agent such funds
as Administrative Agent may request, up to a maximum amount equal to the
aggregate existing Letter of Credit Exposure of all Banks. Any funds so
deposited shall be held by Administrative Agent for the ratable benefit of all
Banks as security for the outstanding Letter of Credit Exposure and the other
Obligations, and Borrower will, in connection therewith, execute and deliver
such security agreements in form and substance reasonably satisfactory to
Administrative Agent which it may, in its discretion, require. As drafts or
demands for payment are presented under any Letter of Credit, Administrative
Agent shall apply such funds to satisfy such drafts or demands. When all Letters
of Credit have expired and the Obligations have been repaid in full (and the
Commitments of all Banks have terminated) or such Event of Default has been
cured or waived, Administrative Agent shall release to Borrower any remaining
funds deposited under this Section 2.1(b). Whenever Borrower is required to make
deposits under this Section 2.1(b) and fails to do so on the day such deposit is
due, Administrative Agent or any Bank may, without notice to Borrower, make such
deposit (whether by application of proceeds of any collateral for the
Obligations, by transfers from other accounts maintained with any Bank or
otherwise) using any funds then available to any Bank of Borrower, any
guarantor, or any other Person liable for all or any part of the Obligations.

Notwithstanding anything to the contrary contained herein, Borrower hereby
agrees to reimburse each Letter of Credit Issuer immediately upon demand by such
Letter of Credit Issuer, and in immediately available funds, for any payment or
disbursement made by such Letter of Credit Issuer under any Letter of Credit
issued by it. Payment shall be made by Borrower with interest on the amount so
paid or disbursed by Letter of Credit Issuer from but excluding the date payment
is made under any Letter of Credit to and including the date of payment, at the
lesser of (i) the Maximum Lawful Rate, or (ii) the Adjusted Base Rate; provided,
that in the event Borrower does not reimburse such Letter of Credit Issuer
within one (1) Domestic Business Day after the date payment is made under any
such Letter of Credit, interest on the amount paid or disbursed by Letter of
Credit Issuer shall accrue, from but excluding such due date to and including
the date of payment, at the lesser of the Maximum Lawful Rate or the Default
Rate. The obligations of Borrower under this paragraph will continue until all
Letters of Credit have expired and all reimbursement obligations with respect
thereto have been paid in full by Borrower.

The reimbursement obligations of Borrower under this Section 2.1(b) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of the Loan Papers (including any Letter of Credit
Application executed pursuant to this Section 2.1(b)) under and in all
circumstances whatsoever and Borrower hereby waives any defense to the payment
of such reimbursement obligations based on any circumstance whatsoever,
including without limitation, in any case, the following circumstances: (i) any
lack of validity or enforceability of any Letter of Credit; (ii) the existence
of any claim, set-off, counterclaim, defense or other rights which Borrower or
any other Person may have at any time against any beneficiary of any Letter of
Credit, Administrative Agent, any Bank or any other Person, whether in
connection with any Letter of Credit or any unrelated transaction; (iii) any
statement, draft or other documentation presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;
(iv) payment by Administrative Agent under any Letter of

 

30



--------------------------------------------------------------------------------

Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit (except to the extent resulting from its
gross negligence or willful misconduct); or (v) any other circumstance
whatsoever, whether or not similar to any of the foregoing.

As among Borrower on the one hand, Administrative Agent and each Bank, on the
other hand, Borrower assumes all risks of the acts and omissions of, or misuse
of Letters of Credit by, the beneficiary of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither Administrative
Agent, Letter of Credit Issuer nor any Bank shall be responsible for any of the
following (except to the extent resulting from its gross negligence or willful
misconduct):

 

  (i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any Letter of Credit,
even if it should prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;

 

  (ii) the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign the Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason;

 

  (iii) the failure of the beneficiary of the Letter of Credit to comply duly
with conditions required in order to draw upon such Letter of Credit;

 

  (iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher;

 

  (v) errors in interpretation of technical terms;

 

  (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit or of the
proceeds thereof;

 

  (vii) the misapplication by the beneficiary of the Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or

 

  (viii) any consequences arising from causes beyond the control of
Administrative Agent or any Bank.

Borrower shall be obligated to reimburse each Letter of Credit Issuer upon
demand for all amounts paid under Letters of Credit as set forth in the
immediately preceding paragraph hereof; provided, however, that if Borrower for
any reason fails to reimburse such Letter of Credit Issuer in full upon demand,
Banks shall reimburse such Letter of Credit Issuer in accordance with each
Bank’s Commitment Percentage for amounts due and unpaid from Borrower as set
forth hereinbelow; provided further, however, that no such reimbursement made by
Banks shall discharge Borrower’s obligations to reimburse Letter of Credit
Issuer. All

 

31



--------------------------------------------------------------------------------

reimbursement amounts payable by any Bank under this Section 2.1(b) shall
include interest thereon at the Federal Funds Rate, from the date of the payment
of such amounts by any Letter of Credit Issuer to the date of reimbursement by
such Bank. No Bank shall be liable for the performance or nonperformance of the
obligations of any other Bank under this paragraph. The reimbursement
obligations of Banks under this paragraph shall continue after the Termination
Date and shall survive termination of this Agreement and the other Loan Papers.

(c) No Bank will be obligated to lend to Borrower or incur Letter of Credit
Exposure under this Section 2.1, and Borrower shall not be entitled to borrow
hereunder or obtain Letters of Credit hereunder (i) during the existence of any
Borrowing Base Deficiency, or (ii) in an amount which would cause a Borrowing
Base Deficiency. Nothing in this Section 2.1(c) shall be deemed to limit any
Bank’s obligation to (A) reimburse any Letter of Credit Issuer with respect to
such Bank’s participation in Letters of Credit issued by such Letter of Credit
Issuer as provided in Section 2.1(b), or (B) fund any Refunding Borrowing
provided that Borrower is in compliance with Section 4.5 of this Agreement.

Section 2.2 Method of Borrowing.

(a) In order to request any Borrowing (other than a Swing Line Borrowing)
hereunder, Borrower shall hand deliver, telecopy or e-mail (in accordance with
Section 14.2(b)) to Administrative Agent a duly completed Request for Borrowing
(herein so called) (i) prior to 1:00 p.m. (Boston, Massachusetts time) at least
one (1) Domestic Business Day before the Borrowing Date of a proposed Adjusted
Base Rate Borrowing, and (ii) prior to 1:00 p.m. (Boston, Massachusetts time) at
least three (3) Eurodollar Business Days before the Borrowing Date of a proposed
Eurodollar Borrowing. Each such Request for Borrowing shall be substantially in
the form of Exhibit B hereto, and shall specify:

(A) whether such Borrowing is to be an Adjusted Base Rate Borrowing or a
Eurodollar Borrowing;

(B) the Borrowing Date of such Borrowing, which shall be a Domestic Business Day
in the case of an Adjusted Base Rate Borrowing, or a Eurodollar Business Day in
the case of a Eurodollar Borrowing;

(C) the aggregate amount of such Borrowing; and

(D) in the case of a Eurodollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

(b) Upon receipt of a Request for Borrowing described in Section 2.2(a) above,
Administrative Agent shall promptly notify each Bank of the contents thereof and
the amount of the Borrowing to be loaned by such Bank pursuant thereto, and such
Request for Borrowing shall not thereafter be revocable by Borrower.

(c) Not later than 1:00 p.m. (Boston, Massachusetts time) on the date of each
Borrowing (other than any Swing Line Borrowing), each Bank shall make available
its Commitment Percentage of such Borrowing, in Federal or other funds
immediately available in

 

32



--------------------------------------------------------------------------------

Boston, Massachusetts to Administrative Agent at its address set forth on
Schedule 1 hereto. Unless Administrative Agent determines that any applicable
condition specified in Section 6.2 has not been satisfied, Administrative Agent
will make the funds so received from Banks available to Borrower at
Administrative Agent’s aforesaid address.

Section 2.3 Method of Requesting Letters of Credit.

(a) In order to request any Letter of Credit hereunder, Borrower shall hand
deliver, telex, e-mail or telecopy to Administrative Agent a duly completed
Request for Letter of Credit (herein so called) prior to 1:00 p.m. (Boston,
Massachusetts time) at least three (3) Domestic Business Days before the date
specified for issuance of such Letter of Credit. Each Request for Letters of
Credit shall be substantially in the form of Exhibit C hereto, shall be
accompanied by the applicable Letter of Credit Issuer’s duly completed and
executed Letter of Credit Application and agreement and shall specify:

(i) the requested date for issuance of such Letter of Credit;

(ii) the terms of such requested Letter of Credit, including the name and
address of the beneficiary, the stated amount, the expiration date and the
conditions under which drafts under such Letter of Credit are to be available;
and

(iii) the purpose of such Letter of Credit.

(b) Upon receipt of a Request for Letter of Credit described in Section 2.3(a)
above, Administrative Agent shall promptly notify each Bank and the proposed
Letter of Credit Issuer of the contents thereof, including the amount of the
requested Letter of Credit, and such Request for Letter of Credit shall not
thereafter be revocable by Borrower.

(c) No later than 1:00 p.m. (Boston, Massachusetts time) on the date each Letter
of Credit is requested, unless Administrative Agent or the applicable Letter of
Credit Issuer determines that any applicable condition precedent set forth in
Section 6.2 hereof has not been satisfied, the applicable Letter of Credit
Issuer will issue and deliver such Letter of Credit pursuant to the instructions
of Borrower.

Section 2.4 Swing Line Loans.

(a) Subject to the terms and conditions set forth herein, Swing Line Bank may,
in reliance upon the agreements of the other Banks set forth in this
Section 2.4, make loans (each such loan, a “Swing Line Loan”) to Borrower from
time to time on any Domestic Business Day prior to the Termination Date in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Commitment Percentage of the Outstanding Credit of the Bank
acting as Swing Line Bank, may exceed the amount of such Bank’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Outstanding Credit shall not exceed the lesser of (A) the Borrowing Base, and
(B) the Total Commitment, and (ii) the aggregate outstanding principal balance
of the Loans of any Bank (other than Swing Line Bank), plus such Bank’s
Commitment Percentage of the aggregate Letter of Credit Exposure, plus such
Bank’s Commitment Percentage of the aggregate Swing Line Exposure shall not

 

33



--------------------------------------------------------------------------------

exceed such Bank’s Commitment, and provided, further, that Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, Borrower may borrow under this Section 2.4, repay amounts borrowed under
this Section 2.4 and request new Borrowings under this Section 2.4. Each Swing
Line Loan shall be an Adjusted Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Swing Line Bank a risk participation in
such Swing Line Loan in an amount equal to the product of such Bank’s Commitment
Percentage times the amount of such Swing Line Loan.

(b) Each Swing Line Borrowing shall be made upon Borrower’s irrevocable notice
to Swing Line Bank and Administrative Agent, which may be given by telephone or
e-mail (in accordance with Section 14.2(b)). Each such notice must be received
by Swing Line Bank and Administrative Agent not later than 1:00 p.m. (Boston,
Massachusetts time) on the requested Borrowing Date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested Borrowing Date, which shall be a Domestic Business Day. Each such
telephone notice must be confirmed promptly by delivery to Swing Line Bank and
Administrative Agent of a written Swing Line Notice, appropriately completed and
signed by an Authorized Officer of Borrower. Promptly after receipt by Swing
Line Bank of any telephonic Swing Line Notice, Swing Line Bank will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
also received such Swing Line Notice and, if not, Swing Line Bank will notify
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless Swing Line Bank has received notice (by telephone or in writing) from
Administrative Agent (including at the request of any Bank) prior to 2:00 p.m.
(Boston, Massachusetts time) on the date of the proposed Swing Line Borrowing
(A) directing Swing Line Bank not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of
Section 2.4(a), or (B) that one or more of the applicable conditions specified
in Article VI is not then satisfied, then, subject to the terms and conditions
hereof, Swing Line Bank will, not later than 3:00 p.m. (Boston, Massachusetts
time) on the Borrowing Date specified in such Swing Line Notice, make the amount
of its Swing Line Loan available to Borrower at its office by crediting the
account of Borrower on the books of Swing Line Bank in immediately available
funds.

(c) Swing Line Bank at any time in its sole and absolute discretion may request
on behalf of Borrower (which hereby irrevocably authorizes Swing Line Bank to so
request on its behalf), that each Bank make an Adjusted Base Rate Loan in an
amount equal to such Bank’s Commitment Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Request for Borrowing for purposes hereof) and
in accordance with the requirements of Section 2.2, without regard to the
minimum and multiples specified therein for the principal amount of Adjusted
Base Rate Loans, but subject to the Availability and the conditions set forth in
Section 6.2. Swing Line Bank shall furnish Borrower with a copy of the
applicable Request for Borrowing promptly after delivering such request to
Administrative Agent. Each Bank shall make an amount equal to its Commitment
Percentage of the amount specified in such Request for Borrowing available to
Administrative Agent in immediately available funds for the account of Swing
Line Bank at Administrative Agent’s office not later than 1:00 p.m. (Boston,
Massachusetts time) on the day specified in such Request for Borrowing,
whereupon, subject to Section 2.4(d), each Bank that so

 

34



--------------------------------------------------------------------------------

makes funds available shall be deemed to have made an Adjusted Base Rate Loan to
Borrower in such amount, and the Swing Line Loans then outstanding shall be
deemed repaid in the same amount. Administrative Agent shall remit the funds so
received to Swing Line Bank.

(d) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.4(c), the request for Adjusted Base Rate
Loans submitted by Swing Line Bank as set forth herein shall be deemed to be a
request by Swing Line Bank that each of the Banks fund its risk participation in
the relevant Swing Line Loan and each Bank’s payment to Administrative Agent for
the account of Swing Line Bank pursuant to Section 2.4(c) shall be deemed
payment in respect of such participation.

(e) If any Bank fails to make available to Administrative Agent for the account
of Swing Line Bank any amount required to be paid by such Bank pursuant to the
foregoing provisions of Section 2.4(c) or Section 2.4(d) by the time specified
in Section 2.4(c), Swing Line Bank shall be entitled to recover from such Bank
(acting through Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to Swing Line Bank at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
Swing Line Bank in accordance with banking industry rules on interbank
compensation. A certificate of Swing Line Bank submitted to any Bank (through
Administrative Agent) with respect to any amounts owing under this
Section 2.4(e) shall be conclusive absent manifest error.

(f) Each Bank’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to Section 2.4(c) or Section 2.4(d)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Bank may have against Swing Line Bank, Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default, or (iii) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Bank’s obligation
to make Loans pursuant to Section 2.4(c) is subject to the conditions set forth
in Section 6.2. No such funding of risk participations shall relieve or
otherwise impair the obligation of Borrower to repay Swing Line Loans, together
with interest as provided herein.

(g) At any time after any Bank has purchased and funded a risk participation in
a Swing Line Loan, if Swing Line Bank receives any payment on account of such
Swing Line Loan, Swing Line Bank will distribute to such Bank its Commitment
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank’s risk
participation was funded) in the same funds as those received by Swing Line
Bank.

(h) If any payment received by Swing Line Bank in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Bank in
connection with any proceeding under any Debtor Relief Law or otherwise
(including pursuant to any settlement entered into by Swing Line Bank in its
discretion), each Bank shall pay to Swing Line Bank its Commitment Percentage
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. Administrative Agent will make such demand upon the
request

 

35



--------------------------------------------------------------------------------

of Swing Line Bank. The obligations of the Banks under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(i) Swing Line Bank shall be responsible for invoicing Borrower for interest on
the Swing Line Loans. Until each Bank funds its Adjusted Base Rate Loan or risk
participation pursuant to Section 2.4(c) or Section 2.4(d) to refinance such
Bank’s Commitment Percentage of any Swing Line Loan, interest in respect of such
Commitment Percentage shall be solely for the account of Swing Line Bank.

(j) Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to Swing Line Bank.

(k) Notwithstanding anything to the contrary contained herein, if any Swing Line
Exposure exists at the time a Bank becomes an Impacted Bank then: (i) all or any
part of such Swing Line Exposure shall be reallocated among the non-Impacted
Banks in accordance with their respective Commitment Percentages but only to the
extent (x) the sum of all non-Impacted Banks’ Outstanding Credit does not exceed
the total of all non-Impacted Banks’ Commitments and (y) the conditions set
forth in Section 6.2 are satisfied at such time; (ii) if the Swing Line Exposure
of the non-Impacted Banks is reallocated pursuant to this Section 2.4(k), then
the fees payable to the Banks pursuant to Section 2.12 and Section 2.13 shall be
adjusted in accordance with such non-Impacted Banks’ Commitment Percentages; and
(iii) if any Impacted Bank’s Swing Line Exposure is not reallocated pursuant to
this Section 2.4(k), then, without prejudice to any rights or remedies of the
Swing Line Bank or any Bank hereunder, all commitment fees that otherwise would
have been payable to such Impacted Bank (solely with respect to the portion of
such Impacted Bank’s Commitment that was utilized by such Swing Line Exposure)
under Section 2.12 shall be payable to the Swing Line Bank until such Swing Line
Exposure is reallocated. In the event that Administrative Agent agrees that an
Impacted Bank has adequately remedied all matters that caused such Bank to be a
Impacted Bank, then the Swing Line Exposure of the Banks shall be reallocated to
reflect the inclusion of such Bank’s Commitment and on such date such Bank shall
purchase at par such of the Loans of the other Banks as Administrative Agent
shall determine may be necessary in order for such Bank to hold such Loans in
accordance with its Commitment Percentage.

(l) Notwithstanding anything to the contrary contained herein, in addition to
such other conditions and terms that are expressly provided in this Agreement,
the Swing Line Bank shall not at any time be obligated to make a Swing Line Loan
if any Bank is at such time an Impacted Bank hereunder, unless the Swing Line
Bank is satisfied that (i) the existing Swing Line Exposure of the Impacted Bank
has been fully covered in accordance with the preceding paragraph, (ii) (1) the
Swing Line Exposure associated with any new Swing Line Loan will be 100% covered
by the Commitments of the non-Impacted Banks pursuant to Section 2.4(k),
(2) Borrower has provided to the Swing Line Bank cash collateral for such
Impacted Bank’s Swing Line Exposure, or (3) the Swing Line Bank has entered into
other reasonably satisfactory arrangements with Borrower or such Impacted Bank
to eliminate the Swing Line Bank’s risk with respect to such Impacted Bank, and
(iii) participating interests in any such Swing Line Loan shall be allocated
among non-Impacted Banks in a manner consistent with Section 2.4(k) (and
Impacted Banks shall not participate therein).

 

36



--------------------------------------------------------------------------------

Section 2.5 Notes. Each Bank’s Commitment Percentage of the Loan shall be
evidenced by a single Note payable to the order of such Bank in an amount equal
to such Bank’s Commitment.

Section 2.6 Interest Rates; Payments.

(a) The principal amount of the Loan (including any Swing Line Loan) outstanding
from day to day which is the subject of an Adjusted Base Rate Tranche shall bear
interest at a rate per annum equal to the sum of (i) Adjusted Base Rate, plus
(ii) the Applicable Margin; provided, that in no event shall the rate charged
hereunder or under the Notes exceed the Maximum Lawful Rate. Interest on any
portion of the principal of the Loan (including any Swing Line Loan) subject to
an Adjusted Base Rate Tranche shall be payable as it accrues on the last day of
each Fiscal Quarter.

(b) The principal amount of the Loan outstanding from day to day which is the
subject of a Eurodollar Tranche shall bear interest for the Interest Period
applicable thereto at a rate per annum equal to the sum of (i) the Adjusted
LIBOR Rate, plus (ii) the Applicable Margin; provided, that in no event shall
the rate charged hereunder or under the Notes exceed the Maximum Lawful Rate.
Interest on any portion of the principal of the Loan subject to a Eurodollar
Tranche having an Interest Period of one (1) or three (3) months shall be
payable on the last day of the Interest Period applicable thereto. Interest on
any portion of the principal of the Loan subject to a Eurodollar Tranche having
an Interest Period of six (6) or twelve (12) months shall be payable on the last
day of such Interest Period and on the last day of each three (3) month period
during such Interest Period.

(c) So long as no Default or Event of Default shall be continuing, subject to
the provisions of this Section 2.6, Borrower shall have the option of having all
or any portion of the principal outstanding under the Loan borrowed by it be the
subject of an Adjusted Base Rate Tranche or one (1) or more Eurodollar Tranches,
which shall bear interest at rates based upon the Adjusted Base Rate and the
Adjusted LIBOR Rate, respectively (each such option is referred to herein as an
“Interest Option”); provided, that each Tranche shall be in a minimum amount of
$250,000 and shall be in an amount which is an integral multiple of (i) $250,000
in the case of a Eurodollar Tranche, or (ii) $50,000 in the case of an Adjusted
Base Rate Tranche. Prior to the termination of each Interest Period with respect
to each Eurodollar Tranche, Borrower shall give written notice (a “Rollover
Notice”) in the form of Exhibit D attached hereto to Administrative Agent of the
Interest Option which shall be applicable to such portion of the principal of
the Loan upon the expiration of such Interest Period. Such Rollover Notice shall
be given to Administrative Agent at least one (1) Domestic Business Day, in the
case of an Adjusted Base Rate Tranche selection and at least three
(3) Eurodollar Business Days, in the case of a Eurodollar Tranche selection,
prior to the termination of the Interest Period then expiring. If Borrower shall
specify a Eurodollar Tranche, such Rollover Notice shall also specify the length
of the succeeding Interest Period (subject to the provisions of the definitions
of such term) selected by Borrower. Each Rollover Notice shall be irrevocable
and effective upon notification thereof to Administrative Agent. If the required
Rollover Notice shall not have been timely received by Administrative Agent,
Borrower shall be deemed to have elected that the principal of the Loan subject
to the Interest Period then expiring be the subject of an Adjusted Base Rate
Tranche upon the expiration of such Interest Period and Borrower will be deemed
to have given

 

37



--------------------------------------------------------------------------------

Administrative Agent notice of such election. Subject to the limitations set
forth in this Section 2.6(c) on the minimum amount of Eurodollar Tranches,
Borrower shall have the right to convert all or part of the Adjusted Base Rate
Tranche to a Eurodollar Tranche by giving Administrative Agent a Rollover Notice
of such election at least three (3) Eurodollar Business Days prior to the date
on which Borrower elects to make such conversion (a “Conversion Date”). The
Conversion Date selected by Borrower shall be a Eurodollar Business Day.
Notwithstanding anything in this Section 2.6 to the contrary, no portion of the
principal of the Loan which is the subject of an Adjusted Base Rate Tranche may
be converted to a Eurodollar Tranche and no Eurodollar Tranche may be continued
as such when any Default or Event of Default has occurred and is continuing, but
each such Tranche shall be automatically converted to an Adjusted Base Rate
Tranche on the last day of each applicable Interest Period. In no event shall
more than five (5) Interest Options be in effect with respect to the Loan at any
time.

(d) Notwithstanding anything to the contrary set forth in Section 2.6(a) or
Section 2.6(b) above, all overdue principal of and, to the extent permitted by
Law, overdue interest on the Loan and all other Obligations which are not paid
in full when due (whether at stated maturity, by acceleration or otherwise), for
the period from and including the due date thereof to but excluding the date the
same is paid in full, shall bear interest, at a rate per annum equal to the
lesser of (i) the Default Rate, and (ii) the Maximum Lawful Rate. Interest
payable as provided in this Section 2.6(d) shall be payable from time to time on
demand.

(e) Administrative Agent shall determine each interest rate applicable to the
Loan in accordance with the terms hereof. Administrative Agent shall promptly
notify Borrower and Banks by telex, e-mail or telecopy of each rate of interest
so determined. Each determination by Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(f) Notwithstanding the foregoing, if at any time the rate of interest
calculated with reference to the Adjusted Base Rate or the LIBOR Rate hereunder
(the “contract rate”) is limited to the Maximum Lawful Rate, any subsequent
reductions in the contract rate shall not reduce the rate of interest on the
Loan below the Maximum Lawful Rate until the total amount of interest accrued
equals the amount of interest which would have accrued if the contract rate had
at all times been in effect. In the event that at maturity (stated or by
acceleration), or at final payment of any Note, the total amount of interest
paid or accrued on such Note is less than the amount of interest which would
have accrued if the contract rate had at all times been in effect with respect
thereto, then at such time, to the extent permitted by Law, Borrower shall pay
to the holder of such Note an amount equal to the difference between (i) the
lesser of the amount of interest which would have accrued if the contract rate
had at all times been in effect and the amount of interest which would have
accrued if the Maximum Lawful Rate had at all times been in effect, and (ii) the
amount of interest actually paid on such Note.

(g) Interest payable on the principal of any portion of the Loan subject to a
Eurodollar Tranche shall be computed based on the number of actual days elapsed
assuming that each calendar year consisted of 360 days. Interest payable on the
principal of any portion of the Loan subject to an Adjusted Base Rate Tranche
shall be computed based on the number of actual days elapsed and based on a year
of 365 or 366 days, as the case may be. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion

 

38



--------------------------------------------------------------------------------

thereof, for the day on which the Loan or such portion is paid, provided, that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 3.2(a), bear interest for one day.

Section 2.7 Mandatory Prepayment Following Certain Events. Immediately upon the
consummation by any Credit Party of any Asset Disposition (other than a
Permitted Asset Disposition), all Net Cash Proceeds from any such Asset
Disposition shall be applied as a mandatory prepayment on the Loan except to the
extent Required Banks otherwise agree in writing.

Section 2.8 Voluntary Prepayments. Borrower may, subject to Section 3.2 and
Section 3.3, but without any other premium or penalty, upon (a) one (1) Domestic
Business Day advance notice to Administrative Agent with respect to Adjusted
Base Rate Borrowings (other than Swing Line Borrowings), and (b) three
(3) Domestic Business Days advance notice to Administrative Agent with respect
to Eurodollar Borrowings, prepay the principal of the Loan in whole or in part.
Any partial prepayment shall be in a minimum amount of $50,000 and shall be in
an integral multiple of $50,000 (or such lesser amount as may be required to
fully prepay any applicable Tranche). Borrower may, subject to Section 3.2, but
without any other premium or penalty, prepay the principal of the Swing Line
Loans in whole or in part. Any partial prepayment shall be in a minimum amount
of $50,000 and shall be in an integral multiple of $50,000 (or such lesser
amount as may be required to fully prepay any applicable Swing Line Loan).

Section 2.9 Mandatory Termination of Commitments; Termination Date and Maturity.
The Total Commitment (and the Commitment of each Bank) shall terminate on the
Termination Date. The outstanding principal balance of the Loan (including any
Swing Line Loan), all accrued but unpaid interest thereon and all other
Obligations shall be due and payable in full on the Termination Date.

Section 2.10 Voluntary Reduction of Total Commitment. Borrower may, by notice to
Administrative Agent five (5) Domestic Business Days prior to the effective date
of any such reduction, permanently reduce or terminate the Total Commitment (and
thereby permanently reduce the Commitment of each Bank ratably in accordance
with such Bank’s Commitment Percentage); provided, that any reduction shall be
in amounts not less than $500,000 or any larger multiple of $500,000. On the
effective date of any such reduction in the Total Commitment, Borrower shall, to
the extent required as a result of such reduction, make a principal payment on
the Loan (together with accrued interest thereon) in an amount sufficient to
cause the Outstanding Credit to be equal to or less than the Total Commitment as
thereby reduced (and Administrative Agent shall distribute to each Bank in like
funds that portion of any such payment as is required to cause the principal
balance of the Loan held by such Bank to be not greater than its Commitment as
thereby reduced). Notwithstanding the foregoing, (a) Borrower shall not be
permitted to voluntarily reduce the Total Commitment to an amount less than the
aggregate Letter of Credit Exposure of all Banks, and (b) if, after giving
effect to any reduction of the Total Commitment, the Swing Line Sublimit exceeds
the amount of the Total Commitment, such Swing Line Sublimit shall be
automatically reduced by the amount of such excess.

 

39



--------------------------------------------------------------------------------

Section 2.11 Application of Payments. Other than partial repayments or partial
prepayments of Adjusted Base Rate Borrowings, each repayment or prepayment
pursuant to Section 2.7, Section 2.8, Section 2.9, Section 2.10 and Section 4.5
shall be made together with accrued interest to the date of payment. All
repayments and prepayments made pursuant to this Agreement shall be applied to
payment of the Loan in accordance with Section 3.2 and the other provisions of
this Agreement.

Section 2.12 Commitment Fee. On the Termination Date, and no later than fifteen
(15) days following the last day of each Fiscal Quarter prior to the Termination
Date, and in the event the Commitments are terminated in their entirety prior to
the Termination Date, on the date of such termination, commencing with the first
Fiscal Quarter ending after the Effective Date, Borrower shall pay to
Administrative Agent, for the ratable benefit of each Bank based on each Bank’s
Commitment Percentage, a commitment fee equal to the Commitment Fee Percentage
(computed on the basis of actual days elapsed and as if each calendar year
consisted of 360 days) of the average daily Availability for the Fiscal Quarter
(or portion thereof) then most recently ended. Any similar fees accrued on the
Effective Date under the Existing Credit Agreement shall be paid at the same
time as the first fees payable under this Section.

Section 2.13 Letter of Credit Fees. On the Termination Date, and no later than
fifteen (15) days following the last day of each Fiscal Quarter prior to the
Termination Date, commencing with the first Fiscal Quarter ending after the
Effective Date, and, in the event the Commitments are terminated in their
entirety prior to the Termination Date, on the date of such termination,
Borrower shall pay to Administrative Agent or Bank of America (as applicable)
(to be distributed by Administrative Agent or retained by Bank of America, as
applicable) in accordance with Section 2.1(b), the Letter of Credit Fee which
accrued during such Fiscal Quarter (or portion thereof), computed on the basis
of actual days elapsed and as if each calendar year consisted of 360 days. Any
similar fees accrued on the Effective Date under the Existing Credit Agreement
shall be paid at the same time as the first fees payable under this Section.

Section 2.14 Agency and Other Fees. Borrower shall pay to Administrative Agent
and its Affiliates such fees and other amounts as Borrower shall be required to
pay to Administrative Agent and its Affiliates from time to time pursuant to any
separate agreement between Borrower and Administrative Agent or any of its
Affiliates setting forth the compensation to be paid to Administrative Agent and
its Affiliates in consideration for acting as Administrative Agent hereunder and
for providing other services in connection with the credit facilities provided
pursuant hereto. Such fees and other amounts shall be retained by Administrative
Agent and its Affiliates, and no Bank (other than Administrative Agent) shall
have any interest therein. Administrative Agent may disburse any fees paid to
Administrative Agent and its Affiliates pursuant to this Section 2.14 in any
manner Administrative Agent desires in its sole discretion.

ARTICLE III

GENERAL PROVISIONS

Section 3.1 Delivery and Endorsement of Notes. Promptly after the Effective
Date, Administrative Agent shall deliver to each Bank the Note payable to such
Bank, and each Bank holding a promissory note of Borrower issued pursuant to the
Existing Credit Agreement shall promptly thereafter return such promissory note
to Administrative Agent marked canceled or

 

40



--------------------------------------------------------------------------------

otherwise similarly defaced. Each Bank may endorse (and prior to any transfer of
its Note shall endorse) on the schedule attached to its Note appropriate
notations to evidence the date and amount of each advance of funds made by it in
respect of any Borrowing, the Interest Period applicable thereto, and the date
and amount of each payment of principal received by such Bank with respect to
the Loan; provided, that the failure by any Bank to so endorse its Note shall
not affect the liability of Borrower for the repayment of all amounts
outstanding under such Notes together with interest thereon. Each Bank is hereby
irrevocably authorized by Borrower to endorse its Note and to attach to and make
a part of any Note a continuation of any such schedule as required.

Section 3.2 General Provisions as to Payments.

(a) Borrower shall make each payment of principal of, and interest on, the Loans
(including Swing Line Loans) and all fees payable by Borrower hereunder not
later than 1:00 p.m. (Boston, Massachusetts time) on the date when due, in
Federal or other funds immediately available in Boston, Massachusetts, to
Administrative Agent at its address set forth on Schedule 1 hereto.
Administrative Agent will promptly (and if such payment is received by
Administrative Agent by 11:00 a.m. (Boston, Massachusetts time), and otherwise
if reasonably possible, on the same Domestic Business Day) distribute to each
Bank its Commitment Percentage of each such payment received by Administrative
Agent for the account of Banks. Whenever any payment of principal of, or
interest on, that portion of the Loan (including any Swing Line Loan) subject to
an Adjusted Base Rate Tranche or of fees shall be due on a day which is not a
Domestic Business Day, the date for payment thereof shall be extended to the
next succeeding Domestic Business Day (subject to the definition of Interest
Period). Whenever any payment of principal of, or interest on, that portion of
the Loan subject to a Eurodollar Tranche shall be due on a day which is not a
Eurodollar Business Day, the date for payment thereof shall be extended to the
next succeeding Eurodollar Business Day (subject to the definition of Interest
Period). If the date for any payment of principal is extended by operation of
Law or otherwise, interest thereon shall be payable for such extended time.
Borrower hereby authorizes Administrative Agent to charge from time to time
against Borrower’s account or accounts with Administrative Agent any amount then
due by Borrower.

(b) Whenever no Event of Default has occurred and is continuing, all principal
payments received by Banks with respect to the Loan shall be applied first to
the payment of principal with respect to the Swing Line Loans outstanding, then
to Eurodollar Tranches outstanding under the Loan with Interest Periods ending
on the date of such payment that are not the subject of a Rollover Notice, then
to the Adjusted Base Rate Tranches outstanding under the Loan, and then to
Eurodollar Tranches outstanding under the Loan next maturing until such
principal payment is fully applied, with such adjustments in such order of
payment as Administrative Agent shall specify in order that each Bank receives
its ratable share of each such payment.

(c) Whenever an Event of Default has occurred and is continuing, all amounts
collected or received by Administrative Agent or any Bank from any Credit Party
or in respect of any of the assets of any Credit Party shall be applied first to
the payment of all proper out-of-pocket costs incurred by Administrative Agent
in connection with the collection thereof (including reasonable expenses and
disbursements of counsel to Administrative Agent), second

 

41



--------------------------------------------------------------------------------

to the payment of all proper out-of-pocket costs incurred by Banks in connection
with the collection thereof (including reasonable expenses and disbursements of
counsel to Banks), third to the reimbursement of any advances made by Banks to
effect performance of any unperformed covenants of any Credit Party under any of
the Loan Papers, fourth to the payment of any unpaid fees required pursuant to
Section 2.14, fifth to the payment of any unpaid fees required pursuant to
Section 2.1(b), Section 2.12 and Section 2.13, sixth to establish the deposits
required by Section 2.1(b) if any, and seventh to each Bank (and/or its
Affiliates) for application to its Commitment Percentage of the principal
balance of the Loan then outstanding (including accrued but unpaid interest
thereon) in accordance with their respective Commitment Percentages and to
satisfy all obligations and liabilities then due with respect to Hedge
Transactions and Cash Management Obligations, such payments to be made pro rata
to each Bank (and/or its Affiliates) owed such Obligations in proportion to all
such payments owed to all Banks (and/or its Affiliates) in respect of such
Obligations. All payments received by a Bank during the continuance of an Event
of Default for application to the principal of the Loan pursuant to this
Section 3.2(c) shall be applied by such Bank in the manner provided in
Section 3.2(b).

Section 3.3 Funding Losses. If Borrower makes any payment of principal subject
to a Eurodollar Tranche (whether pursuant to Section 2.7 Section 2.8,
Section 2.9, Section 2.10, Section 4.5, Article XI or Article XIII and whether
as a voluntary or mandatory prepayment or otherwise) on any day other than the
last day of an Interest Period applicable thereto, or if Borrower fails to
borrow any Eurodollar Borrowing, after notice has been given to any Bank in
accordance with Section 2.2, Borrower shall reimburse each Bank on demand for
any resulting loss or expense incurred by it, including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, or any loss arising from the reemployment of funds at rates lower than
the cost to such Bank of such funds, which in the case of the payment or
prepayment prior to the end of the Interest Period for any Eurodollar Tranche,
shall be the amount, if any, by which (a) the interest which such Bank would
have received absent such payment or prepayment for the applicable Interest
Period exceeds (b) the interest (excluding the Applicable Margin) which such
Bank would receive if its Commitment Percentage of the amount of such Eurodollar
Borrowing were deposited, loaned, or placed by such Bank in the interbank
eurodollar market on the date of such payment or prepayment for the remainder of
the applicable Interest Period. Such Bank shall promptly deliver to Borrower and
Administrative Agent a certificate as to the amount of such loss or expense,
which certificate shall be conclusive in the absence of manifest error.

Section 3.4 Foreign Lenders, Participants, and Assignees. Each Bank, Participant
(by accepting a participation interest under this Agreement), and Assignee (by
executing an Assignment and Assumption Agreement) that is not organized under
the Laws of the United States of America or one of its states (a) represents to
Administrative Agent and Borrower that (i) no Taxes are required to be withheld
by Administrative Agent or Borrower with respect to any payments to be made to
it in respect of the Obligations, and (ii) it has furnished to Administrative
Agent and Borrower two (2) duly completed copies of either U.S. Internal Revenue
Service Form W-8ECI or W-8BEN, or other form acceptable to Administrative Agent
that entitles it to exemption from U.S. federal withholding Tax on all interest
payments under the Loan Papers, and (b) covenants to (i) provide Administrative
Agent and Borrower a new Form W-8ECI or W-8BEN, or other form acceptable to
Administrative Agent upon the expiration or

 

42



--------------------------------------------------------------------------------

obsolescence of any previously delivered form according to applicable Laws and
regulations, duly executed and completed by it, and (ii) comply from time to
time with all applicable Laws and regulations with regard to the withholding Tax
exemption. If any of the foregoing is not true with respect to, or the
applicable forms are not provided by, any such Bank, Participant or Assignee,
then Borrower and Administrative Agent (but without duplication) may deduct and
withhold from interest payments under the Loan Papers any United States
federal-income Tax at the maximum rate under the Code.

Section 3.5 Non Receipt of Funds by Administrative Agent. Unless Administrative
Agent shall have been notified by a Bank or Borrower (“Payor”) prior to the date
on which such Bank is to make payment to Administrative Agent hereunder or
Borrower is to make a payment to Administrative Agent for the account of one or
more Banks, as the case may be (such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that Payor does not
intend to make the Required Payment to Administrative Agent, Administrative
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient on such date and, if Payor has not in fact
made the Required Payment to Administrative Agent, (a) the recipient of such
payment shall, on demand, pay to Administrative Agent the amount made available
to it together with interest thereon in respect of the period commencing on the
date such amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount at a rate per annum equal to (i) in
the event such recipient is a Bank, the Federal Funds Rate then in effect for
such period, and (ii) in the event such recipient is Borrower, the Adjusted Base
Rate then in effect for such period, and (b) Administrative Agent shall be
entitled to offset against any and all sums to be paid to such recipient, the
amount calculated in accordance with the foregoing clause (a).

ARTICLE IV

BORROWING BASE

Section 4.1 Reserve Reports; Proposed Borrowing Base. As soon as available and
in any event by May 1 and November 1 of each year commencing November 1, 2010,
Borrower shall deliver to each Bank a Reserve Report prepared as of the
immediately preceding January 1 and July 1, respectively. Simultaneously with
the delivery to Administrative Agent and each Bank of each Reserve Report,
Borrower shall notify Administrative Agent of the Borrowing Base which Borrower
requests become effective for the period commencing on the next Determination
Date.

Section 4.2 Scheduled Redeterminations of the Borrowing Base; Procedures and
Standards. Based in part on the Reserve Reports made available to Banks pursuant
to Section 4.1, Banks shall redetermine the Borrowing Base on or prior to the
next Determination Date (or such date promptly thereafter as reasonably possible
(a) based on the engineering and other information available to Banks, and
(b) in accordance with, and consistent with, the subsequent provisions of this
Section 4.2). Any Borrowing Base which becomes effective as a result of any
Determination of the Borrowing Base shall be subject to the following
restrictions: (i) such Borrowing Base shall not exceed the Borrowing Base
requested by Borrower pursuant to Section 4.1, (ii) such Borrowing Base shall
not exceed the Total Commitment then in effect, (iii) to the extent such
Borrowing Base represents an increase from the Borrowing Base in effect prior to

 

43



--------------------------------------------------------------------------------

such Determination, such Borrowing Base shall be approved by all Banks, and
(iv) any Borrowing Base which represents a decrease in the Borrowing Base in
effect prior to such Determination, or a reaffirmation of such prior Borrowing
Base, shall only require approval of Required Banks. Each Determination shall be
made by Banks in accordance with their normal and customary procedures for
evaluating oil and gas reserves and other related assets as such exist at that
particular time and will otherwise be in their sole discretion. Administrative
Agent shall propose such redetermined Borrowing Base to Banks within thirty
(30) days following receipt by Administrative Agent and Banks of a Reserve
Report. After having received notice of such proposal by Administrative Agent,
Required Banks (or all Banks in the event of a proposed increase) shall have
fifteen (15) days to agree or disagree with such proposal. If at the end of such
fifteen (15) day period, Required Banks (or all Banks in the event of a proposed
increase) have not communicated their approval or disapproval, such silence
shall be deemed an approval and Administrative Agent’s proposal shall be the new
Borrowing Base. If, however, Administrative Agent’s proposal is not so approved
(or deemed approved), Required Banks (or all Banks in the event of a proposed
increase) shall, within a reasonable period of time, agree on a new Borrowing
Base. In taking the above actions, Administrative Agent and Banks shall act in
accordance with their normal and customary procedures for evaluating oil and gas
reserves and other related assets as such exist at that particular time and will
otherwise act in their sole discretion. It is further acknowledged and agreed
that each Bank may consider such other credit factors as it deems appropriate
which are consistent with its normal and customary procedures for evaluating oil
and gas reserves and shall have no obligation in connection with any
Determination to approve any increase from the Borrowing Base in effect prior to
such Determination. Promptly following any Determination of the Borrowing Base,
Administrative Agent shall notify Borrower of the amount of the Borrowing Base
as redetermined, which Borrowing Base shall be effective as of the date of such
notice, and shall remain in effect for all purposes of this Agreement until the
next Periodic or Special Determination. Upon written request of Borrower at any
time, but not more frequently than twice during any calendar year,
Administrative Agent shall deliver to Borrower a calculation of the Recognized
Value of all Proved Mineral Interests evaluated by Bank of America for purposes
of the most recent redetermination of the Borrowing Base.

Section 4.3 Special Determination of Borrowing Base. In addition to the
redeterminations of the Borrowing Base pursuant to Section 4.2 and Section 4.4,
Required Banks and Borrower may each request Special Determinations of the
Borrowing Base from time to time; provided, that (a) Borrower may not request
more than one (1) Special Determination per Fiscal Year, and (b) Required Banks
may not request more than one (1) Special Determination per Fiscal Year. In the
event Required Banks request such a Special Determination, Administrative Agent
shall promptly deliver notice of such request to Borrower and Borrower shall,
within thirty (30) days following the date of such request, deliver to Banks a
Reserve Report prepared as of the last day of the calendar month preceding the
date of such request. In the event Borrower requests a Special Determination,
Borrower shall deliver written notice of such request to Banks which shall
include (i) a Reserve Report prepared as of the date not more than thirty
(30) days prior to the date of such request, and (ii) the amount of the
Borrowing Base requested by Borrower and to become effective on the
Determination Date applicable to such Special Determination. Upon receipt of
such Reserve Report, Administrative Agent shall, subject to approval of Required
Banks, or all Banks in the event of a proposed increase in the Borrowing Base,
redetermine the Borrowing Base in accordance with the procedure set forth in

 

44



--------------------------------------------------------------------------------

Section 4.2 which Borrowing Base shall become effective on the date on which
Administrative Agent and Required Banks, or all Banks in the event of a proposed
increase in the Borrowing Base, approve such Borrowing Base and provide notice
thereof to Borrower.

Section 4.4 Adjustments for Certain Approved Asset Dispositions. In addition to
the redeterminations of the Borrowing Base pursuant to Section 4.2 and
Section 4.3, the Borrowing Base shall reduce simultaneously with the completion
by any Credit Party of any Asset Dispositions (other than Permitted Asset
Dispositions) by the lesser of (a) the Borrowing Base value of the Borrowing
Base Properties or Borrowing Base Hedges which are the subject of such Asset
Disposition as assigned thereto by Administrative Agent (which, in the case of
any exchange of Borrowing Base Properties, shall be the net reduction in
Borrowing Base value (as determined by Administrative Agent) realized or
resulting from such exchange and which, in the case of any Borrowing Base Hedge
Monetizations where Borrowing Base Hedges are wholly or partially replaced by
new Hedge Transactions in substantially contemporaneous transactions, shall be
the net reduction in Borrowing Base value (as determined by Administrative
Agent) after giving effect to such replacement) and (b) the Net Cash Proceeds
received by any Credit Party from such Asset Disposition.

Section 4.5 Borrowing Base Deficiency. If a Borrowing Base Deficiency exists at
any time (other than as a result of any adjustment to the Borrowing Base
pursuant to Section 4.4), Borrower shall, within thirty (30) days following
notice thereof from Administrative Agent, provide written notice (the “Election
Notice”) to Administrative Agent stating the action which Borrower proposes to
take to remedy such Borrowing Base Deficiency, and Borrower shall thereafter, at
its option, do one or a combination of the following: (a) within ten (10) days
following the delivery of such Election Notice, make a prepayment of principal
on the Loan in an amount sufficient to eliminate such Borrowing Base Deficiency,
and if such Borrowing Base Deficiency cannot be eliminated by prepaying the Loan
in full (as a result of outstanding Letter of Credit Exposure), Borrower shall
also at such time deposit with Administrative Agent sufficient funds to be held
by Administrative Agent as security for outstanding Letter of Credit Exposure in
the manner contemplated by Section 2.1(b) as necessary to eliminate such
Borrowing Base Deficiency, (b) within thirty (30) days following the delivery of
such Election Notice, submit additional oil and gas properties owned by Borrower
and its Subsidiaries for consideration in connection with the determination of
the Borrowing Base which Administrative Agent and Required Banks deem sufficient
in their sole discretion to eliminate such Borrowing Base Deficiency, or
(c) eliminate such deficiency by making six (6) consecutive mandatory
prepayments of principal on the Loan, each of which shall be in the amount of
one-sixth (1/6th) of the amount of such Borrowing Base Deficiency commencing on
the date of delivery of such Election Notice and continuing on the corresponding
day of each subsequent month thereafter, and in connection therewith, Borrower
shall (i) dedicate a sufficient amount (as determined by Administrative Agent in
its sole discretion) of the monthly cash flow from Borrower’s oil and gas
properties to satisfy such payments, and (ii) execute and deliver such
collateral assignments and/or security agreements in form and substance
satisfactory to Administrative Agent which it may, in its discretion, require
with respect thereto.

Section 4.6 Initial Borrowing Base. Notwithstanding anything contained herein to
the contrary, the Borrowing Base in effect during the period from the Effective
Date until the date of

 

45



--------------------------------------------------------------------------------

the first Special or Periodic Determination after the Effective Date shall be
the Initial Borrowing Base.

ARTICLE V

COLLATERAL

Section 5.1 Security.

(a) The Obligations shall be secured by first and prior Liens (subject only to
Permitted Encumbrances) covering and encumbering (i) Mineral Interests owned by
Borrower and its Domestic Subsidiaries which shall in all events include not
less than the Required Reserve Value of all Proved Mineral Interests owned by
Borrower and its Domestic Subsidiaries on and after the Effective Date, and
(ii) one-hundred percent (100%) of the issued and outstanding Equity of each
existing and future Domestic Subsidiary of Borrower. On or prior to the
Effective Date, Borrower shall deliver to Administrative Agent, for the ratable
benefit of each Bank (A) the Mortgages in form and substance acceptable to
Administrative Agent and duly executed by the Credit Parties (as applicable)
together with such other assignments, conveyances, amendments, agreements and
other writings, including, without limitation, UCC-1 financing statements (each
duly authorized and executed, as applicable) as Administrative Agent shall deem
necessary or appropriate to grant, evidence and perfect first and prior Liens in
all Borrowing Base Properties and other interests of Borrower and its Domestic
Subsidiaries required by this Section 5.1(a), (B) a Borrower Pledge Agreement
duly executed by Borrower, (C) such UCC-1 financing statements as Administrative
Agent shall request to fully evidence and perfect the Liens created by such
Borrower Pledge Agreement, and (D) the certificates, if any, evidencing the
issued and outstanding Equity of each existing Subsidiary of Borrower that is
required hereby to be pledged, duly endorsed or accompanied by appropriate blank
stock powers (as applicable).

(b) On or prior to the Effective Date and at such other times as Administrative
Agent or Required Banks shall request, Borrower shall, and shall cause its
Domestic Subsidiaries to, deliver to Administrative Agent, for the ratable
benefit of each Bank, Mortgages in form and substance acceptable to
Administrative Agent and duly executed by Borrower and such Subsidiaries (as
applicable) together with such other assignments, conveyances, amendments,
agreements and other writings, including, without limitation, UCC-1 financing
statements (each duly authorized and executed, as applicable) as Administrative
Agent shall deem necessary or appropriate to grant, evidence and perfect the
Liens required by Section 5.1(a)(i) preceding with respect to Mineral Interests
then held by Borrower and such Subsidiaries (as applicable) which are not the
subject of existing first and prior, perfected Liens securing the Obligations as
required by Section 5.1(a)(i) preceding.

(c) On the date of the creation or acquisition by Borrower of any Domestic
Subsidiary with assets of $25,000 or more, or on the date of creation or
acquisition by any Domestic Subsidiary of Borrower of any Indirect Domestic
Subsidiary with assets of $25,000 or more, Borrower or such Subsidiary of
Borrower (as applicable) shall execute and deliver to Administrative Agent a
Borrower Pledge Agreement or Subsidiary Pledge Agreement (as applicable)
together with (i) all certificates (or other evidence acceptable to
Administrative Agent) evidencing the issued and outstanding Equity of any such
Subsidiary of every class which

 

46



--------------------------------------------------------------------------------

shall be duly endorsed or accompanied by stock powers executed in blank (as
applicable), and (ii) such UCC-1 financing statements as Administrative Agent
shall deem necessary or appropriate to grant, evidence and perfect the Liens
required by Section 5.1(a)(ii) in the issued and outstanding Equity of each such
Domestic Subsidiary.

(d) Borrower hereby authorizes Administrative Agent, and its agents, successors
and assigns, to file any and all necessary financing statements under the
Uniform Commercial Code, assignments or continuation statements as necessary
from time to time (in Administrative Agent’s discretion) to perfect (or continue
perfection of) the Liens granted (or purported to be granted) pursuant to the
Loan Papers.

Section 5.2 Opinions of Counsel. At any time Borrower or any of its Subsidiaries
are required to execute and deliver Mortgages to Administrative Agent pursuant
to Section 5.1, Borrower shall also deliver to Administrative Agent, upon
request, such opinions of counsel (including, if so requested, title opinions,
and in each case addressed to Administrative Agent) and other evidence of title
as Administrative Agent shall deem necessary or appropriate to verify
(a) Borrower’s (or any such Subsidiary’s (as applicable)) title to the Required
Reserve Value of the Proved Mineral Interests which are subject to such
Mortgages, (b) the validity and perfection of the Liens created by such
Mortgages, and (c) such other matters relative to such Mortgages as
Administrative Agent may reasonably request.

Section 5.3 Guarantees. Payment and performance of the Obligations shall be
fully guaranteed by GeoMet Operating, GeoMet Gathering and each other existing
or hereafter acquired Domestic Subsidiary pursuant to a Facility Guaranty. On
the date of creation or acquisition by Borrower of any Domestic Subsidiary, or
on the date of creation or acquisition by any Domestic Subsidiary of Borrower of
any Indirect Domestic Subsidiary, Borrower shall cause such Domestic Subsidiary
to execute and deliver to Administrative Agent a Facility Guaranty.

ARTICLE VI

CONDITIONS TO BORROWINGS

Section 6.1 Conditions to Amendment and Restatement of Existing Credit
Agreement, Initial Borrowing and Participation in Letter of Credit Exposure. The
amendment and restatement of the Existing Credit Agreement on the terms and
conditions set forth herein, and the obligation of each Bank to loan its
Commitment Percentage of the initial Borrowing hereunder, and the obligation of
Administrative Agent to issue (or cause another Bank to issue), the initial
Letter of Credit issued hereunder is subject to the satisfaction of each of the
following conditions:

(a) Deliveries. Administrative Agent shall have received each of the following
documents, instruments and agreements, each of which shall be in form and
substance and executed in such counterparts as shall be acceptable to
Administrative Agent and Required Banks and each of which shall, unless
otherwise indicated, be dated on or prior to the Effective Date:

(i) a Note payable to the order of each Bank in the amount of such Bank’s
Commitment, duly executed and delivered by Borrower;

 

47



--------------------------------------------------------------------------------

(ii) a Borrower Pledge Agreement duly executed and delivered by Borrower
together with (A) certificates evidencing one hundred percent (100%) of the
issued and outstanding Equity of GeoMet Operating, GeoMet Gathering and each
other existing Domestic Subsidiary, which certificates shall be duly endorsed or
accompanied by stock powers executed in blank (as applicable), and (B) such
financing statements as Administrative Agent shall request to evidence and
perfect the Liens granted pursuant to such Borrower Pledge Agreement;

(iii) a Facility Guaranty duly executed and delivered by GeoMet Operating,
GeoMet Gathering and each other existing Domestic Subsidiary of Borrower;

(iv) Mortgages, each duly executed and delivered by the Credit Parties (as
applicable) and Administrative Agent, together with such other assignments,
conveyances, amendments, agreements and other writings, including, without
limitation, UCC-1 financing statements, in form and substance satisfactory to
Administrative Agent;

(v) opinions of (A) Thompson & Knight L.L.P., counsel to Borrower, GeoMet
Operating, GeoMet Gathering and each other existing Domestic Subsidiary, and
(B) special Alabama, Virginia and West Virginia counsel to Borrower, GeoMet
Operating, GeoMet Gathering and each other existing Domestic Subsidiary, in each
case favorably opining as to such matters as Administrative Agent or Banks may
request;

(vi) a certificate, dated as of the Effective Date, executed by an Authorized
Officer of Borrower stating that, to his knowledge, (A) the representations and
warranties contained in this Agreement and the other Loan Papers are true and
correct in all respects, (B) no Default or Event of Default has occurred which
is continuing, and (C) all conditions set forth in this Section 6.1 and
Section 6.2 have been satisfied and remain satisfied as of the Effective Date;

(vii) a copy of the articles or certificate of incorporation or comparable
charter documents, and all amendments thereto, of each Credit Party that is a
party to any Loan Paper, accompanied by a certificate that such copy is true,
correct and complete, issued by the appropriate Governmental Authority of the
jurisdiction of incorporation or organization of each such Credit Party, and
accompanied by a certificate of the Secretary, Assistant Secretary or comparable
Authorized Officer of each such Credit Party that such copy is true, correct and
complete as of the date hereof;

(viii) a copy of the bylaws or comparable charter documents, and all amendments
thereto, of each Credit Party that is a party to any Loan Paper, accompanied by
a certificate of the Secretary, Assistant Secretary or comparable Authorized
Officer of each such Credit Party that such copy is true, correct and complete
as of the date hereof;

(ix) certain certificates and other documents issued by the appropriate
Governmental Authorities of such jurisdictions as Administrative Agent has
requested with a date that is no more than thirty (30) days prior to the
Effective Date relating to the existence of each Credit Party that is a party to
any Loan Paper and to the effect that each

 

48



--------------------------------------------------------------------------------

Credit Party is in good standing with respect to the payment of franchise and
similar Taxes and is duly qualified to transact business in such jurisdictions;

(x) a certificate of incumbency of the officers of each Credit Party (to the
extent a party to any Loan Paper) who will be authorized to execute or attest to
any Loan Paper, dated the date hereof, executed by the Secretary, Assistant
Secretary or comparable Authorized Officer of each such Credit Party (as
applicable);

(xi) copies of resolutions or comparable authorizations approving the Loan
Papers and authorizing the transactions contemplated by this Agreement and the
other Loan Papers, duly adopted by the Board of Directors, partners or
comparable authority of each Credit Party a party to any Loan Paper, accompanied
by certificates of the Secretary, Assistant Secretary or comparable officer of
each such Credit Party (as applicable) that such copies are true and correct
copies of resolutions duly adopted in accordance with the charter documents of
each such Credit Party, and that such resolutions constitute all the resolutions
adopted with respect to such transactions, have not been amended, modified, or
revoked in any respect, and are in full force and effect as of the date hereof.

(xii) such UCC search reports as Administrative Agent shall require, prepared as
of a date acceptable to Administrative Agent, conducted in such jurisdictions
and reflecting such names as Administrative Agent shall request; and

(xiii) certificates from Borrower’s insurance broker setting forth the insurance
maintained by Borrower and the other Credit Parties, stating that such insurance
is in full force and effect, that all premiums have been paid and satisfying the
requirements of Section 8.5.

(b) Fees and Expenses. All reasonable fees and expenses of Administrative Agent
and its Affiliates in connection with the credit facility provided herein shall
have been paid.

(c) No Material Adverse Change. No Material Adverse Change shall have occurred
in the assets, liabilities, financial condition or prospects of Borrower and its
Subsidiaries, taken as a whole.

(d) No Legal Prohibition. The transactions contemplated by this Agreement and
the other Loan Papers shall be permitted by applicable Law and regulation.

(e) No Litigation. No litigation, arbitration or similar proceeding shall be
pending which (i) calls into question the validity or enforceability of this
Agreement and/or the other Loan Papers or (ii) could reasonably be expected to
have a Material Adverse Effect.

(f) Fees. Borrower shall have paid to (i) Administrative Agent, for the ratable
benefit of each Bank, any fees to be paid on the date hereof and on the
Effective Date pursuant to Section 2.14, and (ii) Administrative Agent, for its
own account, any fees payable to Administrative Agent or any Affiliate of
Administrative Agent pursuant to Section 2.14. Additionally, Borrower shall pay,
or provide for the payment of, all mortgage privilege taxes

 

49



--------------------------------------------------------------------------------

required to be paid upon the recording of the Mortgages in the various counties
in the State of Alabama.

(g) Financial Statements; Projections. Administrative Agent and Banks shall have
completed a due diligence investigation of Borrower and its Subsidiaries in
scope, and with results, satisfactory to Administrative Agent and Banks and
shall have been given such access to the management, records, books of account,
contracts and properties of Borrower and its subsidiaries and shall have
received such financial, business and other information regarding each of the
foregoing persons and businesses as they shall have requested, including,
without limitation:

(i) Borrower’s audited financial statements for the Fiscal Year ended
December 31, 2009; and

(ii) Borrower’s financial projections covering Fiscal Years 2010, 2011 and 2012.

(h) Initial Reserve Report. Administrative Agent shall have received, and
satisfactorily completed its review of, the Initial Reserve Report.

(i) Convertible Preferred Equity Issuance.

(i) The Convertible Equity Documents shall have been executed on terms
substantially similar to those set forth in the Summary of Indicative Terms as
of May 3, 2010 attached to that certain commitment letter from Sherwood Energy,
LLC accepted and agreed to by Borrower on May 4, 2010, and otherwise in form and
substance acceptable to Administrative Agent and Banks, and no provision of any
such Convertible Preferred Equity Document shall have thereafter been waived,
amended, supplemented or otherwise modified in any material respect without
approval of Administrative Agent.

(ii) The issuance of the Convertible Preferred Equity shall have occurred and
been consummated in accordance with all applicable Laws and on the terms set
forth in such Convertible Preferred Equity Documents, and Administrative Agent
shall have received a copy of each material Convertible Preferred Equity
Document (other than share certificates and officer’s certificates), together
with a certificate of an Authorized Officer of Borrower certifying that such
copies are accurate and complete and represent the complete understanding and
agreement of the parties with respect to the subject matter thereof.

(iii) Borrower shall have received aggregate gross proceeds (prior to payment of
related costs and expenses) of at least $40,000,000 from the issuance of the
Convertible Preferred Equity and shall have applied all net proceeds received
from the issuance of the Convertible Preferred Equity as a prepayment of the
obligations owing under the Existing Credit Agreement.

(j) Other Matters. All matters related to this Agreement, the other Loan Papers
or any Credit Party shall be acceptable to Administrative Agent, and Borrower
shall have

 

50



--------------------------------------------------------------------------------

delivered to Administrative Agent such evidence as it shall request to
substantiate any matters related to this Agreement, the other Loan Papers, or
any Credit Party as Administrative Agent shall reasonably request.

Upon satisfaction of each of the conditions set forth in this Section 6.1,
Borrower and Administrative Agent shall execute the Certificate of
Effectiveness. Upon the execution and delivery of the Certificate of
Effectiveness, the Existing Credit Agreement shall automatically and completely
be amended and restated on the terms set forth herein and the loans and tranches
outstanding under the Existing Credit Agreement shall become the Loan and
Tranches hereunder, in the same amount and with the same Interest Periods and
LIBOR Rates, all without necessity of any other action on the part of any Bank,
Administrative Agent or Borrower, and Administrative Agent shall release its
Liens upon and return to Borrower the share certificates of the Foreign
Subsidiaries that are set forth on Schedule 4. Until execution and delivery of
the Certificate of Effectiveness, the Existing Credit Agreement shall remain in
full force and effect in accordance with its terms. Each Bank hereby authorizes
Administrative Agent to execute the Certificate of Effectiveness on its behalf
and acknowledges and agrees that the execution of the Certificate of
Effectiveness by Administrative Agent shall be binding on each such Bank. The
conditions precedent in this Section 6.1 must be satisfied or waived pursuant to
Section 14.2 on or prior to August 16, 2010, and if they are not this Agreement
shall not become effective and the Existing Credit Agreement shall continue in
full force and effect without interruption or amendment by this Agreement.

Without limiting the generality of the provisions of Article XII, for purposes
of determining compliance with the conditions specified in this Section 6.1,
each Bank that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless Administrative Agent shall have received notice
from such Bank prior to the proposed Effective Date specifying its objection
thereto.

Section 6.2 Conditions to each Borrowing and each Letter of Credit. The
obligation of each Bank to loan its Commitment Percentage of each Borrowing and
the obligation of any Letter of Credit Issuer to issue Letters of Credit on the
date any Letter of Credit is to be issued is subject to the further satisfaction
of the following conditions:

(a) timely receipt by (i) Administrative Agent of a Request for Borrowing or
Request for Letter(s) of Credit (as applicable), and (ii) Swing Line Bank (with
a copy to Administrative Agent) of a Swing Line Notice (as applicable);

(b) immediately before and after giving effect to such Borrowing or issuance of
such Letter(s) of Credit, no Default or Event of Default shall have occurred and
be continuing and neither such Borrowing nor the issuance of such Letter(s) of
Credit (as applicable) shall cause a Default or Event of Default;

(c) the representations and warranties of each Credit Party contained in this
Agreement and the other Loan Papers shall be true and correct on and as of the
date of such Borrowing or the issuance of such Letter(s) of Credit (as
applicable);

 

51



--------------------------------------------------------------------------------

(d) the funding of such Borrowing or the issuance of such Letter(s) of Credit
(as applicable) and all other Borrowings to be made and/or Letter(s) of Credit
to be issued (as applicable) on the same day under this Agreement, shall not
cause a Borrowing Base Deficiency; and

(e) following the issuance of any Letter(s) of Credit, the aggregate Letter of
Credit Exposure of all Banks shall not exceed $5,000,000.

Each Borrowing and the issuance of each Letter of Credit hereunder shall
constitute a representation and warranty by Borrower that on the date of such
Borrowing or issuance of such Letter of Credit (as applicable) the statements
contained in subclauses (b), (c). (d) and (e) above are true.

Section 6.3 Materiality of Conditions. Each condition precedent herein is
material to the transactions contemplated herein, and time is of the essence in
respect of each thereof.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants that each of the following statements is true
and correct on the date hereof and will be true and correct on the Effective
Date and on the occasion of each Borrowing and the issuance of each Letter of
Credit:

Section 7.1 Existence and Power. Each of the Credit Parties (a) is a
corporation, limited liability company or partnership duly incorporated or
organized (as applicable), and is validly existing and in good standing under
the Laws of its jurisdiction of incorporation or organization (as applicable),
(b) has all corporate, limited liability company or partnership power (as
applicable) and all material governmental licenses, authorizations, consents and
approvals required to carry on its businesses as now conducted and as proposed
to be conducted, and (c) is duly qualified to transact business as a foreign
corporation, foreign limited liability company or foreign partnership (as
applicable) in each jurisdiction where a failure to be so qualified could have a
Material Adverse Effect.

Section 7.2 Corporate, Limited Liability Company, Partnership and Governmental
Authorization; Contravention. The execution, delivery and performance of this
Agreement, the Notes, the Mortgages, and the other Loan Papers by each Credit
Party (as applicable) (a) are within such Credit Party’s corporate, partnership,
or limited liability company powers (as applicable), (b) have been duly
authorized by all necessary corporate, partnership, or limited liability company
action (as applicable), (c) require no action by or in respect of, or filing
with, any Governmental Authority or official, and (d) do not contravene, or
constitute a default under, any provision of applicable Law or regulations
(including, without limitation, the Margin Regulations) or of the articles of
association, partnership agreement, certificate of limited partnership, articles
of incorporation, certificate of incorporation, bylaws, regulations or other
organizational documents (as applicable) of any such Credit Party or of any
agreement, indenture, judgment, injunction, order, decree or other instrument
binding upon any such Credit Party or result in the creation or imposition of
any Lien on any asset of any such Credit Party except Liens securing the
Obligations.

 

52



--------------------------------------------------------------------------------

Section 7.3 Binding Effect. This Agreement constitutes a valid and binding
agreement of Borrower; the Notes, the Mortgages, and the other Loan Papers when
executed and delivered in accordance with this Agreement, will then constitute
valid and binding obligations of each Credit Party (to the extent a party
thereto); and each Loan Paper is enforceable against each Credit Party (to the
extent a party thereto) in accordance with its terms except as limited by
(a) bankruptcy, insolvency or similar Laws affecting creditors rights generally,
and (b) equitable principles of general applicability.

Section 7.4 Financial Information.

(a) The Current Financials fairly present, in conformity with GAAP (but
excluding footnotes), the consolidated financial position of Borrower and its
consolidated results of operations and cash flows as of the date and for the
period covered thereby, subject to year end adjustments.

(b) There has been no Material Adverse Change in the business, financial
position, results of operations or prospects of Borrower and its Subsidiaries,
taken as a whole, since the date of the most recent balance sheet included in
the Current Financials.

Section 7.5 Litigation. Except for matters disclosed on Schedule 2 attached
hereto, there is no action, suit or proceeding pending against, or to the
knowledge of any Credit Party, threatened against or affecting any Credit Party
before any court, arbitrator, Governmental Authority or official in which there
is a reasonable possibility of an adverse decision which would have a Material
Adverse Effect or which would in any manner draw into question the validity of
the Loan Papers.

Section 7.6 ERISA. No Credit Party nor any ERISA Affiliate maintains or has
within the past six (6) years maintained or been obligated to contribute to any
Plan covered by Title IV of ERISA or subject to the funding requirements of
Section 412 of the Code or Section 302 of ERISA. Each Plan maintained by any
Credit Party or any ERISA Affiliate is in compliance in all material respects
with all applicable Laws. Except in such instances where an omission or failure
would not have a Material Adverse Effect, (a) all returns, reports and notices
required to be filed with any regulatory agency with respect to any Plan have
been filed timely, and (b) no Credit Party nor any ERISA Affiliate has failed to
make any contribution or pay any amount due or owing as required by the terms of
any Plan. There are no pending or, to the best of Borrower’s knowledge,
threatened claims, lawsuits, investigations or actions (other than routine
claims for benefits in the ordinary course) asserted or instituted against, and
no Credit Party nor any ERISA Affiliate has knowledge of any threatened
litigation or claims against, the assets of any Plan or its related trust or
against any fiduciary of a Plan with respect to the operation of such Plan that
are likely to result in liability of any Credit Party having a Material Adverse
Effect. Except in such instances where an omission or failure would not have a
Material Adverse Effect, each Plan that is intended to be “qualified” within the
meaning of Section 401(a) of the Code is, and has been during the period from
its adoption to date, so qualified, both as to form and operation and all
necessary governmental approvals, including a favorable determination as to the
qualification under the Code of such Plan and each amendment thereto, have been
or will be timely obtained. No Credit Party nor any ERISA Affiliate has engaged
in any prohibited transactions, within the meaning of Section 406 of ERISA or
Section 4975 of the

 

53



--------------------------------------------------------------------------------

Code, in connection with any Plan which would result in liability of any Credit
Party having a Material Adverse Effect. No Credit Party nor any ERISA Affiliate
maintains or contributes to any Plan that provides a post-employment health
benefit, other than a benefit required under Section 601 of ERISA, or maintains
or contributes to a Plan that provides health benefits that is not fully funded
except where the failure to fully fund such Plan would not have a Material
Adverse Effect. No Credit Party maintains, or within the past six (6) years has
established or has ever participated in a multiple employer welfare benefit
arrangement within the meaning of Section 3(40)(A) of ERISA.

Section 7.7 Taxes and Filing of Tax Returns. Each Credit Party has filed all
material tax returns required to have been filed and has paid all Taxes shown to
be due and payable on such returns, including interest and penalties, and all
other Taxes which are payable by such party, to the extent the same have become
due and payable other than Taxes with respect to which a failure to pay would
not have a Material Adverse Effect. All Tax liabilities of each Credit Party and
their predecessors are adequately provided for. Except as disclosed in writing
to Banks, no tax liability of any Credit Party, or any of their predecessors has
been asserted by the Internal Revenue Service or any other taxing authority for
Taxes in excess of those already paid.

Section 7.8 Title to Properties; Liens. Each Credit Party has good and valid
title to all material assets purported to be owned by it, free and clear of all
Liens, except for Permitted Encumbrances. Without limiting the foregoing,
(a) Borrower has good, valid and defensible title to all Borrowing Base
Properties (except for Borrowing Base Properties disposed of in compliance with,
and to the extent permitted by Section 9.5 to the extent this representation and
warranty is made or deemed made after the Closing Date), free and clear of all
Liens, except for Permitted Encumbrances and Immaterial Title Deficiencies, and
(b) each Credit Party has good and valid title to all material assets reflected
in the Current Financials and any subsequent financial statements delivered to
Banks pursuant to Section 8.1(a) and Section 8.1(b) hereof. Notwithstanding the
foregoing or anything to the contrary in the Cahaba Mortgage, Borrower hereby
discloses to Administrative Agent and Banks that, and hereby qualifies its
representations and warranties in the Loan Papers to the effect that, the
description set forth on Exhibit A to the Cahaba Mortgage of the net working
interests of Borrower with respect to the wells described on such Exhibit A (the
“Cahaba Wells”) is incomplete in the following respect:

As of the effective date of the Cahaba Mortgage, Borrower owned an 87.5% net
working interest in the Cahaba Wells. However, the lease governing the Cahaba
Wells contains an escalating royalty interest on a well-by-basis that will
reduce Borrower’s net working interests as follows: (a) two (2) years after
first sales commence on a particular Cahaba Well, the 12.5% royalty interest
therein escalates to 15.5%, thereby reducing Borrower’s net working interest
therein to 84.5%, and (b) an additional two (2) years thereafter, the 15.5%
royalty interest therein escalates again to 18.5%, thereby reducing Borrower’s
net working interest therein to 81.5%, where it remains constant for life of the
well.

 

54



--------------------------------------------------------------------------------

Section 7.9 Mineral Interests. With the exception of Immaterial Title
Deficiencies, all Borrowing Base Properties are valid, subsisting, and in full
force and effect, and all rentals, royalties, and other amounts due and payable
in respect thereof have been duly paid. Except for consent or non-consent
provisions of any joint operating agreement covering any Credit Party’s Proved
Mineral Interests and Immaterial Title Deficiencies, each Credit Party’s share
of (a) the costs for each Borrowing Base Property is not greater than the
decimal fraction set forth in the Reserve Report, before and after payout, as
the case may be, and described therein by the respective designations “working
interests”, “WI”, “gross working interest”, “GWI”, or similar terms, and
(b) production from, allocated to, or attributed to each such Borrowing Base
Property is not less than the decimal fraction set forth in the Reserve Report,
before and after payout, as the case may be, and described therein by the
designations “net revenue interest”, “NRI”, or similar terms. Each well drilled
in respect of each Proved Producing Mineral Interest described in the Reserve
Report has been drilled, bottomed, completed, and operated in material
compliance with all applicable Laws and no such well which is currently
producing Hydrocarbons is subject to any penalty in production by reason of such
well having produced in excess of its allowable production.

Section 7.10 Business; Compliance. Each Credit Party has performed and abided by
all obligations required to be performed under each license, permit, order,
authorization, grant, contract, agreement, or regulation to which such Credit
Party is a party or by which such Credit Party or any of the assets of such
Credit Party are bound to the extent a failure to perform and abide by such
obligations could reasonably be expected to have a Material Adverse Effect;
provided, that to the extent Mineral Interests owned by any such Credit Party
are operated by operators other than such Credit Party or an Affiliate of such
Credit Party, Borrower does not have any knowledge that any such obligation
remains unperformed and the appropriate Person has diligently enforced all
contractual obligations of such operators to insure performance.

Section 7.11 Licenses, Permits, Etc. Each Credit Party possesses such valid
franchises, certificates of convenience and necessity, operating rights,
licenses, permits, consents, authorizations, exemptions and orders of tribunals,
as are necessary to carry on its businesses as now being conducted except to the
extent a failure to obtain any such item would not have a Material Adverse
Effect; provided, that to the extent Mineral Interests owned by any Credit Party
are operated by operators other than such Credit Party or an Affiliate of such
Credit Party, Borrower does not have any knowledge that possession of such items
has not been obtained, and the appropriate Person has diligently enforced all
contractual obligations of such operators to obtain such items.

Section 7.12 Compliance with Law. The business and operations of each Credit
Party have been and are being conducted in accordance with all applicable Laws,
rules and regulations of all tribunals and Governmental Authorities, other than
Laws, rules and regulations the violation of which is not (either individually
or collectively) reasonably expected to have a Material Adverse Effect;
provided, that to the extent Mineral Interests owned by any Credit Party are
operated by operators other than any Credit Party or an Affiliate of any Credit
Party, Borrower does not have any knowledge of non compliance and the
appropriate Person has diligently enforced all contractual obligations of such
operators to insure compliance. No portion of any improved real property,
including, without limitation, buildings, dwellings or structures, owned or
leased by any Credit Party is located in a special flood hazard area as

 

55



--------------------------------------------------------------------------------

designated by any Governmental Authority, unless such Credit Party has
maintained flood insurance with respect to such improved real property as
required by Section 8.5.

Section 7.13 Full Disclosure. All information heretofore furnished by Borrower
or any of its Subsidiaries (or any other party on any Credit Party’s behalf) to
any Agent or any Bank for purposes of or in connection with this Agreement or
any transaction contemplated hereby is, and all such information hereafter
furnished by any Credit Party or on behalf of any Credit Party to any Agent or
any Bank will be, true, complete and accurate in every material respect or based
on reasonable estimates on the date as of which such information is stated or
certified. Borrower has disclosed to Banks in writing any and all facts (other
than facts of general public knowledge) which might reasonably be expected to
have a Material Adverse Effect.

Section 7.14 Organizational Structure; Nature of Business. Each Credit Party is
engaged primarily in the business of acquiring, exploring, developing and
operating Mineral Interests and the production, marketing, processing and
transporting of Hydrocarbons and accompanying elements therefrom. Schedule 3
attached hereto accurately reflects, as of the Effective Date, (a) the
jurisdiction of incorporation or organization of each Credit Party, (b) each
jurisdiction in which each such Credit Party is qualified to transact business
as a foreign corporation, foreign partnership or foreign limited liability
company, (c) the authorized, issued and outstanding stock, partnership or
limited liability interests of each Credit Party (other than Borrower),
including the names of (and number of shares or other Equity interests held by)
the record and beneficial owners of such interests, and (d) all outstanding
warrants, options, subscription rights, convertible securities or other rights
to purchase capital stock, partnership or limited liability company interests of
each Credit Party (other than Borrower). Except as set forth in this
Section 7.14 and in Schedule 3 hereto, as of the Effective Date no Person (other
than Borrower) holds record or beneficial ownership of any capital stock or
other Equity interest in any Subsidiary of Borrower or any other right or option
to acquire any capital stock or other Equity interest in any Subsidiary of
Borrower and, without limiting the foregoing, there are not outstanding any
warrants, options, subscription rights or other rights to purchase stock or
other Equity interests in any Subsidiary of Borrower. Except as set forth in
Schedule 3 hereto, as supplemented in writing from time to time, Borrower does
not have any Subsidiaries, and no Credit Party is a partner or joint venturer in
any partnership or joint venture or a member of any unincorporated association.

Section 7.15 Environmental Matters. No real or personal property owned or leased
by any Credit Party (including, without limitation, Mineral Interests) and no
operations conducted thereon, and no operations of any prior owner, lessee or
operator of any such properties, is or has been in violation of any Applicable
Environmental Law other than violations which neither individually nor in the
aggregate will have a Material Adverse Effect, nor is any such property or
operation the subject of any existing, pending or, to Borrower’s knowledge,
threatened Environmental Complaint which will, individually or in the aggregate,
have a Material Adverse Effect. All notices, permits, licenses, and similar
authorizations, if any, required to be obtained or filed in connection with the
ownership or operation of any and all real and personal property owned, leased
or operated by any Credit Party, including, without limitation, notices,
licenses, permits and authorizations required in connection with any past or
present treatment, storage, disposal, or release of Hazardous Substances into
the environment, have been duly obtained or filed except to the extent the
failure to obtain or file such notices, licenses, permits and

 

56



--------------------------------------------------------------------------------

authorizations would not have a Material Adverse Effect. All Hazardous
Substances, if any, generated at any and all real and personal property owned,
leased or operated by any Credit Party have been transported, treated, and
disposed of only by carriers maintaining valid permits under RCRA and all other
Applicable Environmental Laws, to the extent failure to do so would have a
Material Adverse Effect. There have been no Hazardous Discharges which were not
in compliance with Applicable Environmental Laws other than Hazardous Discharges
which would not, individually or in the aggregate, have a Material Adverse
Effect. No Credit Party has any contingent liability in connection with any
Hazardous Discharges which could have a Material Adverse Effect.

Section 7.16 Burdensome Obligations. No Credit Party, nor any of the properties
of any Credit Party, is subject to any Law or regulation or subject to any
restriction under the articles or certificate of incorporation, certificate of
limited partnership, partnership agreement, bylaws, regulations or other
organizational documents of any Credit Party or under any agreement or
instrument to which any Credit Party is a party or by which any of its
properties may be subject or bound, which is so unusual or burdensome as to be
likely in the foreseeable future to have a Material Adverse Effect. Without
limiting the foregoing, no Credit Party is a party to or bound by an agreement
(other than in the case of Borrower, the Convertible Preferred Equity Documents)
or subject to any order of any Governmental Authority which prohibits or
restricts in any way the right of such party to make Distributions other than
restrictions binding on the Credit Party set forth in this Agreement.

Section 7.17 Government Regulations. No Credit Party is subject to regulation
under the Federal Power Act, the Interstate Commerce Act, the Investment Company
Act of 1940 (as any of the preceding acts have been amended) or any other Law or
regulation which regulates the incurring by it of Debt, including, but not
limited to, Laws relating to common carriers or the sale of electricity, gas,
steam, water or other public utility services. Borrower is not engaged and will
not engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System of the United
States), or extending credit for the purpose of purchasing or carrying margin
stock. Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of Borrower only or of Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 9.3 or Section 9.5 or subject to any
restriction contained in any agreement or instrument between Borrower and any
Bank or any Affiliate of any Bank relating to Debt and within the scope of
Section 11.1(g) will be margin stock.

Section 7.18 Fiscal Year. Borrower’s Fiscal Year is January 1 through
December 31.

Section 7.19 No Default. No Default or Event of Default has occurred and is
continuing, after giving effect to the transactions contemplated by this
Agreement or the other Loan Papers.

Section 7.20 Gas Balancing Agreements and Advance Payment Contracts. On the date
of this Agreement, (a) there is no Material Gas Imbalance, and (b) the aggregate
amount of all Advance Payments received by any Credit Party under Advance
Payment Contracts which have not been satisfied by delivery of production does
not exceed $1,000,000.

 

57



--------------------------------------------------------------------------------

Section 7.21 Convertible Preferred Equity Documents. Borrower has provided to
Administrative Agent a true and correct copy of the material Convertible
Preferred Equity Documents. As of the Effective Date, no party to any of the
Convertible Preferred Equity Documents is in default of its obligations or in
breach of any representations or warranties made by it thereunder, and each of
the Convertible Preferred Equity Documents is a valid, binding and enforceable
obligation of each party thereto in accordance with its terms except as limited
by (a) bankruptcy, insolvency or similar Laws affecting creditors rights
generally, and (b) equitable principles of general applicability.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any amount payable under
any Note remains unpaid or any Letter of Credit remains outstanding:

Section 8.1 Information. Borrower will deliver, or cause to be delivered, to
Administrative Agent, for delivery to each Bank (which may be by posting to
Intralinks):

(a) as soon as available and in any event within ninety (90) days (or such
shorter time as required to be filed with the SEC) after the end of each Fiscal
Year of Borrower, the consolidated balance sheet of Borrower as of the end of
such Fiscal Year and the related consolidated statements of income and cash flow
for such Fiscal Year, all reported by Borrower in accordance with GAAP and
audited by a firm of independent public accountants of nationally recognized
standing acceptable to Administrative Agent. To the extent Borrower’s Form of 10
K filed with the SEC for each Fiscal Year contains all information required by
this Section 8.1(a), Borrower may satisfy its obligations under this
Section 8.1(a) for each Fiscal Year by delivering to Administrative Agent a copy
of such Form 10-K for such Fiscal Year within five (5) Domestic Business Days of
filing same with the SEC;

(b) as soon as available and in any event within forty-five (45) days (or such
shorter time as required to be filed with the SEC) after the end of each of the
first three (3) Fiscal Quarters of each Fiscal Year of Borrower, the
consolidated balance sheet of Borrower as of the end of such Fiscal Quarter and
the related consolidated statements of income and cash flow for such Fiscal
Quarter and for the portion of Borrower’s Fiscal Year ended at the end of such
Fiscal Quarter. To the extent Borrower’s Form 10 Q filed with the SEC for each
Fiscal Quarter contains all information required by this Section 8.1(b),
Borrower may satisfy its obligations under this Section 8.1(b) for each Fiscal
Quarter by delivering to Administrative Agent a copy of such Form 10-Q for such
Fiscal Quarter within five (5) Domestic Business Days of filing same with the
SEC. All financial statements delivered pursuant to this Section 8.1(b) shall be
certified as to fairness of presentation, GAAP and consistency by the chief
financial officer of Borrower (but excluding footnotes and subject to normal
year end adjustments);

(c) simultaneously with the delivery of each set of financial statements
referred to in Section 8.1(a) and Section 8.1(b), a certificate of the chief
financial officer of Borrower in the form of Exhibit E attached hereto,
(i) setting forth in reasonable detail the calculations required to establish
whether Borrower was in compliance with the requirements of

 

58



--------------------------------------------------------------------------------

Article X on the date of such financial statements, (ii) stating whether there
exists on the date of such certificate any Default and, if any Default then
exists, setting forth the details thereof and the action which Borrower is
taking or proposes to take with respect thereto, (iii) setting forth (A) whether
as of such date (or the most recent dates as of which gas imbalances have been
determined) there is a Material Gas Imbalance and, if so, setting forth the
reasonably estimated amount of net gas imbalances under Gas Balancing Agreements
to which any Credit Party is a party or by which any Mineral Interests owned by
any Credit Party are bound, and (B) the aggregate amount of all Advance Payments
received under Advance Payment Contracts to which Borrower or any Subsidiary is
a party or by which any Mineral Interests owned by any Credit Party are bound
which have not been satisfied by delivery of production, if any, and (iv) a
summary of the Hedge Transactions to which any Credit Party is a party on such
date;

(d) immediately upon any Authorized Officer of any Credit Party becoming aware
of the occurrence of any Default, including, without limitation, a Default under
Article X, a certificate of an Authorized Officer of Borrower setting forth the
details thereof and the action which Borrower is taking or proposes to take with
respect thereto;

(e) prompt notice of (i) any Material Adverse Change in the financial condition
of Borrower and its Subsidiaries, taken as a whole, or (ii) the occurrence of
any acceleration of the maturity of any Debt owing by any Credit Party or any
default under any indenture, mortgage, agreement, contract or other instrument
to which it is a party or by which it or any of its properties is bound, if such
default or acceleration might have a Material Adverse Effect;

(f) promptly upon receipt of same, any notice or other information received by
any Credit Party indicating any potential, actual or alleged (i) non-compliance
with or violation of the requirements of any Applicable Environmental Law which
is reasonably likely to result in liability to any Credit Party for fines, clean
up or any other remediation obligations or any other liability in excess of
$1,000,000 in the aggregate; (ii) release or threatened release of any Hazardous
Discharge which release would impose on any Credit Party a duty to report to a
Governmental Authority or to pay cleanup costs or to take remedial action under
any Applicable Environmental Law which is reasonably likely to result in
liability to any Credit Party for fines, clean up and other remediation
obligations or any other liability in excess of $1,000,000 in the aggregate; or
(iii) the existence of any Lien arising under any Applicable Environmental Law
securing any obligation to pay fines, clean up or other remediation costs or any
other liability in excess of $1,000,000 in the aggregate. Without limiting the
foregoing, Borrower shall provide to Banks promptly upon receipt of same copies
of all environmental consultants or engineers reports received by any Credit
Party which would render the representations and warranties contained in
Section 7.15 untrue or inaccurate in any material respect;

(g) in the event any notification is provided by any Credit Party to any Bank or
Administrative Agent pursuant to Section 8.1(f) hereof or Administrative Agent
or any Bank otherwise learns of any event or condition under which any such
notice would be required, then, upon request of Required Banks (but no more
frequently than once per calendar year), Borrower shall, within ninety (90) days
of such request, cause to be furnished to each Bank a report by an environmental
consulting firm acceptable to Administrative Agent and Required Banks, stating
that a review of such event, condition or circumstance has been undertaken (the
scope of which

 

59



--------------------------------------------------------------------------------

shall be acceptable to Administrative Agent and Required Banks) and detailing
the findings, conclusions, and recommendations of such consultant. Borrower
shall bear all expenses and costs associated with such review and updates
thereof;

(h) no later than May 1 and November 1 of each year, commencing November 1,
2010, reports of production volumes, revenue, expenses and average monthly
product prices for all oil and gas properties owned by Borrower and its
Subsidiaries with a Recognized Value of $1,000,000 or more for the periods of
six (6) months ending the preceding January 1 and July 1 respectively, which
shall be reported on a field by field basis and otherwise in form and substance
acceptable to Administrative Agent;

(i) as soon as available and in any event not later than February 28th of each
Fiscal Year of Borrower, a draft of the annual budget of Borrower and its
Subsidiaries (taken as a whole) for such Fiscal Year, reviewed by the Board of
Directors of Borrower, setting forth in reasonable detail the projected revenues
and expenses of Borrower and such Subsidiaries (taken as a whole) for such
Fiscal Year;

(j) without limiting Borrower’s obligations under Section 8.1(a) and
Section 8.1(b), promptly upon the filing thereof, copies of all final
registration statements, post effective amendments thereto and annual, quarterly
or special reports which any Credit Party shall have filed with the SEC;

(k) prompt notice of any change (i) in any Credit Party’s corporate, partnership
or limited liability company name, (ii) in the location of any Credit Party’s
chief executive office or principal place of business, or (iii) in any Credit
Party’s identity or corporate, partnership or limited liability company
structure or in the jurisdiction in which such Person is incorporated or formed;

(l) as soon as reasonably practicable after the occurrence of any major
development (adverse or otherwise) with respect to the litigation, claims and
actions described on Schedule 3 hereto, notice thereof and, to the extent
requested by Administrative Agent, copies of all material documentation (if any)
relating thereto; and

(m) from time to time such additional information regarding the financial
position or business of each Credit Party as Administrative Agent, at the
request of any Bank, may reasonably request.

Section 8.2 Business of Credit Parties. The primary business of each Credit
Party will continue to be the acquisition, exploration, development and
operation of Mineral Interests, and the production, marketing, processing and
transporting of Hydrocarbons and accompanying elements therefrom.

Section 8.3 Maintenance of Existence. Borrower shall, and shall cause each of
the other Credit Parties to, at all times (a) maintain its corporate,
partnership or limited liability company existence (as applicable) in its state
of organization, and (b) maintain its good standing and qualification to
transact business in all jurisdictions where the failure to maintain good
standing or qualification to transact business could have a Material Adverse
Effect.

 

60



--------------------------------------------------------------------------------

Section 8.4 Right of Inspection. Borrower will permit, and will cause each other
Credit Party to permit, any officer, employee or agent of Administrative Agent
or any Bank to visit and inspect any of the assets of any Credit Party, examine
each Credit Party’s books of record and accounts, take copies and extracts
therefrom, and discuss the affairs, finances and accounts of each Credit Party
with any of such Credit Party’s officers, accountants and auditors, all upon
reasonable advance notice and at such reasonable times and as often as
Administrative Agent or any Bank may desire, all at the expense of Borrower;
provided, that prior to the occurrence of an Event of Default, neither
Administrative Agent nor any Bank will require any Credit Party to incur any
unreasonable expense as a result of the exercise by Administrative Agent or any
Bank of its rights pursuant to this Section 8.4.

Section 8.5 Maintenance of Insurance. Borrower will, and will cause each other
Credit Party to, at all times maintain or cause to be maintained insurance
covering such risks as are customarily carried by businesses similarly situated
including, without limitation, the following: (a) workmen’s compensation
insurance; (b) employer’s liability insurance; (c) comprehensive general public
liability and property damage insurance in respect of all activities in which
any Credit Party might incur personal liability for the death or injury of an
employee or third person, or damage to or destruction of another’s property; and
(d) comprehensive automobile liability insurance. Borrower will, and will cause
each other Credit Party to, at all times maintain or cause to be maintained,
unless otherwise agreed or approved by Administrative Agent, a flood insurance
policy in an amount reasonably required by Administrative Agent, but in no event
less than the amount sufficient to meet the requirements of applicable Laws, the
Flood Disaster Protection Act of 1973 and the Flood Insurance Reform Act of
1994. All policies of insurance maintained by the Credit Parties pursuant to
this Section 8.5 shall name Administrative Agent as an additional insured.

Section 8.6 Payment of Taxes and Claims. Borrower will, and will cause each
other Credit Party to, pay (a) all Taxes imposed upon it or any of its assets or
with respect to any of its franchises, business, income or profits before any
material penalty or interest accrues thereon, and (b) all material claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable and which by Law have or
might become a Lien (other than a Permitted Encumbrance) on any of its assets;
provided, however, that no payment of Taxes or claims shall be required if
(i) the amount, applicability or validity thereof is currently being contested
in good faith by appropriate action promptly initiated and diligently conducted
in accordance with good business practices and no material part of the property
or assets of any Credit Party is subject to levy or execution, and (ii) the
Credit Parties, as and to the extent required in accordance with GAAP, shall
have set aside on its books, reserves (segregated to the extent required by
GAAP) deemed by it to be adequate with respect thereto.

Section 8.7 Compliance with Laws and Documents. Borrower will, and will cause
each other Credit Party to, comply with all Laws, its articles or certificate of
incorporation, certificate of limited partnership, partnership agreement,
bylaws, regulations and similar organizational documents and all Material
Agreements to which any Credit Party is a party, if a violation, alone or when
combined with all other such violations, would have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

Section 8.8 Operation of Properties and Equipment.

(a) Borrower will, and will cause each other Credit Party to, maintain, develop
and operate its Mineral Interests in a good and workmanlike manner, and observe
and comply with all of the terms and provisions, express or implied, of all oil
and gas leases relating to such properties so long as such oil and gas leases
are capable of producing Hydrocarbons and accompanying elements in paying
quantities, to the extent that the failure to so observe and comply would have a
Material Adverse Effect.

(b) Borrower will, and will cause each other Credit Party to, comply in all
respects with all contracts and agreements applicable to or relating to its
Mineral Interests or the production and sale of Hydrocarbons and accompanying
elements therefrom, except to the extent a failure to so comply would not have a
Material Adverse Effect.

(c) Borrower will, and will cause each other Credit Party to, maintain, preserve
and keep all operating equipment used with respect to its Mineral Interests in
proper repair, working order and condition, and make all necessary or
appropriate repairs, renewals, replacements, additions and improvements thereto
so that the efficiency of such operating equipment shall at all times be
properly preserved and maintained; provided, that no item of operating equipment
need be so repaired, renewed, replaced, added to or improved, if a Credit Party
shall in good faith determine that such action is not necessary or desirable for
the continued efficient and profitable operation of the business of such Credit
Party.

(d) With respect to Mineral Interests of any Credit Party which are operated by
operators other than such Credit Party, no Credit Party shall be obligated
itself to perform any undertakings contemplated by the covenants and agreements
contained in this Section 8.8 which are performable only by such operators and
are beyond the control of such Credit Party, but shall be obligated to seek to
enforce such operators’ contractual obligations to maintain, develop and operate
the Mineral Interests subject to such operating agreements.

Section 8.9 Further Assurances. Borrower will, and will cause each other Credit
Party to, execute and deliver or cause to be executed and delivered such other
and further instruments or documents and take such further action as in the
reasonable judgment of Administrative Agent may be required to carry out the
provisions and purposes of the Loan Papers including, without limitation, to
create, preserve, protect and perfect the Liens of Administrative Agent for the
ratable benefit of the Banks as required by Article V.

Section 8.10 Environmental Law Compliance and Indemnity. Borrower will, and will
cause each other Credit Party to, comply in all material respects with all
Applicable Environmental Laws, including, without limitation, (a) all licensing,
permitting, notification and similar requirements of Applicable Environmental
Laws, and (b) all provisions of Applicable Environmental Law regarding storage,
discharge, release, transportation, treatment and disposal of Hazardous
Substances. Borrower will, and will cause each other Credit Party to, promptly
pay and discharge when due all debts, claims, liabilities and obligations with
respect to any clean-up or remediation measures necessary to comply with
Applicable Environmental Laws. Borrower hereby indemnifies and agrees to defend
and hold Banks and their successors and assigns harmless from and against any
and all claims, demands, causes of action, loss, damage,

 

62



--------------------------------------------------------------------------------

liabilities, costs and expenses (including reasonable attorneys’ fees and court
costs) of any and every kind or character, known or unknown, fixed or
contingent, asserted against or incurred by any Bank at any time and from time
to time including, without limitation, those asserted or arising subsequent to
the payment or other satisfaction of the Loan, by reason of or arising out of
the ownership, construction, occupancy, operation, use and maintenance of any of
the collateral for the Loan, including matters arising out of the negligence of
Banks; provided, however, that this indemnity shall not apply with respect to
matters caused by or arising out of (i) the gross negligence or willful
misconduct of Banks (IT BEING THE EXPRESS INTENTION HEREBY THAT BANKS SHALL BE
INDEMNIFIED FROM THE CONSEQUENCES OF THEIR NEGLIGENCE); and (ii) the
construction, occupancy, operation, use and maintenance of the collateral for
the Loan by any owner, lessee or party in possession of the collateral for the
Loan subsequent to the ownership of the collateral for the Loan by Borrower. The
foregoing indemnity and agreement applies to the violation of any Applicable
Environmental Law prior to the payment or other satisfaction of the Loan and any
act, omission, event or circumstance existing or occurring on or about the
collateral for the Loan (including, without limitation, the presence on the
collateral for the Loan or release from the collateral for the Loan of asbestos
or other Hazardous Substances disposed of or otherwise present in or released
prior to the payment or other satisfaction of the Loan). It shall not be a
defense to the covenant of Borrower to indemnify that the act, omission, event
or circumstance did not constitute a violation of any Applicable Environmental
Law at the time of its existence or occurrence. The provisions of this
Section 8.10 shall survive the repayment of the Loan and shall continue
thereafter in full force and effect. In the event of the transfer of the Loan or
any portion thereof, Banks or any prior holder of the Loan and any participants
shall continue to be benefited by this indemnity and agreement with respect to
the period of such holding of the Loan.

Section 8.11 ERISA Reporting Requirements. Borrower shall furnish or cause to be
furnished to Administrative Agent:

(a) promptly and in any event (i) within thirty (30) days after any Credit Party
or any ERISA Affiliate knows or has reason to know that any ERISA Event
described in clause (a) of the definition of ERISA Event or any event described
in Section 4063(a) of ERISA with respect to any Plan of any Credit Party or any
ERISA Affiliate has occurred, and (ii) within ten (10) days after any Credit
Party or any ERISA Affiliate knows or has reason to know that any other ERISA
Event with respect to any Plan of any Credit Party or any ERISA Affiliate has
occurred or a request for minimum funding waiver under Section 412 of the Code
with respect to any Plan of any Credit Party or any ERISA Affiliate has been
made, a written notice describing such event and describing what action is being
taken or is proposed to be taken with respect thereto, together with a copy of
any notice of event that is given to the PBGC;

(b) promptly and in any event within two (2) Domestic Business Days after
receipt thereof by any Credit Party or any ERISA Affiliate from the PBGC, copies
of each notice received by any Credit Party or any ERISA Affiliate of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan;

(c) promptly and in any event within thirty (30) days after the receipt by any
Credit Party of a request therefor by a Bank, copies of any annual and other
report (including

 

63



--------------------------------------------------------------------------------

Schedule B thereto) with respect to a Plan filed by any Credit Party or any
ERISA Affiliate with the United States Department of Labor, the Internal Revenue
Service or the PBGC;

(d) promptly, and in any event within ten (10) Domestic Business Days after
receipt thereof, a copy of any correspondence any Credit Party or any ERISA
Affiliate receives from the Plan Sponsor (as defined by Section 4001(a)(10) of
ERISA) of any Plan asserting withdrawal liability pursuant to Section 4219 or
4202 of ERISA upon any Credit Party or any ERISA Affiliate, and a statement from
the chief financial officer of such Credit Party or such ERISA Affiliate setting
forth details as to the events giving rise to such withdrawal liability and the
action which such Credit Party or such ERISA Affiliate is taking or proposes to
take with respect thereto;

(e) notification within thirty (30) days of the effective date thereof of any
material increases in the benefits of any existing Plan which is not a
multi-employer plan (as defined in Section 4001(a)(3) of ERISA), or the
establishment of any new Plans, or the commencement of contributions to any Plan
to which any Credit Party or any ERISA Affiliate was not previously
contributing;

(f) notification within three (3) Domestic Business Days after any Credit Party
or any ERISA Affiliate knows or has reason to know that any such Credit Party or
any such ERISA Affiliate has or intends to file a notice of intent to terminate
any Plan under a distress termination within the meaning of Section 4041(c) of
ERISA and a copy of such notice; and

(g) promptly after receipt of written notice of commencement thereof, notice of
all (i) claims made by participants or beneficiaries with respect to any Plan
and (ii) actions, suits and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting any Credit Party or any ERISA Affiliate with respect to any
Plan, except those which, in the aggregate, if adversely determined would not
have a Material Adverse Effect.

ARTICLE IX

NEGATIVE COVENANTS

Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any amount payable under
any Note remains unpaid or any Letter of Credit remains outstanding:

Section 9.1 Debt of Borrower. Borrower will not, nor will Borrower permit any
other Credit Party to, incur, become or remain liable for any Debt other than
(a) the Obligations, (b) Debt of Borrower or any other Credit Party to Borrower
or any Subsidiary of Borrower that has provided a Facility Guaranty and the
Equity of which has been pledged to Administrative Agent pursuant to a Borrower
Pledge Agreement or a Subsidiary Pledge Agreement, (c) Debt existing on the
Effective Date and described on Schedule 5 (including extensions and renewals of
such Debt, but excluding replacements or increases of such Debt), and (d) other
Debt in an aggregate amount outstanding at any time not to exceed $2,500,000.

 

64



--------------------------------------------------------------------------------

Section 9.2 Restricted Payments. Borrower will not, nor will Borrower permit any
other Credit Party to, declare, pay or make, or incur any liability to declare,
pay or make, any Restricted Payment other than: (a) Permitted Investments; and
(b) Distributions in respect of Borrower’s Convertible Preferred Equity,
provided, that both immediately prior to and after giving effect to any such
Distribution made in cash (other than cash Distributions paid in lieu of
fractional shares of such preferred stock in an aggregate amount not to exceed
$250,000 in any consecutive twelve (12) month period): (i) no Default or Event
of Default exists; (ii) Availability is not less than fifteen percent (15%) of
the then-existing Borrowing Base; and (iii) the Leverage Ratio shall not exceed
3.5 to 1 for the most recently completed period of four (4) Fiscal Quarters for
which an officers certificate has been provided (or is due) pursuant to
Section 8.1(c).

Section 9.3 Negative Pledge. Borrower will not, nor will Borrower permit any
other Credit Party to, create, assume or suffer to exist any Lien on any asset
owned by it (other than Permitted Encumbrances). Borrower will not, nor will
Borrower permit any other Credit Party to, enter into or become subject to any
agreement (other than this Agreement) that prohibits or otherwise restricts the
right of any Credit Party to create, assume or suffer to exist any Lien in favor
of Administrative Agent for the benefit of the Banks on any Credit Party’s
assets.

Section 9.4 Consolidations and Mergers. Borrower will not and will not permit
any other Credit Party to, consolidate or merge with or into any other Person;
provided, that so long as no Default or Event of Default exists or will result,
(a) Borrower may merge or consolidate with any other Person (including any of
Borrower’s Subsidiaries) in a transaction in which the surviving entity is
Borrower and (b) any Subsidiary of Borrower may merge or consolidate with any
Person other than Borrower in a transaction in which the surviving entity is a
Subsidiary of Borrower, provided, that (i) such surviving Subsidiary has
previously provided (or contemporaneously provides) a Facility Guaranty and the
Equity owned by the Credit Parties in such surviving Subsidiary has been pledged
(or is contemporaneously pledged) to Administrative Agent pursuant to a Borrower
Pledge Agreement or a Subsidiary Pledge Agreement and (ii) if such transaction
includes an Investment, such Investment is also permitted under Section 9.8
hereof.

Section 9.5 Asset Dispositions.

(a) Borrower will not, nor will Borrower permit any other Credit Party to, sell,
lease, transfer, abandon or otherwise dispose of any Borrowing Base Properties
or effect any Borrowing Base Hedge Monetizations, except pursuant to Permitted
Asset Dispositions; provided, that no Permitted Asset Disposition shall be
permitted pursuant to this Section 9.5 unless each of the following conditions
is satisfied: (i) no Event of Default has occurred which is continuing; (ii) no
Borrowing Base Deficiency shall exist immediately after giving effect to the
application of the proceeds of such Permitted Asset Disposition and (iii) the
consideration received in respect of such Permitted Asset Disposition shall be
equal to or greater than the fair market value of such assets (as determined by
the Credit Parties in good faith).

(b) Borrower will not, nor will Borrower permit any other Credit Party to, sell,
lease, transfer, abandon or otherwise dispose of any assets (other than
Borrowing Base Properties and Equity interests in any direct or indirect
Subsidiary of Borrower), except for (i) the sale in the ordinary course of
business of Hydrocarbons produced from Borrower’s Mineral

 

65



--------------------------------------------------------------------------------

Interests, (ii) the sale, lease, transfer, abandonment or other disposition of
machinery, equipment and other personal property and fixtures which are (A) made
in connection with a release, surrender or abandonment of a well, or
(B) (1) obsolete or unneeded for their intended purpose and disposed of in the
ordinary course of business, or (2) replaced by articles of comparable
suitability owned by any Credit Party, free and clear of all Liens except
Permitted Encumbrances, (iii) the sale, lease, transfer, abandonment or other
disposition of Mineral Interests or other real properties that are not Borrowing
Base Properties, so long as such Mineral Interests or other real properties are
not necessary or useful in the operation of any Borrowing Base Property,
(iv) the sale, lease, transfer, licensing or other disposition of seismic and
other data, and (v) the sale, lease, transfer, licensing or other disposition of
any assets (other than Borrowing Base Properties and Equity interests in any
direct or indirect Subsidiary of Borrower) that are not permitted by any other
clause of this Section 9.5(b), provided, that the fair market value of all
assets sold, leased, transferred, licensed or otherwise disposed of in reliance
on this clause (v) shall not exceed $250,000 in the aggregate during any
consecutive twelve (12) month period.

(c) Other than pursuant to the exercise of options and rights listed on Schedule
3, in no event will Borrower issue, sell, transfer or dispose of, or permit any
other Credit Party to issue, sell, transfer or dispose of, any capital stock or
other Equity interest in any Subsidiary (direct or indirect) of Borrower, nor
will Borrower issue or sell, or permit any other Credit Party to issue or sell,
any capital stock or other Equity interest in any Subsidiary of Borrower or any
option, warrant or other right to acquire such capital stock or Equity interest
or security convertible into such capital stock or Equity interest, to any
Person other than Borrower or any Subsidiary of Borrower that has, to the extent
required under this Agreement, provided a Facility Guaranty and the Equity of
which has been pledged to Administrative Agent pursuant to a Borrower Pledge
Agreement or a Subsidiary Pledge Agreement or, in the case of Foreign
Subsidiaries only, issuances or sales of Equity by one Foreign Subsidiary to
another.

Section 9.6 Amendments to Organizational Documents; Other Material Agreements.
Borrower will not, nor will Borrower permit any other Credit Party to, enter
into or permit any modification or amendment of, or waive any material right or
obligation of any Person under, its certificate or articles of incorporation,
bylaws, partnership agreement, regulations or other organizational documents
other than amendments, modifications and waivers which will not, individually or
in the aggregate, have a Material Adverse Effect.

Section 9.7 Use of Proceeds. The proceeds of Borrowings under the Commitment
will not be used for any purpose other than working capital, to refinance
existing indebtedness under the Existing Credit Agreement, to finance the
acquisition, exploration, development and production of Mineral Interests and
for general corporate purposes. None of the proceeds of the Loan nor any Letter
of Credit issued hereunder will be used, directly or indirectly, (a) for the
purpose, whether immediate, incidental or ultimate, of purchasing or carrying
any Margin Stock, or (b) in violation of applicable Law or regulation
(including, without limitation, the Margin Regulations). Letters of Credit will
be issued hereunder only for the purpose of securing bids, tenders, contracts
and other obligations entered into in the ordinary course of Borrower’s
business, for the purpose of securing bonds (including, without limitation,
appeal bonds), and to secure Borrower’s obligations under Oil and Gas Hedge
Transactions; provided, that the

 

66



--------------------------------------------------------------------------------

aggregate Letter of Credit Exposure of all Banks under all Hedge Transaction
Letters of Credit shall not exceed $5,000,000 at any time.

Section 9.8 Investments. Borrower will not, nor will Borrower permit any other
Credit Party to, directly or indirectly, make any Investment other than
Permitted Investments.

Section 9.9 Transactions with Affiliates. Borrower will not, nor will Borrower
permit any other Credit Party to, engage in any material transaction with any of
their Affiliates that is not a Credit Party unless such transaction is generally
as favorable to such Credit Party as could be obtained in an arm’s length
transaction with an unaffiliated Person in accordance with prevailing industry
customs and practices. Notwithstanding the foregoing, the restrictions set forth
in this Section 9.9 shall not apply to the payment of reasonable and customary
fees to directors of Borrower who are not employees of Borrower or any
Subsidiary of Borrower.

Section 9.10 ERISA. Except in such instances where an omission or failure would
not have a Material Adverse Effect, Borrower will not, nor will Borrower permit
any other Credit Party to (a) take any action or fail to take any action which
would result in a violation of ERISA, the Code or other Laws applicable to the
Plans maintained or contributed to by it or any ERISA Affiliate, or (b) modify
the term of, or the funding obligations or contribution requirements under any
existing Plan, establish a new Plan, or become obligated or incur any liability
under a Plan that is not maintained or contributed to by any Credit Party or any
ERISA Affiliate as of the Effective Date.

Section 9.11 Hedge Transactions. Borrower will not, nor will Borrower permit any
other Credit Party to, enter into any Oil and Gas Hedge Transactions which would
(after netting all offsetting transactions) cause the volume of Hydrocarbons
with respect to which a settlement payment is calculated to exceed eight-five
percent (85%) of Borrower’s and its Subsidiaries’ anticipated production from
Proved Producing Mineral Interests during the period from the immediately
preceding settlement date (or the commencement of such Hedge Transactions if
there is no prior settlement date) to such settlement date. Borrower will not,
and will not permit any other Credit Party to, effect any Borrowing Base Hedge
Monetization other than by means of a Permitted Asset Disposition.

Section 9.12 Operating Leases and Master Leases. Borrower will not, nor will
Borrower permit any other Credit Party to, incur, become, or remain liable under
any Operating Lease which would cause the aggregate amount of all amounts
payable by the Credit Parties in any Fiscal Year under Operating Leases to be
greater than $1,000,000. Borrower will not permit, nor will Borrower allow any
other Credit Party to permit, the aggregate unamortized acquisition costs of
equipment and assets leased by the Credit Parties under Master Leases to exceed
$10,000,000 at any time.

Section 9.13 Speculative Hedge Transactions. Borrower will not, nor will
Borrower permit any other Credit Party to, enter into any commodity, interest
rate, currency or other swap, option, collar or other derivative transaction
pursuant to which any Credit Party speculates on the movement of commodity
prices, securities prices, interest rates, financial markets, currency markets
or other items; provided, that nothing contained in this Section 9.13 shall
prohibit any Credit Party from (a) entering into (or offsetting) interest rate
swaps or other interest rate hedge

 

67



--------------------------------------------------------------------------------

transactions pursuant to which such Credit Party hedges interest rate risk with
respect to the interest reasonably anticipated to be incurred pursuant to this
Agreement (b) entering into (or offsetting) Oil and Gas Hedge Transactions
permitted by Section 9.11 hereof, or (c) making Permitted Investments.

Section 9.14 Fiscal Year. Borrower shall not change its Fiscal Year.

Section 9.15 Change in Business. Borrower will not, nor will Borrower permit any
other Credit Party to, engage in any business other than the businesses
collectively engaged in by such parties on the date hereof and normal or
reasonably related extensions thereof.

ARTICLE X

FINANCIAL COVENANTS

Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any amount payable under
any Note remains unpaid or any Letter of Credit remains outstanding:

(a) As of the end of any Fiscal Quarter, commencing with the Fiscal Quarter
ending September 30, 2010, Borrower will not permit its ratio of Consolidated
Current Assets to its Consolidated Current Liabilities to be less than 1 to 1.

(b) As of the end of any Fiscal Quarter in which Borrower’s Leverage Ratio is
greater than 3.5 to 1, commencing with the Fiscal Quarter ending September 30,
2010, Borrower will not permit its Interest/Cap Ex Coverage Ratio to be less
than 1.25 to 1.

(c) As of the end of any Fiscal Quarter in which Borrower’s Leverage Ratio is
less than or equal to 3.5 to 1, commencing with the Fiscal Quarter ending
September 30, 2010, Borrower will not permit its Interest Coverage Ratio to be
less than 2.75 to 1.

(d) As of the Effective Date and as of the end of each Fiscal Quarter thereafter
until and including the Fiscal Quarter ending June 30, 2011, Borrower will not
permit its Leverage Ratio to exceed 4.5 to 1. As of the end of the Fiscal
Quarter ending September 30, 2011, and as of the end of each Fiscal Quarter
thereafter, Borrower will not permit its Leverage Ratio to exceed 4 to 1.

ARTICLE XI

DEFAULTS

Section 11.1 Events of Default. If one or more of the following events
(collectively “Events of Default” and individually an “Event of Default”) shall
have occurred and be continuing:

(a) Borrower shall fail to pay any principal of any Note or any reimbursement
obligation with respect to any Letters of Credit within one (1) Domestic
Business Day after the same becomes due;

 

68



--------------------------------------------------------------------------------

(b) Borrower shall fail to pay any accrued interest due and owing on any Note or
any fees or any other amount payable hereunder when due and such failure shall
continue for a period of five (5) Domestic Business Days following the due date;

(c) any Credit Party shall fail to observe or perform any covenant or agreement
applicable thereto contained in Section 4.5, Section 8.1(d), Article IX or
Article X;

(d) any Credit Party shall fail to observe or perform any covenant or agreement
contained in this Agreement or the other Loan Papers (other than those covered
by Section 11.1(a), Section 11.1(b) and Section 11.1(c)) and such failure
continues for a period of thirty (30) days after written notice thereof has been
given to any such Credit Party by Administrative Agent at the request of
Required Banks;

(e) any Credit Party shall fail to cause the financial statements described in
Section 8.1(a) to be accompanied by the opinion without qualification (except
for qualifications required by changes in accounting methods with which such
Credit Party’s auditors concur) of the accountants preparing such opinion, that
such financial statements were prepared in accordance with generally accepted
accounting principles and fairly present the consolidated financial position and
results of operations of such Credit Party;

(f) any representation, warranty, certification or statement made or deemed to
have been made by any Credit Party in this Agreement or by any Credit Party or
any other Person on behalf of any Credit Party in any other Loan Paper or any
other certificate, financial statement or other document delivered pursuant to
this Agreement shall prove to have been incorrect in any material respect when
made;

(g) any Credit Party shall fail to make any payment when due on any Debt in a
principal amount equal to or greater than $1,000,000, or any event or condition
(i) shall occur which results in the acceleration of the maturity of any Debt of
any such Credit Party in a principal amount equal to or greater than $1,000,000,
or (ii) shall occur which entitles (or, with the giving of notice or lapse of
time or both, would unless cured or waived, entitle) the holder of such Debt to
accelerate the maturity thereof;

(h) any Credit Party shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar Law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate,
partnership or limited liability company action to authorize any of the
foregoing;

(i) an involuntary case or other proceeding shall be commenced against any
Credit Party seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any

 

69



--------------------------------------------------------------------------------

substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against any Credit Party under the federal
bankruptcy Laws as now or hereafter in effect;

(j) one (1) or more judgments or orders for the payment of money aggregating in
excess of $1,000,000 shall be rendered against any Credit Party and such
judgment or order (i) shall continue unsatisfied and unstayed for a period of
sixty (60) days, or (ii) is not fully paid and satisfied or stayed prior to the
date on which any of its assets may be lawfully sold to satisfy such judgment or
order;

(k) this Agreement or any other Loan Paper shall cease to be in full force and
effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by any Credit Party, or any Credit
Party shall deny that it has any further liability or obligation under any of
the Loan Papers, or any Lien created by the Loan Papers shall for any reason
(other than the express release thereof by a written instrument executed by
Administrative Agent in accordance with the Loan Papers) cease to be a valid,
first priority, perfected Lien (subject only to Permitted Encumbrances) upon any
of the property purported to be covered thereby and as a result thereof the
Required Reserve Value of the Mineral Interests held by Borrower ceases to be
subject to such Liens under the Loan Papers; or

(l) a Change of Control shall occur;

then, and in every such event, Administrative Agent shall without presentment,
notice or demand (unless expressly provided for herein) of any kind (including,
without limitation, notice of intention to accelerate and acceleration), all of
which are hereby waived, (A) if requested by Required Banks, terminate the
Commitment and it shall thereupon terminate, and (B) if requested by Required
Banks, take such other actions as may be permitted by the Loan Papers including,
without limitation, declaring the Notes, or any of them, (together with accrued
interest thereon) to be, and the Notes, or any of them, shall thereupon become,
immediately due and payable; provided, that in the case of any of the Events of
Default specified in Section 11.1(h) or Section 11.1(i), without any notice to
Borrower or any other Credit Party or any other act by Administrative Agent or
Banks, the Commitment shall thereupon terminate and the Notes (together with
accrued interest thereon) shall become immediately due and payable, without
presentment, notice or demand of any kind, including, without limitation, notice
of intention to accelerate and acceleration.

ARTICLE XII

AGENTS

Section 12.1 Appointment and Authority. Each of the Banks and the Letter of
Credit Issuer hereby irrevocably appoints Bank of America to act on its behalf
as Administrative Agent hereunder and under the other Loan Papers and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Administrative Agent,
the Banks and the Letter of Credit Issuer, and neither Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions.

 

70



--------------------------------------------------------------------------------

Section 12.2 Rights as a Bank. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not Administrative Agent
and the term “Bank” or “Banks” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not Administrative Agent hereunder and without any duty to account
therefor to the Banks.

Section 12.3 Exculpatory Provisions. Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Papers. Without limiting the generality of the foregoing, Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Papers that Administrative Agent is
required to exercise as directed in writing by the Required Banks (or such other
number or percentage of the Banks as shall be expressly provided for herein or
in the other Loan Papers), provided, that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Paper or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Papers, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Banks (or such other
number or percentage of the Banks as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 14.2 and 11.1) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent by Borrower, a Bank or the Letter of Credit
Issuer.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Paper, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Paper or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

71



--------------------------------------------------------------------------------

Section 12.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Bank or the Letter of Credit Issuer,
Administrative Agent may presume that such condition is satisfactory to such
Bank or the Letter of Credit Issuer unless Administrative Agent shall have
received notice to the contrary from such Bank or the Letter of Credit Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.
Administrative Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 12.5 Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Paper by or through any one or more sub agents appointed by Administrative
Agent. Administrative Agent and any such sub agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article XII shall apply to
any such sub agent and to the Related Parties of Administrative Agent and any
such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Section 12.6 Resignation of Administrative Agent. (a) Administrative Agent may
at any time give notice of its resignation to the Banks, the Letter of Credit
Issuer and Borrower. Upon receipt of any such notice of resignation, the
Required Banks shall have the right, in consultation with Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Banks and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Banks and the Letter of Credit Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that if Administrative Agent shall notify Borrower and the
Banks that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Papers (except that in the
case of any collateral security held by Administrative Agent on behalf of the
Banks or the Letter of Credit Issuer under any of the Loan Papers, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Bank and the Letter of
Credit Issuer directly, until such time as the Required Banks appoint a
successor Administrative Agent as provided for above in this Section 12.6. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become

 

72



--------------------------------------------------------------------------------

vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Papers (if not already discharged therefrom as provided above in this
Section 12.6). The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Papers, the provisions of this
Article XII and Section 14.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section 12.6 shall also constitute its resignation as Letter of Credit Issuer
and Swing Line Bank. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Letter of Credit Issuer and Swing Line Bank, (ii) the retiring Letter of Credit
Issuer and Swing Line Bank shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Papers, and (iii) the
successor Letter of Credit Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of the retiring Letter of Credit Issuer with
respect to such Letters of Credit.

Section 12.7 Non-Reliance on Administrative Agent and Other Banks. Each Bank and
the Letter of Credit Issuer acknowledges that it has, independently and without
reliance upon Administrative Agent or any other Bank or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank and the Letter of Credit Issuer also acknowledges that it
will, independently and without reliance upon Administrative Agent or any other
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Paper or any related agreement or any document furnished hereunder or
thereunder.

Section 12.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Book Runners, Lead Arrangers or Syndication Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Papers, except in
its capacity, as applicable, as Administrative Agent, a Bank or the Letter of
Credit Issuer hereunder.

Section 12.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Exposure shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

73



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, aggregate Letter of Credit Exposure of
all Banks and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Banks, the Letter of Credit Issuer and Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Banks, the Letter of Credit Issuer and Administrative Agent and their
respective agents and counsel and all other amounts due the Banks, the Letter of
Credit Issuer and Administrative Agent under Sections 2.1(b), 2.12, 2.13, 2.14
and 14.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Letter of Credit Issuer to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to the Banks and the Letter of Credit
Issuer, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.1(b), 2.12, 2.13, 2.14 and 14.3.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Bank or the Letter
of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Bank or the Letter of
Credit Issuer to authorize Administrative Agent to vote in respect of the claim
of any Bank or the Letter of Credit Issuer in any such proceeding.

Section 12.10 Collateral and Guarantee Matters. Banks and the Letter of Credit
Issuer irrevocably authorize Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by Administrative
Agent under any Loan Paper (i) upon termination of the Total Commitment and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to
Administrative Agent and the Letter of Credit Issuer shall have been made),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Paper, or (iii) subject to
Section 14.2, if approved, authorized or ratified in writing by the Required
Banks;

(b) to subordinate any Lien on any property granted to or held by Administrative
Agent under any Loan Paper to the holder of any Lien on such property that is
permitted by clause (k) of the definition of the term “Permitted Encumbrances”;
and

(c) to release GeoMet Operating, GeoMet Gathering or any existing or future
Domestic Subsidiary from its respective obligations under any Facility Guarantee
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

74



--------------------------------------------------------------------------------

Upon request by Administrative Agent at any time, the Required Banks will
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release GeoMet
Operating, GeoMet Gathering or any existing or future Domestic Subsidiary from
its respective obligations under any Facility Guarantee pursuant to this
Section 12.10.

ARTICLE XIII

PROTECTION OF YIELD; CHANGE IN LAWS

Section 13.1 Basis for Determining Interest Rate Applicable to Eurodollar
Tranches Inadequate. If on or prior to the first day of any Interest Period with
respect to a Borrowing:

(a) Banks having fifty percent (50%) or more of the aggregate amount of the
Total Commitment advise Administrative Agent that deposits in dollars (in the
applicable amounts) are not being offered to such Banks in the relevant market
for such Interest Period, or

(b) Banks having fifty percent (50%) or more of the aggregate amount of the
Total Commitment advise Administrative Agent that the Adjusted LIBOR Rate as
determined by Administrative Agent will not adequately and fairly reflect the
cost to such Banks of funding their respective shares of the requested Borrowing
which will be subject to a Eurodollar Tranche for such Interest Period;

Administrative Agent shall give notice thereof to Borrower and Banks, whereupon
the obligations of Banks to allow interest to be computed by reference to the
Adjusted LIBOR Rate shall be suspended until Administrative Agent notifies
Borrower that the circumstances giving rise to such suspension no longer exist.
Unless Borrower notifies Administrative Agent at least two (2) Domestic Business
Days before the date of any Borrowing for which a Request for Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as an Adjusted Base Rate Borrowing.

Section 13.2 Illegality of Eurodollar Tranches.

(a) If, after the date of this Agreement, the adoption of any applicable Law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Eurodollar Lending Office) with any request or
directive (whether or not having the force of Law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Bank (or its Eurodollar Lending Office) to make, maintain or fund any portion of
the Loan subject to a Eurodollar Tranche and such Bank shall so notify
Administrative Agent, Administrative Agent shall forthwith give notice thereof
to the other Banks and Borrower. Until such Bank notifies Borrower and
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to maintain or fund any portion of the
Loan subject to a Eurodollar Tranche shall be suspended. Before giving any
notice to Administrative Agent pursuant to this Section 13.2, such Bank shall
designate a different Eurodollar Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. If such Bank shall determine that it may
not

 

75



--------------------------------------------------------------------------------

lawfully continue to maintain and fund any portion of the Loan outstanding
subject to a Eurodollar Tranche to maturity and shall so specify in such notice,
Borrower shall immediately convert the principal amount of the Loan which is
subject to a Eurodollar Tranche of such Bank to an Adjusted Base Rate Tranche of
an equal principal amount from such Bank (on which interest and principal shall
be payable contemporaneously with the unaffected Eurodollar Tranches of the
other Banks).

(b) No Bank shall be required to make the Loan (or any portion thereof)
hereunder if the making of the Loan (or any portion thereof) would be in
violation of any Law applicable to such Bank.

Section 13.3 Increased Cost of Eurodollar Tranche. If after the date hereof, the
adoption of any applicable Law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Lending Office) with
any request or directive (whether or not having the force of Law) of any such
authority, central bank or comparable agency:

(a) shall subject any Bank (or its Lending Office) to any tax, duty or other
charge with respect to maintaining or funding any portion of the Loan subject to
a Eurodollar Tranche, its Note or its obligation to allow interest to be
computed by reference to the Adjusted LIBOR Rate or shall change the basis of
taxation of payments to any Bank (or its Lending Office) of the principal of or
interest on any portion of the Loan which is subject to any Eurodollar Tranche
or any other amounts due under this Agreement in respect of any portion of the
Loan which is subject to any Eurodollar Tranche or its obligation to allow
interest to be computed by reference to the Adjusted LIBOR Rate (except for
changes in the rate of Tax on the overall net income of such Bank or its Lending
Office imposed by the jurisdiction in which such Bank’s principal executive
office or Lending Office is located); or

(b) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Tranche any such requirement included in an applicable
Eurodollar Reserve Percentage) against assets of, deposits with or for the
account of or credit extended by, any Bank’s Lending Office or shall impose on
any Bank (or its Lending Office) or the applicable interbank Eurodollar market
or any other condition affecting Eurodollar Tranches, its Note or its obligation
to allow interest to be computed by reference to the Adjusted LIBOR Rate;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of funding or maintaining any portion of the Loan subject to
a Eurodollar Tranche, or to reduce the amount of any sum received or receivable
by such Bank (or its Lending Office) under this Agreement or under its Note with
respect thereto, by an amount deemed by such Bank to be material, then, within
fifteen (15) days after demand by such Bank (with a copy to Administrative
Agent), Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank for such increased cost or reduction. Each Bank will
promptly notify Borrower and Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Bank to
compensation pursuant to this Section 13.3 and will

 

76



--------------------------------------------------------------------------------

designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Bank, be otherwise disadvantageous to such Bank. A certificate of any Bank
claiming compensation under this Section 13.3 and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.

Section 13.4 Adjusted Base Rate Tranche Substituted for Affected Eurodollar
Tranche. If (a) the obligation of any Bank to fund or maintain any portion of
the Loan subject to a Eurodollar Tranche has been suspended pursuant to
Section 13.2, or (b) any Bank has demanded compensation under Section 13.3 and
Borrower shall, by at least five (5) Eurodollar Business Days prior notice to
such Bank through Administrative Agent, have elected that the provisions of this
Section 13.4 shall apply to such Bank, then, unless and until such Bank notifies
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply:

(i) any Tranche that would otherwise be characterized by such Bank as a
Eurodollar Tranche shall instead be deemed an Adjusted Base Rate Tranche (on
which interest and principal shall be payable contemporaneously with the
unaffected Eurodollar Tranches of the other Banks); and

(ii) after all of its Eurodollar Tranches have been repaid, all payments of
principal which would otherwise be applied to repay its Eurodollar Tranches
shall be applied to repay its Adjusted Base Rate Tranches instead.

Section 13.5 Capital Adequacy. If after the date hereof, the adoption of any
applicable Law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof, by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Lending Office) with any request or
directive (whether or not having the force of Law), shall:

(a) impose, modify or deem applicable any reserve, special deposit, compensatory
loan, deposit insurance, capital adequacy, minimum capital, capital ratio or
similar requirement against all or any assets held by, deposits or accounts
with, credit extended by or to, or commitments to extend credit or any other
acquisition of funds by any Bank (or its Lending Office), or impose on any Bank
(or its Lending Office) any other condition, with respect to the maintenance by
such Bank of all or any part of its Commitment; or

(b) subject any Bank (or its Lending Office) to, or cause the termination or
reduction of a previously granted exemption with respect to, any Tax with
respect to the maintenance by such Bank of all or any part of its Commitment
(other than Taxes assessed against such Bank’s overall net income);

and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of maintaining its Commitment or to reduce the amount of any
sums received or receivable by it (or its Lending Office) under this Agreement
or any other Loan Paper, or to reduce the rate of return on such Bank’s equity
in connection with this Agreement, as the case may be, by an

 

77



--------------------------------------------------------------------------------

amount which such Bank deems material then, in any such case, within fifteen
(15) days of demand by such Bank (or its Lending Office) (with a copy to
Administrative Agent), Borrower shall pay to such Bank (or its Lending Office)
such additional amount or amounts as will compensate such Bank for any
additional cost, reduced benefit, reduced amount received or reduced rate of
return. Each Bank will promptly notify Borrower and Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section 13.5. A certificate
of any Bank claiming compensation under this Section 13.5 and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, such Bank may use any
reasonable averaging and attribution methods.

Without limiting the foregoing, in the event any event or condition described in
this Section 13.5 shall occur or arise which relates to the maintenance by any
Bank of that part of its Commitment which is in excess of its Commitment
Percentage of the Borrowing Base then in effect (such excess portion of such
Commitment of any Bank is hereinafter referred to as its “Surplus Commitment”),
such Bank shall notify Administrative Agent and Borrower of the occurrence of
such event or the existence of such condition and of the amount of a fee (to be
computed on a per annum basis with respect to such Bank’s Surplus Commitment)
which such Bank determines in good faith will compensate such Bank for such
additional cost, reduced benefit, reduced amount received or reduced rate of
return. Within five (5) Domestic Business Days following receipt of such notice,
Borrower shall notify such Bank whether it accepts or rejects such fee (if
Borrower fails to timely respond to such notice it will be deemed to have
accepted such fee). If Borrower rejects such fee, the applicable Commitment of
each Bank will be automatically and permanently reduced to the Borrowing Base
applicable to such Commitment and then in effect. If Borrower accepts such fee,
such fee shall accrue from and after the date of such Bank’s notice and shall be
payable in arrears (based on the daily average balance of such Bank’s Surplus
Commitment) on the last day of each Fiscal Quarter and on the Termination Date.
Such fee shall be in lieu of any amounts to which such Bank would otherwise be
entitled in respect of its Surplus Commitment pursuant to the other provisions
of this Section 13.5 for the period on and after the date of such notice unless
such Bank determines that such fee is not adequate to fully compensate such Bank
for any additional cost, reduced benefit, reduced amount received or reduced
rate of return such Bank may thereafter incur in respect of such Bank’s Surplus
Commitment. In that event such Bank shall be entitled to such additional
compensation to which such Bank is otherwise entitled pursuant to this
Section 13.5.

Section 13.6 Taxes. Subject to Section 3.4, all amounts payable by Borrower
under the Loan Papers (whether principal, interest, fees, expenses, or
otherwise) to or for the account of each Bank shall be paid in full, free of any
deductions or withholdings for or on account of any Taxes. Except as provided in
Section 3.4, if Borrower is prohibited by Law from paying any such amount free
of any such deductions and withholdings then (at the same time and in the same
manner that such original amount is otherwise due under the Loan Papers)
Borrower shall pay to or for the account of such Bank such additional amount as
may be necessary in order that the actual amount received by such Bank after
deduction and/or withholding (and after payment of any additional Taxes due as a
consequence of the payment of such additional amount, and so on) will equal the
amount such Bank would have received if such deduction or withholding were not
made.

 

78



--------------------------------------------------------------------------------

Section 13.7 Discretion of Banks as to Manner of Funding. Notwithstanding any
provisions of this Agreement to the contrary, each Bank shall be entitled to
fund and maintain its funding of all or any part of its Commitment in any manner
it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Bank had
actually funded and maintained the Loan (or any portion thereof) subject to a
Eurodollar Tranche during the Interest Period for the Loan (or any portion
thereof) through the purchase of deposits having a maturity corresponding to the
last day of such Interest Period and bearing an interest rate equal to the
Adjusted LIBOR Rate for such Interest Period.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Notices; Electronic Communication.

(a) Except as provided in Section 14.1(b) below, all notices, requests and other
communications to any party hereunder shall be in writing (including bank wire,
telecopy, e-mail or similar writing) and shall be given (i) if to Administrative
Agent or any Bank, to such party at its address, e-mail address, telex or
telecopy number set forth on Schedule 1 hereof, or (ii) if to Borrower, at the
address, e-mail address, telex or telecopy number for Borrower set forth on the
signature page hereto or such other address, e-mail address, telex or telecopy
number as such party may hereafter specify for the purpose by notice to
Administrative Agent and Borrower, as the case may be. Each such notice, request
or other communication shall be effective (A) if given by telecopy, when such
telecopy is transmitted to the telecopy number specified in this Section 14.1
and the appropriate answerback is received or receipt is otherwise confirmed,
(B) if given by mail, five (5) days after deposit in the mails with first class
postage prepaid, addressed as aforesaid, (C) if given by e-mail, as provided in
subsection (b) below, or (D) if given by any other means, when delivered at the
address specified in this Section 14.1; provided, that notices to Administrative
Agent under Article II or Article III shall not be effective until received.

(b) Notices and other communications to Banks and Letter of Credit Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided, that the foregoing shall not apply to notices to
any Bank or Letter of Credit Issuer pursuant to Article II if such Bank or
Letter of Credit Issuer, as applicable, has notified Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided, that approval of
such procedures may be limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the

 

79



--------------------------------------------------------------------------------

next Domestic Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 14.2 Waivers and Amendments; Acknowledgments.

(a) No failure or delay (whether by course of conduct or otherwise) by any Bank
or Administrative Agent in exercising any right, power or remedy which they may
have under any of the Loan Papers shall operate as a waiver thereof or of any
other right, power or remedy, nor shall any single or partial exercise by any
Bank or Administrative Agent of any such right, power or remedy preclude any
other or further exercise thereof or of any other right, power or remedy. No
waiver of any provision of any Loan Paper and no consent to any departure
therefrom shall ever be effective unless it is in writing and signed by Required
Banks and/or Administrative Agent in accordance with Section 14.2(c) hereof, and
then such waiver or consent shall be effective only in the specific instances
and for the purposes for which given and to the extent specified in such
writing. No notice to or demand on Borrower shall in any case of itself entitle
Borrower to any other or further notice or demand in similar or other
circumstances. This Agreement and the other Loan Papers set forth the entire
understanding and agreement of the parties hereto and thereto with respect to
the transactions contemplated herein and therein and supersede all prior
discussions and understandings with respect to the subject matter hereof and
thereof, and no modification or amendment of or supplement to this Agreement or
the other Loan Papers shall be valid or effective unless the same is in
compliance with Section 14.2(c).

(b) Borrower represents, warrants, acknowledges and admits that (i) it has been
advised by counsel in the negotiation, execution and delivery of the Loan Papers
to which it is a party, (ii) it has made an independent decision to enter into
this Agreement and the other Loan Papers to which it is a party, without
reliance on any representation, warranty, covenant or undertaking by Banks or
Agents whether written, oral or implicit, other than as expressly set out in
this Agreement or in another Loan Paper delivered on or after the date hereof,
(iii) there are no representations, warranties, covenants, undertakings or
agreements by any Bank or any Agent as to the Loan Papers except as expressly
set out in this Agreement or in another Loan Paper delivered on or after the
date hereof, (iv) neither any Bank nor any Agent owes any fiduciary duty to
Borrower or any other Credit Party with respect to any Loan Paper or the
transactions contemplated thereby, (v) the relationship pursuant to the Loan
Papers between Borrower, on one hand, and Banks and Agents, on the other hand,
is and shall be solely that of debtor and creditor, respectively, (vi) no
partnership or joint venture exists with respect to the Loan Papers between
Borrower and any Bank or any Agent, (vii) should an Event of Default or Default
occur or exist each Bank and each Agent will determine in its sole and absolute
discretion and for its own reasons what remedies and actions it will or will not
exercise or take at that time, (viii) without limiting any of the foregoing,
Borrower is not relying upon any representation or covenant by any Bank or any
Agent or any representative thereof, and no such representation or covenant has
been made, that any Bank or any Agent will, at the time of an Event of Default,
or at any other time, waive, negotiate, discuss, or take or refrain from taking
any action permitted under the Loan Papers with respect to any such Event of
Default or Default or any other provision of the Loan Papers, and (ix) each Bank
has relied upon the truthfulness of the

 

80



--------------------------------------------------------------------------------

acknowledgments in this Section 14.2(b) in deciding to execute and deliver this
Agreement and to make the Loan.

(c) Any provision of this Agreement, the Notes or the other Loan Papers may be
amended or waived if, but only if such amendment or waiver is in writing and is
signed by Borrower and Required Banks or by Borrower and Administrative Agent
with the consent of Required Banks (and, if the rights or duties of
Administrative Agent, the Letter of Credit Issuer, or Swing Line Bank are
affected thereby, by Administrative Agent, the Letter of Credit Issuer and Swing
Line Bank, as applicable); provided, that no such amendment or waiver shall,
unless signed by each Bank affected thereby, (i) increase the Commitment of any
Bank or subject any Bank to any additional obligation, (ii) forgive any of the
principal of or reduce the rate of interest on the Loan or any fees hereunder,
(iii) postpone the Termination Date or any date fixed for any payment of
principal of or interest on the Loan or any fees hereunder, (iv) change the
definition of “Required Banks”, or the number of Banks which shall be required
for the Banks or any of them to take any action under this Section 14.2 or any
other provision of this Agreement, (v) permit any Credit Party to assign any of
its rights hereunder, (vi) amend or waive any of the provisions of Article IV or
the definitions contained in Section 1.1 applicable thereto, (vii) provide for
release or substitution of all or substantially all of the collateral for the
Obligations or any portion of the Obligation other than releases made in
connection with sales of collateral which are expressly permitted by Section 9.5
hereof; (viii) release any Domestic Subsidiary as a guarantor under the Loan
Papers (except as set forth in Section 12.10(c) or the Facility Guaranty); or
(ix) change Section 2.11 or Section 3.2 in a manner that would alter the pro
rata sharing of payments required thereby; provided, further, that no such
amendment or waiver shall, unless signed by all Banks, amend or waive any of the
provisions of Section 6.1 or Section 6.2 or the definitions contained in
Section 1.1 applicable thereto. Borrower, Administrative Agent and each Bank
further acknowledge that any decision by Administrative Agent or any Bank to
enter into any amendment, waiver or consent pursuant hereto shall be made by
such Bank or Administrative Agent in its sole discretion, and in making any such
decision Administrative Agent and each such Bank shall be permitted to give due
consideration to any credit or other relationship Administrative Agent or any
such Bank may have with Borrower, any other Credit Party or any Affiliate of any
Credit Party.

Section 14.3 Expenses; Documentary Taxes; Indemnification.

(a) Borrower shall pay (i) all reasonable out-of-pocket expenses of
Administrative Agent, including reasonable fees and disbursements of special
counsel for Administrative Agent, in connection with the preparation of this
Agreement and the other Loan Papers and, if appropriate, the recordation of the
Loan Papers (subject to the limitations in Borrower’s commitment letter with
Administrative Agent), any waiver or consent hereunder or any amendment hereof
or any Default or alleged Default hereunder, and (ii) if an Event of Default
occurs, all reasonable out-of-pocket expenses incurred by Administrative Agent
and each Bank, including reasonable fees and disbursements of counsel in
connection with such Event of Default and collection and other enforcement
proceedings resulting therefrom, fees of auditors and consultants incurred in
connection therewith and investigation expenses incurred by Administrative Agent
and each Bank in connection therewith. Borrower shall indemnify each Bank
against any Taxes imposed by reason of the execution and delivery of this
Agreement or the Notes (other than Taxes in respect of the net income of such
Bank).

 

81



--------------------------------------------------------------------------------

(b) Borrower agrees to indemnify each Indemnified Entity (as defined below),
upon demand, from and against any and all liabilities, obligations, claims,
losses, damages, penalties, fines, actions, judgments, suits, settlements,
costs, expenses or disbursements (including reasonable fees of attorneys,
accountants, experts and advisors) of any kind or nature whatsoever (in this
section collectively called “liabilities and costs”) which to any extent (in
whole or in part) may be imposed on, incurred by, or asserted against such
Indemnified Entity resulting from the Loan Papers or the Loans (including any
violation or noncompliance with any Applicable Environmental Laws by any Credit
Party or any liabilities or duties of any Credit Party or of any Indemnified
Entity with respect to Hazardous Substances found in or released into the
environment).

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY
CLAIM OR THEORY OF STRICT LIABILITY OR ARE IN ANY EXTENT CAUSED, IN WHOLE OR IN
PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNIFIED ENTITY,

provided, only, that no Indemnified Entity shall be entitled under this
Section 14.3(b) to receive indemnification for that portion, if any, of any
liabilities and costs which is proximately caused by its own individual gross
negligence or willful misconduct, or by its own individual actions with respect
to the collateral for the Loan in its possession, IT BEING THE INTENTION OF THE
PARTIES HERETO THAT NO INDEMNIFIED ENTITY SHALL BE LIABLE FOR THE CONSEQUENCES
OF ITS ORDINARY NEGLIGENCE. As used in this Section 14.3(b) the term
“Indemnified Entity” refers to each Bank, each Agent, and each director,
officer, agent, trustee, manager, attorney, employee, representative and
Affiliate of any such Person.

Section 14.4 Right and Sharing of Set-Offs.

(a) Upon the occurrence and during the continuance of any Event of Default, each
Bank is hereby authorized at any time and from time to time, to the fullest
extent permitted by Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Bank to or for the credit or the account
of any Credit Party against any and all of the obligations now or hereafter
existing under this Agreement and any Note held by such Bank, irrespective of
whether or not such Bank shall have made any demand under this Agreement or such
Note and although such obligations may be unmatured. Each Bank agrees promptly
to notify such Credit Party after any such setoff and application made by such
Bank, provided, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Bank under this
Section 14.4(a) are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which such Bank may have.

(b) Each Bank agrees that if it shall, by exercising any right of setoff or
counterclaim or otherwise, receive payment after the occurrence and during the
continuance of an Event of Default of a proportion of the aggregate amount of
principal and interest due with respect to the Loan which is greater than the
proportion received by any other Bank in respect of the Loan, the Bank receiving
such proportionately greater payment shall purchase such participations in the
interests in the Loan held by the other Banks, and such other adjustments

 

82



--------------------------------------------------------------------------------

shall be made, as may be required so that all such payments of principal and
interest with respect to the Loan held by Banks shall be shared by Banks ratably
in accordance with their respective Commitment Percentages; provided, that
nothing in this Section 14.4 shall impair the right of any Bank to exercise any
right of setoff or counterclaim it may have and to apply the amount subject to
such exercise to the payment of indebtedness of any Credit Party other than its
indebtedness under the Loan. Borrower agrees, to the fullest extent it may
effectively do so under applicable Law, that Participants may exercise rights of
setoff or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of Borrower in
the amount of such participation.

Section 14.5 Survival. All of the various representations, warranties,
covenants, indemnities and agreements in the Loan Papers shall survive the
execution and delivery of this Agreement and the other Loan Papers and the
performance hereof and thereof, including the making or granting of the Loan and
the delivery of the Notes and the other Loan Papers, and shall further survive
until all of the Obligations are paid in full to Banks and Administrative Agent
and all of Banks’ obligations to Borrower are terminated (provided, that to the
extent expressly provided in any indemnification clause contained herein or in
any other Loan Paper, such indemnification obligation shall survive payment in
full of the Obligations and termination of the obligations of Banks to Borrower
hereunder). All statements and agreements contained in any certificate or other
instrument delivered by Borrower to any Bank or Administrative Agent under any
Loan Paper shall be deemed representations and warranties by Borrower or
agreements and covenants of Borrower under this Agreement. The representations,
warranties and covenants made by any Credit Party (as applicable) in the Loan
Papers, and the rights, powers and privileges granted to Banks and
Administrative Agent in the Loan Papers, are cumulative, and, except for
expressly specified waivers and consents, no Loan Paper shall be construed in
the context of another to diminish, nullify, or otherwise reduce the benefit to
Banks and Administrative Agent of any such representation, warranty, covenant,
right, power or privilege. In particular and without limitation, no exception
set out in this Agreement to any representation, warranty or covenant herein
contained shall apply to any similar representation, warranty or covenant
contained in any other Loan Paper, and each such similar representation,
warranty or covenant shall be subject only to those exceptions which are
expressly made applicable to it by the terms of the various Loan Papers.

Section 14.6 Limitation on Interest. Each Bank, each Agent, Borrower, each other
Credit Party and any other parties to the Loan Papers intend to contract in
strict compliance with applicable usury Law from time to time in effect. In
furtherance thereof such Persons stipulate and agree that none of the terms and
provisions contained in the Loan Papers shall ever be construed to create a
contract to pay, for the use, forbearance or detention of money, interest in
excess of the Maximum Lawful Rate. None of Borrower, any other Credit Party, nor
any present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
Maximum Lawful Rate and the provisions of this Section 14.6 shall control over
all other provisions of the Loan Papers which may be in conflict or apparent
conflict herewith. Each Bank and Administrative Agent expressly disavow any
intention to charge or collect excessive unearned interest or finance charges in
the event the maturity of any Obligation is accelerated. If (a) the maturity of
any Obligation is accelerated for any reason, (b) any Obligation is prepaid and
as a result any amounts held to constitute interest are determined to

 

83



--------------------------------------------------------------------------------

be in excess of the Maximum Lawful Rate, or (c) any Bank or any other holder of
any or all of the Obligations shall otherwise collect moneys which are
determined to constitute interest which would otherwise increase the interest on
any or all of the Obligations to an amount in excess of the Maximum Lawful Rate,
then all such sums determined to constitute interest in excess of the Maximum
Lawful Rate shall, without penalty, be promptly applied to reduce the then
outstanding principal of the related Obligations or, at any Bank’s or such
holder’s option, promptly returned to Borrower or the other payor thereof upon
such determination. In determining whether or not the interest paid or payable,
under any specific circumstance, exceeds the Maximum Lawful Rate, Administrative
Agent, Banks, Borrower and the other Credit Parties (and any other payors or
payees thereof) shall to the greatest extent permitted under applicable Law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
and (iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the instrument evidencing the
Obligations in accordance with the amounts outstanding from time to time
thereunder and the Maximum Lawful Rate in order to lawfully charge the Maximum
Lawful Rate.

Section 14.7 Invalid Provisions. If any provision of the Loan Papers is held to
be illegal, invalid, or unenforceable under present or future Laws effective
during the term thereof, such provision shall be fully severable, the Loan
Papers shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part thereof, and the remaining
provisions thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of the Loan Papers a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.

Section 14.8 Successors and Assigns.

(a) Each Loan Paper binds and inures to the parties to it, any intended
beneficiary of it, and each of their respective successors and permitted
assigns. Neither Borrower nor any other Credit Party may assign or transfer any
rights or obligations under any Loan Paper without first obtaining all Banks’
consent, and any purported assignment or transfer without all Banks’ consent is
void. No Bank may transfer, pledge, assign, sell any participation in, or
otherwise encumber its portion of the Obligations except as permitted by clauses
(b) or (c) below.

(b) Any Bank may (subject to the provisions of this section, in accordance with
applicable Law, in the ordinary course of its business, and at any time) sell to
one or more commercial banks or institutional investors, or to Affiliates of the
selling Bank (each a “Participant”) participating interests in its portion of
the Obligations. The selling Bank remains a “Bank” under the Loan Papers, the
Participant does not become a “Bank” under the Loan Papers, and the selling
Bank’s obligations under the Loan Papers remain unchanged. The selling Bank
remains solely responsible for the performance of its obligations and remains
the holder of its share of the outstanding Loan for all purposes under the Loan
Papers. Borrower and Administrative Agent shall continue to deal solely and
directly with the selling Bank in connection with that Bank’s rights and
obligations under the Loan Papers, and each Bank must

 

84



--------------------------------------------------------------------------------

retain the sole right and responsibility to enforce due obligations of Borrower
and/or any other Credit Party. Participants have no rights under the Loan Papers
except certain approval rights as provided below. Subject to the following, each
Bank may obtain (on behalf of its Participants) the benefits of Article XIII
with respect to all participations in its part of the Obligations outstanding
from time to time so long as Borrower is not obligated to pay any amount in
excess of the amount that would be due to that Bank under Article XIII
calculated as though no participations have been made. No Bank may sell any
participating interest under which the Participant has any rights to approve any
amendment, modification, or waiver of any Loan Paper except to the extent such
amendment, modification or waiver would (i) extend the Termination Date,
(ii) reduce the interest rate or fees applicable to the Commitments or any
portion of the Loan in which such Participant is participating, or postpone the
payment of any thereof, or (iii) release all or substantially all of the
collateral or guarantees securing any portion of the Total Commitment or the
Loan in which such Participant is participating. In addition, each agreement
creating any participation must include an agreement by the Participant to be
bound by the provisions of Section 14.14.

(c) Each Bank may make assignments to the Federal Reserve Bank. Each Bank may
also assign to one or more Banks, Affiliates of a Bank, Approved Funds or other
financial institutions (each an “Assignee”) all or any part of its rights and
obligations under the Loan Papers so long as (i) the assignor Bank and Assignee
execute and deliver to Letter of Credit Issuer, Administrative Agent, Swing Line
Bank and Borrower for their consent and acceptance (that may not be unreasonably
withheld) an assignment and assumption agreement in substantially the form of
Exhibit F (an “Assignment and Assumption Agreement”) and pay to Administrative
Agent a processing fee of $3,500 (which fee may be waived by Administrative
Agent in its sole discretion), (ii) the Assignee acquires an identical
percentage interest in the Commitment of the assignor Bank and an identical
percentage of the interests in the outstanding Loan held by such assignor Bank,
(iii) the Commitment to be assigned is a minimum of $5,000,000, and (iv) the
conditions (including, without limitation, minimum amounts of the Total
Commitment that may be assigned or that must be retained) for that assignment
set forth in the applicable Assignment and Assumption Agreement are satisfied;
provided, however, that (x) the consents of Administrative Agent and Borrower
shall not be required for an assignment to a Bank, an Affiliate of a Bank or an
Approved Fund, (y) the consent of Borrower shall not be required if an Event of
Default has occurred and is continuing, and (z) Borrower and its Affiliates and
Subsidiaries shall not be eligible to be an Assignee. The “Effective Date” in
each Assignment and Assumption Agreement must (unless a shorter period is
agreeable to Borrower and Administrative Agent) be at least five (5) Domestic
Business Days after it is executed and delivered by the assignor Bank and
Assignee to Administrative Agent and Borrower for acceptance. Once that
Assignment and Assumption Agreement is accepted by Letter of Credit Issuer,
Administrative Agent and Borrower, then, from and after the Effective Date
stated in it (A) Assignee automatically becomes a party to this Agreement and,
to the extent provided in that Assignment and Assumption Agreement, has the
rights and obligations of a Bank under the Loan Papers, (B) the assignor Bank,
to the extent provided in that Assignment and Assumption Agreement, is released
from its obligations to fund Borrowings under this Agreement and its
reimbursement obligations under this Agreement and, in the case of an Assignment
and Assumption Agreement covering all of the remaining portion of the assignor
Bank’s rights and obligations under the Loan Papers, that Bank ceases to be a
party to the Loan Papers, (C) Borrower shall execute and deliver to the assignor
Bank and Assignee the appropriate Notes in

 

85



--------------------------------------------------------------------------------

accordance with this Agreement following the transfer, (D) upon delivery of the
Notes under clause (C) preceding, the assignor Bank shall return to Borrower all
Notes previously delivered to that Bank under this Agreement, and (E) Schedule 1
is automatically deemed to be amended to reflect the name, address, e-mail
address, telecopy number, and Commitment of Assignee and the remaining
Commitment (if any) of the assignor Bank, and Administrative Agent shall prepare
and circulate to Borrower and Banks an amended Schedule 1 reflecting those
changes.

Section 14.9 Applicable Law and Jurisdiction. THIS AGREEMENT, EACH NOTE AND THE
OTHER LOAN PAPERS (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND
ENFORCEABILITY HEREOF AND THEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, OTHER THAN CONFLICT OF LAWS
RULES THEREOF, EXCEPT TO THE EXTENT THAT (a) A LOAN PAPER EXPRESSLY ELECTS THE
LAWS OF ANOTHER JURISDICTION OR (b) THE LAWS OF ANY STATE IN WHICH ANY PROPERTY
INTENDED AS SECURITY FOR THE OBLIGATIONS IS LOCATED NECESSARILY GOVERN THE
PERFECTION AND PRIORITY OF THE LIENS IN FAVOR OF ADMINISTRATIVE AGENT AND BANKS
WITH RESPECT TO SUCH PROPERTY, AND THE EXERCISE OF ANY REMEDIES (INCLUDING
FORECLOSURE) WITH RESPECT TO SUCH PROPERTY. Any legal action or proceeding
against Borrower with respect to this Agreement or any Loan Paper may be brought
in the courts of the State of New York, the U.S. Federal Courts in such state,
sitting in the County of New York, or in the courts of any other jurisdiction
where such action or proceeding may be properly brought, and Borrower hereby
irrevocably accepts the jurisdiction of such New York courts for the purpose of
any action or proceeding. Borrower hereby designates and irrevocably appoints
and empowers CT Corporation System (the “Process Agent”), currently located at
111 Eighth Avenue, New York, New York 10011 as its authorized agent to accept,
receive and acknowledge for and on behalf of Borrower and its property service
of any and all process which may be served but only in any action, suit or
proceeding of the nature referred to above in the State of New York and further
agree that failure of such firm to give Borrower any notice of any such service
shall not impair or affect the validity of such service or of any judgment
rendered in any action on proceeding based thereon. Borrower hereby irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
Borrower further irrevocably consents to the service of process out of said
courts by the mailing thereof by Administrative Agent by U.S. registered or
certified mail postage prepaid to Borrower at its address designated on the
signature pages hereto. Borrower agrees that a final judgment in any action or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment or in any other manner provided by Law. Nothing in this
Section 14.9 shall affect the rights of any Bank or Administrative Agent to
serve legal process in any other manner permitted by Law or affect the right of
any Bank or Administrative Agent to bring any action or proceeding against
Borrower or its properties in the courts of any other jurisdiction. To the
extent that Borrower has or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether through service of notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) with respect to either itself or its property, Borrower hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement and the other Loan Papers. Borrower hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any Loan
Paper brought in the Supreme Court of the State of New York, County of New York
or the U.S.

 

86



--------------------------------------------------------------------------------

District Court for the Southern District of New York, and hereby further
irrevocably waives any claims that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

Section 14.10 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Subject
to the terms and conditions herein set forth (including, without limitation, the
execution and delivery of the Certificate of Effectiveness), this Agreement
shall become effective when Administrative Agent shall have received
counterparts hereof signed by all of the parties hereto or, in the case of any
Bank as to which an executed counterpart shall not have been received,
Administrative Agent shall have received telegraphic or other written
confirmation from such Bank of execution of a counterpart hereof by such Bank.

Section 14.11 No Third Party Beneficiaries. It is expressly intended that there
shall be no third party beneficiaries of the covenants, agreements,
representations or warranties herein contained other than Participants and
Assignees permitted pursuant to Section 14.8 and Affiliates of any Bank which
hold any part of the Obligations.

Section 14.12 COMPLETE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN PAPERS
COLLECTIVELY REPRESENT THE FINAL AGREEMENT BY AND AMONG BANKS, ADMINISTRATIVE
AGENT AND BORROWER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF BANKS, ADMINISTRATIVE AGENT
AND BORROWER. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG BANKS,
ADMINISTRATIVE AGENT AND BORROWER.

Section 14.13 WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. BORROWER,
ADMINISTRATIVE AGENT, AND EACH BANK HEREBY (a) KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE LOAN PAPERS OR ANY TRANSACTION CONTEMPLATED THEREBY OR
ASSOCIATED THEREWITH, BEFORE OR AFTER MATURITY; (b) IRREVOCABLY WAIVE, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES,” AS DEFINED BELOW; (c) CERTIFY THAT
NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(d) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN PAPERS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED
IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW

 

87



--------------------------------------------------------------------------------

NAMED), BUT DOES NOT INCLUDE ANY PAYMENT OR FUNDS WHICH ANY PARTY HERETO HAS
EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.

Section 14.14 Confidential Information. Administrative Agent and each Bank agree
that all documentation and other information made available by any Credit Party
to any Agent or any Bank under the terms of this Agreement shall (except to the
extent such documentation or other information is publicly available or
hereafter becomes publicly available other than by action of Administrative
Agent or such Bank, or was theretofore known or hereinafter becomes known to
Administrative Agent or such Bank independent of any disclosure thereto by any
Credit Party) be held in the strictest confidence by Administrative Agent or
such Bank and used solely in the administration and enforcement of the Loan from
time to time outstanding from such Bank to Borrower and in the prosecution or
defense of legal proceedings arising in connection herewith; provided, that
(a) Administrative Agent or such Bank may disclose documentation and information
to Administrative Agent and/or any Bank which is a party to this Agreement or
any Affiliates thereof, and (b) Administrative Agent or such Bank may disclose
such documentation or other information to any other bank or other Person to
which such Bank sells or proposes to make an assignment or sell a participation
in the Loan hereunder if such other bank or Person, prior to such disclosure,
agrees in writing to be bound by the terms of the confidentiality statement
customarily employed by Administrative Agent in connection with such potential
transfers. Notwithstanding the foregoing, nothing contained herein shall be
construed to prevent Administrative Agent or a Bank from (i) making disclosure
of any information (A) if required to do so by applicable Law or regulation or
accepted banking practices, (B) to any governmental agency or regulatory body
having or claiming to have authority to regulate or oversee any aspect of such
Bank’s business or that of such Bank’s corporate parent or Affiliates in
connection with the exercise of such authority or claimed authority,
(C) pursuant to any subpoena or if otherwise compelled in connection with any
litigation or administrative proceeding, (D) to correct any false or misleading
information which may become public concerning such Person’s relationship to any
Credit Party, or (E) to the extent Administrative Agent or such Bank or its
counsel deems necessary or appropriate to effect or preserve its security for
the Obligations or any portion thereof or to enforce any remedy provided in this
Agreement, or any other Loan Paper, or otherwise available by law; or
(ii) making, on a confidential basis, such disclosures as such Bank reasonably
deems necessary or appropriate to its legal counsel or accountants (including
outside auditors). If Administrative Agent or such Bank is compelled to disclose
such confidential information in a proceeding requesting such disclosure,
Administrative Agent or such Bank shall seek to obtain assurance that such
confidential treatment will be accorded such information; provided, however,
that neither Administrative Agent nor any Bank shall have any liability for the
failure to obtain such treatment. Notwithstanding anything herein to the
contrary, Administrative Agent and each Bank may disclose to any and all Persons
any information with respect to the U.S. federal income tax treatment and U.S.
federal income tax structure of the transactions contemplated by this Agreement,
and all materials of any kind (including opinions or other tax analyses) that
are provided to Administrative Agent or such Bank relating to such tax treatment
and tax structure.

Section 14.15 USA Patriot Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Bank) hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L.

 

88



--------------------------------------------------------------------------------

107 56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Bank or Administrative Agent, as applicable, to identify
Borrower in accordance with the Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective Authorized Officers effective as of the day and
year first above written.

BORROWER:

GEOMET, INC., a Delaware corporation

 

By:       /s/ William C. Rankin       William C. Rankin,       Executive Vice
President

Address for Notice:

GeoMet, Inc.

909 Fannin Street

Suite 3208

Houston, Texas 77010

Attention: William C. Rankin

Telecopy No.: (713) 659-3856

e-mail: brankin@geometcbm.com

 

[Signature Page]

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:       /s/ Renita M. Cummings       Renita M. Cummings,       Assistant Vice
President

BANKS:

BANK OF AMERICA, N.A.

 

By:       /s/ Jeffrey H. Rathkamp       Jeffrey H. Rathkamp,       Managing
Director

 

[Signature Page]

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

SYNDICATION AGENT:

BNP PARIBAS,

as Syndication Agent

 

By:   /s/ Juan Carlos Sandoval

Name:   Juan Carlos Sandoval Title:   Vice President

BANKS:

BNP PARIBAS

 

By:   /s/ Richard Hawthorne

Name:   Richard Hawthorne Title:   Director

 

By:   /s/ Juan Carlos Sandoval

Name:   Juan Carlos Sandoval Title:   Vice President

 

[Signature Page]

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

BANKS:

BANK OF SCOTLAND

 

By:   /s/ Julia R. Franklin

Name:   Julia R. Franklin Title:   Assistant Vice President

 

[Signature Page]

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

BANKS:

U.S. BANK NATIONAL ASSOCIATION

 

By:   /s/ Justin M. Alexander

Name:   Justin M. Alexander Title:   Vice President

 

[Signature Page]

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

BANKS:

STERLING BANK

 

By:   /s/ David W. Phillips

Name:   David W. Phillips Title:   Senior Vice President

 

[Signature Page]

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REQUEST FOR BORROWING

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REQUEST FOR LETTER OF CREDIT

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ROLLOVER NOTICE

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF FINANCIAL OFFICER’S CERTIFICATE

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BORROWER PLEDGE AGREEMENT

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SUBSIDIARY PLEDGE AGREEMENT

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF FACILITY GUARANTY

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF CERTIFICATE OF EFFECTIVENESS

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SWING LINE NOTICE

 

K-1



--------------------------------------------------------------------------------

SCHEDULE 1

FINANCIAL INSTITUTIONS

 

Banks   Commitment Amount     Commitment Percentage   Bank of America, N.A.  
$44,000,000   24.444444444% BNP Paribas   $43,000,000   23.888888889% Bank of
Scotland   $43,000,000   23.888888889% U.S. Bank National Association    
$30,000,000   16.666666667% Sterling Bank   $20,000,000   11.111111111% Totals:
  $180,000,000   100%

 

Banks

   Domestic Lending Office      Eurodollar Lending Office      Address for
Notice  

Bank of America, N.A.

  

Bank of America, N.A.

One Independence Center  

NC1-001-04-39

101 N Tryon St

Charlotte NC 28255

Attn: Randy Pino

Fax No. (704) 409-0319

   Bank of America, N.A.


One Independence Center

NC1-001-04-39

101 N Tryon St

Charlotte NC 28255

Attn: Randy Pino

Fax No. (704) 409-0319

   Bank of America, N.A.


One Independence Center  

NC1-001-04-39

101 N Tryon St

Charlotte NC 28255

Attn: Randy Pino

Fax No. (704) 409-0319

BNP Paribas

  

BNP Paribas

1200 Smith Street

Suite 3100

Houston, Texas 77002

Attn: Gabriel Candamo

Fax No. (212) 841-2683

   BNP Paribas


1200 Smith Street

Suite 3100

Houston, Texas 77002

Attn: Gabriel Candamo

Fax No. (212) 841-2683

   BNP Paribas


1200 Smith Street

Suite 3100

Houston, Texas 77002

Attn: Gabriel Candamo

Fax No. (212) 841-2683

Bank of Scotland

  

Bank of Scotland

565 Fifth Avenue

5th Floor

New York, New York 10017  

Attn: Shirley Vargas

Fax No.: (212) 479-2807

   Bank of Scotland


565 Fifth Avenue

5th Floor

New York, New York 10017  

Attn: Shirley Vargas

Fax No.: (212) 479-2807

   Bank of Scotland


1021 Main Street

Suite 1370

Houston, Texas 77002

Attn: Richard Butler

Fax No.: (713) 651-9714

U. S. Bank National Association  

  

U. S. Bank

    National Association

918 17th Street

DNCOBB3E

Denver, CO 80202

Attn: Justin M. Alexander  

Fax No.: (303) 585-4362

   U. S. Bank


    National Association

918 17th Street

DNCOBB3E

Denver, CO 80202

Attn: Justin M. Alexander

Fax No.: (303) 585-4362

   U. S. Bank


    National Association

918 17th Street

DNCOBB3E

Denver, CO 80202

Attn: Justin M. Alexander

Fax No.: (303) 585-4362

Sterling Bank

  

Sterling Bank

2550 N. Loop West

Suite 800

Houston, TX 77092

Attn: Cheri Allen

Fax No.: (713) 507-7908

   Sterling Bank


2550 N. Loop West

Suite 800

Houston, TX 77092

Attn: Cheri Allen

Fax No.: (713) 507-7908

   Sterling Bank


2550 N. Loop West

Suite 800

Houston, TX 77092

Attn: David W. Phillips

Fax No.: (713) 507-7948

 

Schedule 1-1



--------------------------------------------------------------------------------

Administrative Agent-Address:

Bank of America, N.A.

100 Federal Street

Mail Code: MA5-100-09-08

Boston, Massachusetts 02110

Attn: Jeffrey H. Rathkamp

Fax No. (617) 434-3652

e-mail: jeffrey.h.rathkamp@baml.com

 

Schedule 1-2



--------------------------------------------------------------------------------

SCHEDULE 2

LITIGATION

None

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

ORGANIZATIONAL STRUCTURE

GeoMet, Inc.

 

(a) A Delaware corporation.

 

(b) Qualified to do business in Alabama, Texas, Virginia, and West Virginia

GeoMet Operating Company, Inc.

 

(a) An Alabama corporation.

 

(b) Qualified to do business as a foreign corporation in West Virginia,
Virginia, Colorado, and New Mexico.

 

(c) 1,000 shares of common stock are authorized, of which 586.4 are issued and
outstanding. All of such shares are owned of record by Borrower.

 

(d) No options or warrants are outstanding.

Hudson’s Hope Gas, Ltd.

 

(a) A corporation incorporated under the laws of Canada

 

(b) Provincially registered to do business in British Columbia and Alberta

 

(c) An unlimited number of shares of common stock are authorized, of which
22,349,473.28 are issued and outstanding. All of such shares are owned of record
by Borrower.

 

(d) No options or warrants are outstanding.

GeoMet Gathering Company, LLC

 

(a) A limited liability company organized under the laws of Alabama

 

(b) Qualified to do business in Virginia and West Virginia

 

(c) GeoMet, Inc is the initial member and organizer and there are no additional
members.

 

(d) No options or warrants are outstanding.

 

Schedule 3-1



--------------------------------------------------------------------------------

GeoMet Gathering Virginia, Inc.

 

(a) A corporation organized under the laws of Virginia

 

(b) GeoMet, Inc. owns 1000 shares.

 

(c) Never capitalized in excess of initial $1000; no other assets; has never
engaged in business; dissolution is in progress.

 

Schedule 3-2



--------------------------------------------------------------------------------

SCHEDULE 4

LIENS TO BE RELEASED

1. Lien granted by Borrower pursuant to that certain Third Amended and Restated
Borrower Pledge Agreement dated June 9, 2006 by Borrower in favor of
Administrative Agent in and to sixty-five percent (65%) of the issued and
outstanding Equity of Hudson’s Hope Gas, Ltd., a Canadian corporation.

 

Schedule 4-1



--------------------------------------------------------------------------------

SCHEDULE 5

DEBT

Debt existing under the Existing Credit Agreement; provided, that such Debt
shall be refinanced and replaced in full as of the Effective Date with Debt
owing under this Agreement.

 

Schedule 5-1